 

FS Energy and Power Fund 8-K [fsep-8k_120219.htm] 

 

Exhibit 10.1 

 



EXECUTION VERSION

  

 

 AMENDED AND RESTATED CREDIT AGREEMENT

dated as of December 2, 2019

 

among

 

GLADWYNE FUNDING LLC,

as Borrower,

 

VARIOUS LENDERS, 

 

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger

and Syndication Agent

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

and Calculation Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Administrator 

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent 

 

 

 

 



 

TABLE OF CONTENTS

 



    Page       SECTION 1. DEFINITIONS AND INTERPRETATION 2 1.1. Definitions 2
1.2. Accounting Terms 46 1.3. Interpretation, Etc. 46 1.4. Assumptions as to
Collateral Obligations, Etc. 46       SECTION 2. LOANS 48 2.1. Loans 48 2.2. Pro
Rata Shares; Availability of Funds 50 2.3. Use of Proceeds 50 2.4. Evidence of
Debt; Register; Lenders' Books and Records; Notes 51 2.5. Interest on Loans 51
2.6. Default Interest 52 2.7. Ancillary Amounts; etc. 52 2.8. Voluntary
Prepayments; Voluntary Commitment Reductions 52 2.9. Scheduled Amortization 54
2.10. [Reserved] 54 2.11. General Provisions Regarding Payments 54 2.12. Ratable
Sharing 54 2.13. Making or Maintaining Eurodollar Rate Loans 55 2.14. Increased
Costs; Capital Adequacy 56 2.15. Taxes; Withholding, Etc. 57 2.16. Obligation to
Mitigate 60 2.17. Defaulting Lenders 60 2.18. Removal or Replacement of a Lender
61       SECTION 3. CONDITIONS PRECEDENT 63 3.1. Initial Funding Date 63 3.2.
Conditions to Each Credit Extension 63 3.3. Effective Date 64       SECTION 4.
REPRESENTATIONS AND WARRANTIES 66 4.1. Organization; Requisite Power and
Authority; Qualification 66 4.2. Equity Interests; Ownership; Collateral
Obligations 66 4.3. Due Authorization 66 4.4. No Conflict 66 4.5. Governmental
Consents 67 4.6. Binding Obligation 67 4.7. No Material Adverse Effect 67 4.8.
Adverse Proceedings, Etc. 67 4.9. Payment of Taxes. 67 4.10. Properties 67 4.11.
Environmental Matters 68 4.12. No Defaults 68 4.13. No Material Contracts 68
4.14. Governmental Regulation 68 4.15. Federal Reserve Regulations; Exchange Act
68 4.16. Employee Benefit Plans 68 4.17. Solvency 68 4.18. Compliance with
Statutes, Etc. 68 4.19. Disclosure 68

 



 



 





4.20. Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act 69       SECTION 5.
COVENANTS 69 5.1. Compliance with Laws, Etc. 69 5.2. Maintenance of Books and
Records 69 5.3. Existence of Borrower 70 5.4. Protection of Collateral 70 5.5.
Opinions as to Collateral 71 5.6. Performance of Obligations 72 5.7. Negative
Covenants 72 5.8. No Consolidation 75 5.9. No Other Business; Etc. 75 5.10.
Compliance with Investment Management Agreement 75 5.11. Certain Tax Matters 76
5.12. Certain Regulations 76 5.13. Financial and other Information 76 5.14.
Transaction Data Room 77 5.15. Inspections, Etc. 77 5.16. Existing Accounts 78  
    SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES 78 6.1. Collection of Money 78
6.2. Interest Collection Account; Collateral Account 79 6.4. Reports by
Collateral Agent 84 6.5. Accountings 85 6.6. Custodianship and Release of
Collateral 90 6.7. Additional Reports 91 6.8. Procedures Relating to the
Establishment of Borrower Accounts Controlled     by the Collateral Agent 91    
  SECTION 7. APPLICATION OF MONIES 92     SECTION 8. SALE OF COLLATERAL
OBLIGATIONS; SUBSTITUTION 95 8.1. Sales of Collateral Obligations 95 8.2.
Trading Restrictions 96 8.3. Affiliate Transactions 98 8.4. Purchase and
Delivery of Collateral Obligations 98       SECTION 9. EVENTS OF DEFAULT 99    
SECTION 10. THE AGENTS 102 10.1. Appointment of Agents 102 10.2. Powers and
Duties 102 10.3. General Immunity 103 10.4. Agents Entitled to Act as Lender 108
10.5. Lenders' Representations, Warranties and Acknowledgment 108 10.6. Right to
Indemnity 108 10.7. Successor Administrative Agent, Calculation Agent and
Collateral Agent 109 10.8. Collateral Documents 110 10.9. Withholding Taxes 111
10.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim
111       SECTION 11. MISCELLANEOUS 112 11.1. Notices 112 11.2. Expenses 114
11.3. Indemnity 114

 



iii 



 



11.4. Set-Off 115 11.5. Amendments and Waivers 115 11.6. Successors and Assigns;
Participations 117 11.7. Independence of Covenants 120 11.8. Survival of
Representations, Warranties and Agreements 120 11.9. No Waiver; Remedies
Cumulative 120 11.10. Marshalling; Payments Set Aside 121 11.11. Severability
121 11.12. Obligations Several; Independent Nature of Lenders' Rights 121 11.13.
Headings 121 11.14. APPLICABLE LAW 121 11.15. CONSENT TO JURISDICTION 121 11.16.
WAIVER OF JURY TRIAL 122 11.17. Usury Savings Clause 122 11.18. Effectiveness;
Counterparts 123 11.19. PATRIOT Act. 123 11.20. Electronic Execution of
Assignments 123 11.21. No Fiduciary Duty 123 11.22. Confidentiality 124 11.23.
Effect of Amendment and Restatement 125 11.24. Contractual Recognition of
Bail-In 125       SECTION 12. SUBORDINATION 126     SECTION 13. ASSIGNMENT OF
INVESTMENT MANAGEMENT AGREEMENT 126

 



APPENDICES: A Commitments   B Notice Addresses   C-1 Borrower Subsidiaries   C-2
Effective Date Collateral Obligations             SCHEDULES: A Financial and
Other Information   B Existing Accounts Schedule       EXHIBITS: A Form of
Funding Notice   B Form of U.S. Tax Compliance Certificates   C Form of
Assignment Agreement   D-1 Form of Request for Consent   D-2 Form of Consent   E
Forms of Cooperation Agreements   F Form of Lender Information Request   G Form
of Margining Agreement   H Form of Borrower Power of Attorney   I Form of
Financial Covenant Compliance Certificate





 

iv 



  

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 2, 2019 is
entered into by and among:

 

(a)       GLADWYNE FUNDING LLC, a Delaware limited liability company (the
"Borrower");

 

(b)       the Lenders party hereto from time to time;

 

(c)       GOLDMAN SACHS BANK USA ("Goldman Sachs"), as Sole Lead Arranger (in
such capacity, the "Arranger") and as syndication agent (in such capacity, the
"Syndication Agent");

 

(d)       GOLDMAN SACHS, in its capacity as Administrative Agent (in such
capacity, the "Administrative Agent") and in its capacity as Calculation Agent
(in such capacity, the "Calculation Agent");

 

(e)       WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
("Wells Fargo"), in its capacity as Collateral Administrator (in such capacity,
the "Collateral Administrator"); and

 

(f)       Wells Fargo, in its capacity as Collateral Agent (in such capacity,
the "Collateral Agent").

 

RECITALS

 

Capitalized terms used in these recitals and in the preamble shall have the
respective meanings given to such terms in Section 1.1 hereof.

 

The Borrower, the Lenders party thereto, the Arranger, the Administrative Agent,
Virtus Group, LP, as collateral administrator (the "Assigning Collateral
Administrator") and Citibank, N.A., as the collateral agent (the "Assigning
Collateral Agent") are parties to a Credit Agreement dated as of April 19, 2017
(as amended or otherwise modified prior to the date hereof, the "Existing Credit
Agreement"). Pursuant to an Appointment, Assignment and Assumption Agreement,
dated as of December 2, 2019 (the ‎‎"Assignment and Assumption Agreement"), the
Assigning Collateral Administrator and the Assigning Collateral ‎Agent have
resigned from their various capacities under the Transaction Documents, and the
Borrower, ‎the Lenders and the Administrative Agent have appointed the
Collateral Administrator and the Collateral ‎Agent to replace the Assigning
Collateral Administrator and the Assigning Collateral Agent in their various
‎capacities. In connection with the execution of the Assignment and Assumption
Agreement, ‎the parties to the Existing Credit Agreement desire to amend the
Existing Credit Agreement in certain respects and to restate in its entirety the
Existing Credit Agreement, as so amended, and accordingly, the parties hereto
hereby agree to amend the Existing Credit Agreement and restate the Existing
Credit Agreement, as so amended, in its entirety, effective as of the Effective
Date (as hereinafter defined).

 

The Borrower has agreed to secure all of the Obligations by granting to the
Collateral Agent, for the benefit of Secured Parties, a Lien on all of its
assets, all on the terms and subject to the conditions set forth herein and in
the other Transaction Documents.

 

Accordingly, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

 



 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1.         Definitions.

 

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

 

"Acquire" means to purchase, enter into, receive by contribution, originate or
otherwise acquire. The terms "Acquired" and "Acquisition" shall have correlative
meanings.

 

"Additional Transaction Documents" means the Collateral Administration
Agreement, the Sale and Contribution Agreement, the Transfer Supplements, the
Cooperation Agreements and the Limited Liability Company Agreement.

 

"Adjusted USD Facility Amount" means, at any time, the Maximum USD Facility
Amount at such time minus the aggregate amount of Voluntary Commitment
Reductions effected prior to such time.

 

"Adjusted Eurodollar Rate" means, for any Interest Period, the rate per annum
obtained by dividing:

 

(a)      (1) the rate per annum equal to the rate determined by the
Administrative Agent to be the London interbank offered rate administered by the
ICE Benchmark Administration (or any other person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars displayed on the ICE
LIBOR USD page of the Reuters Screen (or any replacement Reuters page which
displays that rate) or on the appropriate page of such other information service
which publishes that rate from time to time in place of Reuters, determined as
of approximately 11:00 a.m. (London, England time) on the related Interest Rate
Determination Date; or (2) in the event the rate referenced in the preceding
clause (1) is not available, the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by a leading bank in
the London interbank market (selected by the Borrower in consultation with the
Administrative Agent) for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loans for which the Adjusted Eurodollar Rate
is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by

 

(b)       an amount equal to (1) one minus (2) the Applicable Reserve
Requirement;

 

provided that, notwithstanding the foregoing, the Adjusted Eurodollar Rate shall
at no time be less than 0.0% per annum.

 

"Administrative Agent" is defined in the preamble.

 

"Administrative Agent Fee Letter" means the Amended and Restated Fee Letter
dated on or around the Effective Date among Goldman Sachs, as Administrative
Agent, and the Borrower with respect to certain fees to be paid from time to
time to the Administrative Agent.1

 

"Administrative Expenses" means amounts due or accrued with respect to any
Payment Date and payable in the following order to:

 

(a)       the Collateral Agent and the other Bank Parties pursuant to this
Agreement and the other Transaction Documents;

 



 

1 NTD: To be 30 bps on the Maximum USD Facility Amount.

 



 2



 

(b)       the Administrative Agent under the Administrative Agent Fee Letter,
this Agreement and the other Transaction Documents;

 

(c)       the Calculation Agent under this Agreement and the other Transaction
Documents;

 

(d)       the Investment Manager (other than the Investment Management Fees)
under the Investment Management Agreement, including legal fees and expenses of
counsel to the Investment Manager;

 

(e)       the Independent Managers pursuant to the Independent Manager Agreement
in respect of certain services provided to the Borrower;

 

(f)       the agents and counsel of the Borrower for fees, including retainers,
and expenses;

 

(g)       the Existing Account Bank under the Existing Account Control Agreement
for fees and expenses due thereunder; and

 

(h)       without duplication, any Person in respect of any other reasonable
fees or expenses of the Borrower (including in respect of any indemnity
obligations, if applicable) not prohibited under this Agreement and any reports
and documents delivered pursuant to or in connection with this Agreement.

 

"Advance Rate" means, for each Collateral Obligation included in the Borrowing
Base, the percentage specified by the Administrative Agent in its sole and
absolute discretion for such Collateral Obligation at the time the Acquisition
of such Collateral Obligation is approved hereunder; provided that the Advance
Rate of any Collateral Obligation that is in the form of a Participation will be
reduced by 5% of par so long as such Participation remains outstanding;
provided, further, that the Advance Rate of any Collateral Obligation that is in
the form of a Participation (x) that remains outstanding for 20 or more calendar
days (but less than 40 calendar days) after its Acquisition will be further
reduced by an additional 10% of par and (y) that remains outstanding for 40 or
more calendar days will be reduced to 0%.

 

"Adverse Proceeding" means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any environmental claims), whether pending or, to the knowledge of
the Borrower, threatened against or affecting any Credit Party or any property
of any Credit Party.

 

"Affected Lender" and "Affected Loans" are defined in Section 2.13(b).

 

"Affiliate" or "Affiliated" means, with respect to a Person, (1) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (2) any other Person who is a
director, officer or employee (a) of such Person, (b) of any subsidiary or
parent company of such Person or (c) of any Person described in subclause (1)
above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (y) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. With respect to the Borrower, this definition
shall exclude the Independent Managers, their Affiliates and any other special
purpose vehicle to which the Independent Managers are or will be providing
administrative services, as a result solely of the Independent Managers acting
in such capacity or capacities.

 

"Agent" means each of (a) the Administrative Agent, (b) the Calculation Agent,
(c) the Syndication Agent, (d) the Collateral Agent, (e) the Collateral
Administrator, (f) the Borrower Accounts Securities Intermediary, (g) the other
Bank Parties and (h) any other Person appointed under the Transaction Documents
to serve in an agent or similar capacity (including, in each of the foregoing
cases (a) through (h), any of their respective receivers or delegates permitted
under the Transaction Documents). For the purposes hereof and the other
Transaction Documents, the Investment Manager shall not constitute an "Agent".

 



 3



 



 

"Agent Affiliates" is defined in Section 11.1(b).

 

"Agent Fee Letter" means each of (a) the Administrative Agent Fee Letter and (b)
the Collateral Agent/Collateral Administrator Fee Letter.

 

"Agent Fees" is defined in Section 2.7(b).

 

"Aggregate Amounts Due" is defined in Section 2.12.

 

"Aggregate Principal Amount" means, when used with respect to any or all of the
Collateral Obligations, Eligible Investments or Cash, the aggregate of the
Principal Balances of such Collateral Obligations, Eligible Investments or Cash
on the date of determination.

 

"Agreement" means this Amended and Restated Credit Agreement.

 

"Amendment" has the meaning set forth in Section 5.9.

 

"Ancillary Amounts" means all Undrawn Fees and Make-Whole Amounts payable
hereunder.

 

"Anti-Corruption Laws" is defined in Section 4.20.

 

"Applicable Reserve Requirement" means, at any time, for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against "Eurocurrency liabilities" (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted Eurodollar Rate or any other interest rate of a Loan is
to be determined, or (b) any category of extensions of credit or other assets
which include Loans. A Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Loans shall
be adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

 

"Approved Electronic Communications" means any notice, demand, communication,
information, document or other material that is distributed by means of
electronic communications pursuant to Section 11.1(b).

 

"Asset Amortized Amount" means, in respect of a Collateral Obligation on any
day, an amount equal to the principal amount outstanding in the Specified
Currency under such Collateral Obligation on such day (after giving effect on a
pro-rata basis to any repurchase, repayment or tender offer in respect of that
Collateral Obligation).

 

"Asset Current Price" means (a) in respect of a Collateral Obligation (other
than an Unsettled Sale Asset) on any date, the bid side market value of that
Collateral Obligation (expressed as a percentage of par of the Asset Amortized
Amount thereof but excluding any accrued interest) and (b) in respect of an
Unsettled Sale Asset on any date, the Settlement Value of such Sale Asset, in
each case as determined by the Calculation Agent and notified to the parties by
the Calculation Agent on each Business Day.

 



 4



 



 

"Assignable Loan" shall mean a Loan Obligation that is capable of being assigned
or novated to, at a minimum, commercial banks or financial institutions
(irrespective of their jurisdiction of organization) that are not then a lender
or a member of the relevant lending syndicate, without the consent of the
borrower or the guarantor, if any, of such Loan Obligation or any agent.

 

"Assigned Price" means, in respect of a Collateral Obligation on any date, (a)
for each Collateral Obligation other than an Eligible Equity Interest, the
lesser of (x) the Asset Current Price of such Collateral Obligation at the time
such Collateral Obligation is Acquired by the Borrower and (y) 100% and (b) for
each Collateral Obligation that is an Eligible Equity Interest, the Asset
Current Price of such Collateral Obligation at the time such Collateral
Obligation is Acquired by the Borrower.

 

"Assignment Agreement" means:

 

(a)       with respect to the Loans and the Commitments, an Assignment and
Assumption Agreement substantially in the form of Exhibit C, with such
amendments or modifications as may be approved by the Administrative Agent; and

 

(b)      with respect to any Underlying Asset, an assignment and assumption
agreement in the form required, pursuant to the related Reference Instruments,
for the transfer by the Borrower of all or a portion of the legal and beneficial
interest in such Underlying Asset. If no form of assignment and assumption
agreement is required, pursuant to the related Reference Instruments, for the
transfer by the Borrower of all or a portion of the legal and beneficial
interest in such Underlying Asset, then the "Assignment Agreement" for such
Underlying Asset shall be a reference to the form of assignment and assumption
agreement, and any related documents, that are customary in the relevant market
for the transfer of the legal and beneficial interest in such Underlying Asset.

 

"Assignment Effective Date" is defined in Section 11.6(b).

 

"Authorized Officer" means, with respect to the Borrower, any Officer or any
other Person who is authorized to act for the Borrower in matters relating to,
and binding upon, the Borrower. With respect to the Investment Manager, any
officer, employee or agent of the Investment Manager who is authorized to act
for the Investment Manager in matters relating to, and binding upon, the
Investment Manager with respect to the subject matter of the request,
certificate or order in question. With respect to the Bank Parties, any officer
assigned to the Corporate Trust Division (or any successor thereto), including
any Vice President, Assistant Vice President, Trust Officer, any Assistant
Secretary, any trust officer or any other officer of the Bank Parties
customarily performing functions similar to those performed by any of the above
designated officers, in each case having direct responsibility for the
administration of this Agreement. With respect to the Administrative Agent, any
officer thereof who has responsibility with respect to the administration of
this Agreement. With respect to the Calculation Agent, any officer thereof who
has responsibility with respect to the calculations or determinations of the
Calculation Agent under this Agreement and the other Transaction Documents. Each
party may receive and accept a certification of the authority of any other party
as conclusive evidence of the authority of any Person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.

 

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of (a) the last day of the Reinvestment Period and (b)
the Maturity Date.

 

"Bail-In Action" means the exercise of any Write-down and Conversion Powers.

 

"Bail-In Legislation" means, (a) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time and (b) in relation to
any other state, any analogous law or regulation from time to time which
requires contractual recognition of any Write-down and Conversion Powers
contained in that law or regulation.

 



 5



 



 

"Balance" means on any date, with respect to Cash or Eligible Investments in any
account, the aggregate of (a) the current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (b) the principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (c) the purchase price or the accreted value, as
applicable, (but not greater than the face amount) of non-interest-bearing
government and corporate securities and commercial paper.

 

"Bank" means Wells Fargo, in its individual capacity and not as Collateral
Agent, and any successor thereto.

 

"Bank Parties" means, collectively, the Bank in its capacities as Collateral
Agent, Collateral Administrator and in its other capacities hereunder and under
the other Transaction Documents.

 

"Bankruptcy" is defined in the definition of "Zero Value Event".

 

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy".

 

"Base Rate" means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the sum of (1) the Adjusted Eurodollar
Rate (after giving effect to any Adjusted Eurodollar Rate "floor") that would be
payable on such day for a Loan bearing interest based on the Adjusted Eurodollar
Rate with a three-month interest period plus (2) 1.0%. Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

"Basel III" means, collectively, those certain agreements on capital and
liquidity standards contained in "Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems", "Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring", and "Guidance for
National Authorities Operating the Countercyclical Capital Buffer", each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time), and "Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools", as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time), and, in each case,
as implemented by such Lender's primary U.S. bank regulatory authority.

 

"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to Libor for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

"Benchmark Replacement Adjustment" means, with respect to any replacement of
Libor with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of Libor with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of Libor with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

 



 6



 



 

"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Base Rate," the definition of "Interest Period,"
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to Libor:

 

(1)        in the case of clause (1) or (2) of the definition of "Benchmark
Transition Event," the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of Libor permanently or indefinitely ceases to provide Libor; or

 

(2)        in the case of clause (3) of the definition of "Benchmark Transition
Event," the date of the public statement or publication of information
referenced therein.

 

"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to Libor:

 

(1)        a public statement or publication of information by or on behalf of
the administrator of Libor announcing that such administrator has ceased or will
cease to provide Libor, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide Libor;

 

(2)        a public statement or publication of information by the regulatory
supervisor for the administrator of Libor, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for Libor, a
resolution authority with jurisdiction over the administrator for Libor or a
court or an entity with similar insolvency or resolution authority over the
administrator for Libor, which states that the administrator of Libor has ceased
or will cease to provide Libor permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide Libor; or

 

(3)        a public statement or publication of information by the regulatory
supervisor for the administrator of Libor announcing that Libor is no longer
representative.

 

"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 



 7



 

"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to Libor and
solely to the extent that Libor has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced Libor for all purposes hereunder in accordance with the Section 2.19
and (y) ending at the time that a Benchmark Replacement has replaced Libor for
all purposes hereunder pursuant to the Section 2.19.

 

"Board of Governors" means the Board of Governors of the United States Federal
Reserve System.

 

"Board of Managers" means the Board of Managers specified in the Limited
Liability Company Agreement.

 

"Bonds" means Collateral Obligations (other than Defaulted Obligations) that, at
the time of determination, bear interest at a fixed rate.

 

"Borrower" is defined in the preamble.

 

"Borrower Accounts" means the Interest Collection Accounts, the Payment Account,
the Collateral Accounts, the Principal Collection Accounts and the Margin
Account.

 

"Borrower Accounts Securities Intermediary" means the Bank or such other person
acting as Securities Intermediary under the Securities Account Control
Agreement.

 

"Borrower Order" and "Borrower Request" means a written order or request dated
and signed in the name of the Borrower by an Authorized Officer of the Borrower
or by an Authorized Officer of the Investment Manager, as the context may
require or permit.

 

"Borrower Power of Attorney" means the power of attorney dated on or around the
Effective Date by the Borrower in favor of the Collateral Agent for the benefit
of the Secured Parties, in substantially the form of Exhibit H hereto.

 

"Borrowing Base" means, on any date, an amount in USD equal to the sum of:

 

(a)       the aggregate Borrowing Base Values of the Collateral Obligations
(other than Buffer Assets) on such date; and

 

(b)       the Cash Value at such time,

 

all as determined by the Calculation Agent.

 

"Borrowing Base Collateral Account" means the segregated trust account or
accounts maintained pursuant to Section 6.2(c)(1).

 

"Borrowing Base Deficiency" means, at any time, the amount (if any) by which the
aggregate principal amount of the Loans outstanding at such time exceeds the
Borrowing Base at such time.

 

"Borrowing Base Interest Collection Account" means the trust account or accounts
established pursuant to Section 6.2(a)(1).

 

"Borrowing Base Principal Collection Account" means the trust account or
accounts maintained pursuant to Section 6.3(a)(1).

 



 8



 

"Borrowing Base Value" means, for each Collateral Obligation (excluding any
Excess Concentration Amounts thereof) on any date, an amount equal to:

 

(a)           in respect of an Underlying Asset in the Underlying Portfolio as
of such date or an Unsettled Purchase Asset as of such date (but excluding all
Zero Value Assets), the product of:

 

(1)       Collateral Portfolio Calculation Amount therefor; and

 

(2)       the Advance Rate therefor; and

 

(b)           in respect of a Zero Value Asset in the Underlying Portfolio as of
such date, zero;

 

provided that, for the avoidance of doubt, the Borrowing Base shall include any
interest that is deferred or capitalized before the acquisition of such
Collateral Obligation, but shall not include any interest that is deferred or
capitalized after the acquisition of such Collateral Obligation in calculating
the Asset Amortized Amount for such Collateral Obligation; provided, further,
that, for the avoidance of doubt, the Borrowing Base Value of each Buffer Asset
shall be zero.

 

"BRL" means the lawful currency of the Federative Republic of Brazil.

 

"Buffer Asset" is defined in the Margining Agreement.

 

"Buffer Asset Cap" is defined in the Margining Agreement.

 

"Buffer Asset Cap Test" is defined in the Margining Agreement.

 

"Buffer Asset Collateral Account" means the segregated trust account or accounts
maintained pursuant to Section 6.2(c)(2).

 

"Buffer Asset Interest Collection Account" means the trust account or accounts
established pursuant to Section 6.2(a)(2).

 

"Buffer Asset Principal Collection Account" means the trust account or accounts
established pursuant to Section 6.3(a)(2).

 

"Buffer Asset Portfolio Requirement" is defined in the Margining Agreement.

 

"Business Day" means any day on which commercial banks are open for general
business in (a) New York, New York and London, England and (b) solely with
respect to the calculation of LIBOR, London, England.

 

"Calculation Agent" is defined in the preamble. Unless otherwise expressly
stated herein, all determinations by the Calculation Agent hereunder and under
the other Transaction Documents shall be made in its sole and absolute
discretion exercised in good faith and in a manner generally consistent with its
then current practices and policies.

 

"Canadian Dollar", "CAD" and "CAD$" mean the lawful currency of Canada.

 

"Cash" means (a) such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts and (b)
funds denominated in any other Specified Currencies.

 

"Cash Value" means, as of any date, an amount, determined by the Calculation
Agent, equal to the Dollar Equivalent of (a) the aggregate amount of cash
standing to the credit of the Borrowing Base Principal Collection Account
(excluding any accrued and unpaid interest) at such time minus (b) the sum of
the Settlement Values of all Unsettled Purchase Assets at such time.

 



 9



 



 

"Cause" has the meaning specified in the Investment Management Agreement.

 

"Certificated Security" has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

"Change in Law" means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

 

"Clearing Agency" means an organization registered as a "clearing agency"
pursuant to Section 17A of the Exchange Act.

 

"Clearing Corporation" has the meaning specified in Section 8 102(a)(5) of the
UCC.

 

"Clearing Corporation Security" means an obligation that is a Financial Asset
that is registered in the name of a Clearing Corporation or the nominee of such
Clearing Corporation and, if a Certificated Security, is held in the custody of
such Clearing Corporation.

 

"Closing Date" means April 19, 2017.

 

"Collateral" means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent pursuant to the Transaction Documents as security for the
Obligations.

 

"Collateral Accounts" means the segregated trust accounts maintained pursuant to
Section 6.2(c).

 

"Collateral Administration Agreement" means a collateral administration
agreement dated on or around the Effective Date, among the Borrower, the
Investment Manager and the Collateral Administrator, as amended from time to
time in accordance with the terms thereof.

 

"Collateral Agent" is defined in the preamble.

 

"Collateral Agent Exchange Rate" means, with respect to any date of
determination and with respect to any Specified Currency, the spot exchange rate
for such Specified Currency determined approximately as of such date based upon
quotations obtained by the Investment Manager (or the Collateral Agent acting at
the direction of the Investment Manager) from the FS Energy and Power Fund desk,
or such other party as directed by the Investment Manager, which may include
Wells Fargo Bank, National Association (or any of its Affiliates) or such other
party at the direction of the Administrative Agent. The determination of the
Collateral Agent Exchange Rate shall be conclusive absent manifest error.

 

"Collateral Agent/Collateral Administrator Fee Letter" means the Fee Letter
dated December 2, 2019 among the Bank Parties and the Borrower with respect to
certain fees to be paid from time to time to the Bank Parties and their
respective Affiliates in connection with the transactions contemplated by the
Transaction Documents.

 



 10



 

"Collateral Deficit" and "Collateral Excess" are defined in the Margining
Agreement.

 

"Collateral Documents" means the Pledge and Security Agreement, the Margining
Agreement, the Securities Account Control Agreement, the Existing Account
Control Agreement, the Borrower Power of Attorney and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Transaction Documents in order to grant
to, or perfect in favor of, the Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

 

"Collateral Obligation" means any Loan Obligation, Bond or Eligible Equity
Interest, that, at the time it is Acquired (or a commitment is made to Acquire
such obligation) by the Borrower, satisfies the applicable Collateral Obligation
Criteria (except in each case to the extent any one or more of such criteria are
expressly waived in writing by the Specified Lender Parties in a valid Portfolio
Waiver in the manner and to the extent expressly set forth in this Agreement),
all as determined from time to time by the Administrative Agent.

 

"Collateral Obligation Criteria" means, with respect to any asset, each of the
following:

 

(a)           Asset Type. Such asset is a Loan Obligation (or a Participation
therein), a Bond or an Eligible Equity Interest.

 

(b)           General Criteria. In the case of each asset:

 

(1)       such obligation is an Effective Date Collateral Obligation or has been
approved by the Administrative Agent in accordance with the procedures set forth
Section 8;

 

(2)       it is denominated in a Specified Currency and is neither convertible
by the Obligor thereof into, nor payable in, any other currency;

 

(3)       such asset is not a Defaulted Obligation or a Credit Risk Obligation;

 

(4)       such asset is not a lease (including a finance lease);

 

(5)       such asset is not an Interest Only Security;

 

(6)       such asset does not constitute Margin Stock;

 

(7)       such asset is one with respect to which the Borrower will receive
payments due under the terms thereof and proceeds from disposing of such asset
free and clear of withholding tax, other than (A) withholding tax as to which
the Obligor must make additional payments so that the net amount received by the
Borrower after satisfaction of such tax is the amount due to the Borrower before
the imposition of any withholding tax and (B) withholding tax on (x) late
payment fees, prepayment fees or other similar fees and (y) amendment, waiver,
consent and extension fees;

 

(8)       such asset is not a debt obligation whose repayment is subject to
substantial non-credit related risk as determined by the Investment Manager;

 

(9)       such asset is not one pursuant to which any future advances or
payments to the Obligor thereof may be required to be made by the Borrower
(other than to indemnify an agent or representative for lenders pursuant to the
Reference Instruments);

 

(10)       such asset is not a Structured Finance Obligation;

 



 11



 

(11)       the purchase of such obligation will not require the Borrower or the
pool of Collateral to be registered as an investment company under the
Investment Company Act;

 

(12)       such asset is not a Synthetic Security;

 

(13)       such asset does not include or support a letter of credit;

 

(14)       such asset is not an interest in a grantor trust;

 

(15)       such asset is issued by an Obligor that is Domiciled in the United
States, the United Kingdom, Canada or Brazil;

 

(16)       such asset is governed by the law of the United States or of any
state thereof, or by English law;

 

(17)       such asset is not issued by an Obligor located in a country, which
country on the date on which the obligation is acquired by the Borrower imposed
foreign exchange controls that effectively limit the availability or use of U.S.
Dollars (or any other relevant Specified Currency) to make when due the
scheduled payments of principal thereof and interest thereon;

 

(18)       its Acquisition will not result in the imposition of stamp duty or
stamp duty reserve tax payable by the Borrower, unless such stamp duty or stamp
duty reserve tax has been included in the purchase price of such obligation;

 

(19)       upon Acquisition, such asset is capable of being, and will be, the
subject of a first fixed charge, a first priority security interest or other
arrangement having a similar commercial effect in favor of the Collateral Agent
for the benefit of the Secured Parties;

 

(20)       (A) it is capable of being sold or assigned to or held by the
Borrower, together with any associated security, without any breach of
applicable selling restrictions or of any contractual provisions and (B) it must
permit assignments without the consent of any Obligor, or any other restriction,
following an event of default thereunder;

 

(21)       neither Goldman Sachs & Co. nor any of its Affiliates is an Obligor
thereon; and

 

(22)       neither the Borrower, Franklin Square Holdings, L.P., EIG Asset
Management, LLC nor any of their respective Affiliates is an Obligor thereon.

 

(c)           Loan Obligations and Bonds. In the case of each asset that is a
Loan Obligation (including a Participation therein) or a Bond:

 

(1)       such obligation does not mature more than eight years after the date
on which it was Acquired;

 

(2)       such obligation provides for a fixed amount of principal payable in
Cash on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

 

(3)       such obligation is not, by its terms, convertible into or exchangeable
for an Equity Security at any time over its life;

 



 12



 

(4)       it must require the consent of at least 66 ⅔ percent of the lenders to
the Obligor thereunder for any change that extends the time for, or reduces,
waives or forgives the amount of, any payment of principal or interest on such
obligation (for the avoidance of doubt, excluding any changes originally
envisaged in the loan documentation);

 

(5)       such asset is Registered;

 

(6)       if such asset is in the form of a Participation, such Participation
(x) is a Qualified Participation and (y) has not been outstanding for more than
40 days after its Acquisition; and

 

(7)       such asset is a Transferable Bond, an Assignable Loan or a Consent
Required Loan and, in each case, no rights of first refusal, rights of first
offer, last looks, drag along rights or tag along rights (in each case however
designated or defined, and whether in the underlying instruments governing such
obligation, in any intercreditor agreement or agreement among lenders relating
to such obligation or otherwise) exist in favor of any other holder of such
obligation or any other Person.

 

(d)           Eligible Equity Interests. In the case of each asset that is an
Eligible Equity Interest:

 

(1)       such asset is Freely Transferable and Pledgeable; and

 

(2)       the Obligor that issued such asset has not issued any other shares,
interests, participations or other equivalents (however designated) of capital
stock that are senior or pari passu (unless issued on identical terms and
conditions to such asset) in any respect to such Eligible Equity Interest, or
incurred any indebtedness or other material liabilities.

 

(e)           Brazilian Assets. In the case of each asset for which the Obligor
thereon is Domiciled in Brazil, such asset is fully secured by offshore
collateral, as determined by the Administrative Agent.

 

"Collateral Portfolio" means on any date of determination, all Pledged
Obligations and all Cash held in any Borrower Account (excluding Eligible
Investments and Cash constituting, in each case, Interest Proceeds).

 

"Collateral Portfolio Calculation Amount" means, for any Collateral Obligation
(excluding any Excess Concentration Amounts thereof) included in the Borrowing
Base at any time, an amount equal to the product of:

 

(a)       the Asset Amortized Amount therefor as of such date;

 

(b)       the Assigned Price (expressed as a percentage) therefor; and

 

(c)       the Initial FX Rate therefor,

 

all as determined by the Calculation Agent.

 

"Collateral Portfolio Calculation Base" means, on any date, an amount equal to
the sum of the Collateral Portfolio Calculation Amounts of all Collateral
Obligations included in the Borrowing Base at such time.

 

"Collateral Portfolio Requirements" means, at any time, requirements that are in
compliance at such time if and only if (except in each case to the extent any
one or more of such criteria are expressly waived in writing by the Specified
Lender Parties in a valid Portfolio Waiver in the manner and to the extent
expressly set forth in Section 8 of this Agreement), all as calculated by the
Calculation Agent:

 



 13



 



 

(a)       the sum of the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base issued by any single
Obligor and its affiliates does not exceed 8% of the Collateral Portfolio
Calculation Base at such time; provided that (x) the Collateral Portfolio
Calculation Amounts of all Collateral Obligations included in the Borrowing Base
issued by one Obligor and its affiliates may exceed 8% of the Collateral
Portfolio Calculation Base at such time so long such amount does not exceed 12%
at such time and (y) the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base of any three Obligors and
their respective Affiliates does not exceed, collectively, 30% of the Collateral
Portfolio Calculation Base at such time;

 

(b)       the sum of the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base that are Second Lien Loan
Obligations, Second Lien Bonds and Eligible Equity Interests does not exceed,
collectively, 40% of the Collateral Portfolio Calculation Base at such time;
provided that the sum of the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base that are Eligible Equity
Interests does not exceed 30% of the Collateral Portfolio Calculation Base at
such time;

 

(c)       the sum of the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base that are not denominated
in USD does not exceed 25% of the Collateral Portfolio Calculation Base at such
time; provided that the sum of the Collateral Portfolio Calculation Amounts of
all Collateral Obligations included in the Borrowing Base that are denominated
in BRL does not exceed 5% of the Collateral Portfolio Calculation Base at such
time;

 

(d)       the sum of the Collateral Portfolio Calculation Amounts of all
Collateral Obligations included in the Borrowing Base that are Participations
does not exceed, collectively, 15% of the Collateral Portfolio Calculation Base
at such time; and

 

(e) the sum of the Collateral Portfolio Calculation Amounts of all Collateral
Obligations included in the Borrowing Base that are Midstream Collateral
Obligations plus the Cash Value at such time must be at least equal to 20% of
the Collateral Portfolio Calculation Base at such time; provided that when
calculating compliance with this clause (e), the Cash Value shall be added to
the Collateral Portfolio Calculation Amount of such Midstream Collateral
Obligations and be counted towards such 20% threshold.

 

"Commitment" means:

 

(a)       With respect to the lending facility under this Agreement, the
commitment of a Lender to make or otherwise fund a Loan, and "Commitments" means
such commitments of all Lenders in the aggregate. The amount of each Lender's
Commitment is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof (including increases pursuant to Section 2.1(d)). For the avoidance of
doubt, Commitments of the Lenders hereunder include New Commitments.

 

(b)       With respect to Collateral Obligations, a binding commitment pursuant
to FSEP's and/or the Investment Manager's then current policies and procedures
to purchase or sell a loan or bond between the buyer and seller of such loan or
bond entered into pursuant to customary documents in the relevant market. The
terms "Commit" and "Committed" have correlative meanings. With respect to
Underlying Assets contributed to the Borrower, the Borrower will be deemed to
have Committed to Acquire such Underlying Asset on the date on which such
contribution occurs. With respect to Underlying Assets originated by the
Borrower, the Borrower will be deemed to have Committed to Acquire such
Underlying Asset on the date on which the Borrower becomes obligated to, or if
earlier in fact does, make or fund such Underlying Asset.

 



 14



 



 

"Confidential Information" is defined in Section 11.22.

 

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

"Consent Condition" means, for any Underlying Asset proposed to be acquired by
the Borrower or any Collateral Obligation subject to a Restructuring or Material
Modification after it was acquired by the Borrower, a condition satisfied if the
Requisite Lenders consent to such acquisition, Restructuring or Material
Modification, as applicable (which, as to any Lender, such Lender may withhold
in its sole and absolute discretion).

 

"Consent Required Loan" means a Loan Obligation that is capable of being
assigned or novated solely with the consent of the borrower and/or the
guarantor, if any, of such Loan Obligation and/or any agent. For the avoidance
of doubt, if the assignment or novation of a Loan Obligation requires the
consent of any lender or any other party to such Loan Obligation other than the
borrower, guarantor or agent of such loan, it shall not satisfy the definition
of Consent Required Loan.

 

"Cooperation Agreement" means, with respect to any Collateral Obligation for
which the provisions of the Reference Instruments require the consent of any
Specified Person for the transfer of all or any portion of such Underlying Asset
by the Borrower, an agreement in form and substance reasonably acceptable to the
Requisite Lenders pursuant to which each such Specified Person agrees to provide
such consent when and as required under the terms of such agreement; it being
understood and agreed that the Cooperation Agreements in respect of the
Underlying Assets issued by Altus Power America, Inc., Horn Intermediate
Holdings, Inc., Sunnova Asset Portfolio 5 Holdings, LLC, Swift Worldwide
Resources US Holdings Corp. and Vantage Energy II, LLC and attached as Exhibit E
hereto are acceptable to the Lenders in all respects.

 

"Corporate Trust Office" means respect to the Collateral Agent and each other
Bank Party, the principal corporate trust office of such Bank Party at:

 

Wells Fargo Bank, National Association

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attention: CDO Trust Services –‎ Gladwyne Funding LLC

Facsimile No.: (410) 715 3748‎

 

or such other address as such Bank Party may designate from time to time by
notice to the Lenders, the other Agents, the Borrower and the Investment
Manager, or the principal corporate trust office of any successor Collateral
Agent.

 

"Credit Date" means the date of a Credit Extension.

 

"Credit Definitions" means the 2003 ISDA Credit Derivatives Definitions as
published by the International Swap and Derivatives Association, Inc.

 

"Credit Extension" means the making of a Loan.

 

"Credit Party" means the Borrower.

 

"Credit Risk Obligation" means any Collateral Obligation that, in the Investment
Manager's judgment exercised in accordance with the Investment Management
Agreement, has a significant risk of declining in credit quality or price.

 



 15



 

"Currency Shortfall" is defined in Section 7(d)(4).

 

"Current FX Rate" means:

 

(a)            with respect to a Specified Currency as of any date, the
prevailing spot rate of exchange between the Specified Currency and USD as of
such date, determined in good faith by the Calculation Agent in a commercially
reasonable manner; provided that:

 

(1)       if the Specified Currency is USD, the Current FX Rate will be equal to
1; and

 

(2)       if the Specified Currency is BRL, the Current FX Rate will be the spot
rate for standard-size wholesale financial transactions involving the exchange
of BRL for U.S. Dollars delivered outside of Brazil, determined in good faith by
the Calculation Agent in a commercially reasonable manner (and, for the
avoidance of doubt, will not be the official exchange rate or closing offered
rate reported by Banco Central do Brasil (Central Bank of Brazil)); and

 

(b)            with respect to a Collateral Obligation at any time, the Current
FX Rate for the Specified Currency in which such Collateral Obligation is
denominated and payable.

 

"Daily Report" means the daily report provided to the Collateral Agent pursuant
to Section 6.5(a).

 

"Daily Undrawn Fee Calculation Amount" is defined in Section 2.7(c).

 

"Debt Asset Rejection-Related Prepayment Right" is an event that shall arise if
three unique and consecutive Rejected Acquisitions occur with respect to
Proposed Underlying Assets that are Bonds and/or Loan Obligations issued by
obligors unaffiliated with one another.

 

"Debtor Relief Laws" means, collectively:

 

(a)          the Bankruptcy Code; and

 

(b)         all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, any state
thereof or any other applicable jurisdictions from time to time in effect.

 

"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

"Defaulted Asset Sale Failure" means the Borrower's failure to Commit to sell
any Defaulted Obligation within 90 days of such Collateral Obligation becoming a
Defaulted Obligation, provided that (i) the failure to Commit to sell any
Defaulted Obligation within such 90 day period shall not result in a Defaulted
Asset Sale Failure for so long as the Borrower continues to use commercially
reasonable efforts to continue to sell such Defaulted Obligation after such 90
day period and (ii) the failure to Commit to sell any Defaulted Obligation
within such 90 day period shall not result in a Defaulted Asset Sale Failure if
a sale of such Defaulted Obligation is blocked by operation of law, injunction
or stay.

 

"Defaulted Obligation" means a Collateral Obligation if, with respect to such
Collateral Obligation, there has occurred any one or more of the following:

 



 16



 

(a)       a Bankruptcy (as defined in the 2003 ISDA Credit Derivatives
Definitions as published by the International Swap and Derivatives Association,
Inc.) with respect to the related Obligor; or

 

(b)       after the expiration of any applicable grace period (however defined
in such Collateral Obligation's Reference Instrument), the occurrence of a
non-payment of a payment of interest that would accrue during the related
calculation period for such Collateral Obligation or principal on the Collateral
Obligation when due, in accordance with the terms of the Reference Instrument at
the time of such failure.

 

"Defaulting Lender" means, subject to Section 2.17(b), any Lender that:

 

(a)       during the Availability Period, has failed to (1) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (2) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due; or

 

(b)       the Administrative Agent has received notification during the
Availability Period that such Lender is (1) insolvent, or is generally unable to
pay its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (2) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender, or
such Lender has taken any action in furtherance of or indicating its consent to
or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

"Delaware LLC" means a limited liability company formed under the Limited
Liability Company Act of the State of Delaware.

 

"Deliver" or "Delivery" means the taking of the following steps:

 

(1)       in the case of each Certificated Security (other than a Clearing
Corporation Security) or instrument, (A) causing the delivery to the Borrower
Accounts Securities Intermediary of the original executed certificate or other
writing that constitutes or evidences such Certificated Security or instrument,
registered in the name of the Borrower Accounts Securities Intermediary or
endorsed to the Borrower Accounts Securities Intermediary or in blank by an
effective endorsement (unless such Certificated Security or instrument is in
bearer form in which case delivery alone shall suffice), (B) causing the
Borrower Accounts Securities Intermediary to maintain continuous possession of
such Certificated Security or instrument and (C) causing the Borrower Accounts
Securities Intermediary to continuously identify on its books and records that
such Certificated Security or instrument is credited to the relevant Borrower
Account;

 

(2)       in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (A) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Borrower
Accounts Securities Intermediary and (B) causing the Borrower Accounts
Securities Intermediary to continuously identify on its books and records that
such Uncertificated Security is credited to the relevant Borrower Account;

 



 17



 



 

(3)       in the case of each Clearing Corporation Security, causing (A) the
relevant Clearing Corporation to continuously credit such Clearing Corporation
Security to the securities account of the Borrower Accounts Securities
Intermediary at such Clearing Corporation and (B) the Borrower Accounts
Securities Intermediary to continuously identify on its books and records that
such Clearing Corporation Security is credited to the relevant Borrower Account;

 

(4)       in the case of any Financial Asset that is maintained in book-entry
form on the records of a Federal Reserve Bank, causing (A) the continuous
crediting of such Financial Asset to a securities account of the Borrower
Accounts Securities Intermediary at any Federal Reserve Bank and (B) the
Borrower Accounts Securities Intermediary to continuously identify on its books
and records that such Financial Asset is credited to the relevant Borrower
Account;

 

(5)       in the case of Cash or money, (A) causing the delivery of such Cash or
money to the Borrower Accounts Securities Intermediary, (B) causing the Borrower
Accounts Securities Intermediary to treat such Cash or money as a Financial
Asset maintained by the Borrower Accounts Securities Intermediary for credit to
the relevant Borrower Account in accordance with the provisions of Article 8 of
the UCC, and (C) causing the Borrower Accounts Securities Intermediary to
continuously indicate by book-entry that such Cash or money is credited to the
relevant Borrower Account;

 

(6)       in the case of each Financial Asset not covered by the foregoing
subclauses (1) through (5), (A) causing the transfer of such Financial Asset to
the Borrower Accounts Securities Intermediary in accordance with applicable law
and regulation and (B) causing the Borrower Accounts Securities Intermediary to
continuously credit such Financial Asset to the relevant Borrower Account;

 

(7)       in the case of any general intangible (including any participation
interest not evidenced by an instrument or Certificated Security), by:

 

(A)       causing the Borrower to become and remain the owner thereof and
causing a UCC-1 financing statement describing the Collateral and naming the
Borrower as debtor and the Collateral Agent as secured party to be filed (and
remain effective) by the Borrower with the Secretary of State of Delaware within
ten (10) days after the Closing Date, or

 

(B)       (1) causing the Borrower Accounts Securities Intermediary to become
and remain the owner thereof, (2) causing the Borrower Accounts Securities
Intermediary to credit and continuously identify such general intangible to the
relevant Borrower Account, (3) causing the Borrower Accounts Securities
Intermediary to agree to treat such general intangible as a Financial Asset and
(4) causing the Borrower Accounts Securities Intermediary to agree pursuant to
the Securities Account Control Agreement to comply with Entitlement Orders
related thereto originated by the Collateral Agent without further consent by
the Borrower.

 

In addition, with respect to clause (7), the Investment Manager on behalf of the
Borrower will use commercially reasonable efforts to obtain any and all consents
required by the underlying agreements relating to any such general intangibles
for the transfer of ownership and/or pledge hereunder (except to the extent that
the requirement for such consent is rendered ineffective under Section 9-406 or
9-408 of the UCC); and

 

(8)       in the case of each Collateral Obligation, no later than thirty (30)
days after the later of (i) the Effective Date or (ii) the date of Acquisition,
deliver copies of (x) with respect to a Collateral Obligation Acquired by
assignment, a copy of each executed document or instrument evidencing the
assignment of such Collateral Obligation to the Borrower and showing the
Borrower as the lender of record on the Collateral Obligation, (y) with respect
to an originated Collateral Obligation, a copy of the executed principal
Reference Instruments governing such Collateral Obligation showing the Borrower
as the lender of record on the Collateral Obligation and (z) with respect to a
Collateral Obligation Acquired by Participation, a copy of each executed
document or instrument evidencing the assignment of such Collateral Obligation
to the Selling Institution or a copy of the executed principal Reference
Instruments governing such Collateral Obligation, as applicable, in each case
showing the relevant Selling Institution as the lender of record on such
Collateral Obligation.

 



 18



 



 

Notwithstanding the foregoing, any property or asset will also be "delivered"
for purpose of this definition if it is delivered in a method specified in an
Opinion of Counsel as sufficient to result in a first priority perfected
security interest in favor of the Collateral Agent.

 

"deposit accounts" has the meaning specified in the UCC.

 

"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

"Determination Date" means, with respect to a Payment Date, the last Business
Day of the immediately preceding Due Period.

 

"Diligence Information" is defined in Section 8.2(a)(4).

 

"Disposition" means the sale, transfer, assignment or other disposition of an
asset. "Dispose" has a corresponding meaning.

 

"Dispute" and "Dispute-Related Repayment Right" are defined in the Margining
Agreement.

 

"Distribution" means any payment of principal or interest or any dividend,
premium or fee payment made on, or any other distribution in respect of, a
security or obligation.

 

"Disqualified Institution" means (a) Goldman Sachs BDC, Inc. or any Person that
is primarily engaged in the business of private direct lending as a business
development company, mezzanine fund, private debt fund, hedge fund or private
equity fund, which is in direct competition with the Borrower (provided that in
no event shall any commercial bank, investment bank or insurance company be
deemed a Disqualified Institution hereunder) and (b) any Person that is not
organized under the laws of the United States of America, any state thereof or
the District of Columbia. For the avoidance of doubt, the term "Disqualified
Institution" shall not include any affiliate of any Disqualified Institution
unless such affiliate independently meets the criteria set forth above.

 

"Dollar Equivalent" means, as to any amount in any Specified Currency at any
time, such amount converted to USD at the Current FX Rate for such Specified
Currency at such time, as determined by the Calculation Agent.

 

"Dollars", "USD" and the sign "$" mean the lawful money of the United States of
America.

"Domicile" means, with respect to any issuer of, or obligor with respect to, a
Collateral Obligation, its country of organization.

 

"Draft Amendment Package" has the meaning set forth in Section 5.9. 

 

"Due Date" means each date on which a Distribution is due on a Pledged
Obligation.

 



 19



 

"Due Period" means, with respect to any Payment Date, the period commencing on
the day immediately following the eighth Business Day prior to the preceding
Payment Date (or in the case of the Due Period relating to the First Payment
Date, beginning on the Effective Date) and ending on (and including) the eighth
Business Day prior to such Payment Date (or, (a) in the case of the Due Period
relating to the First Payment Date, ending on the seventh Business Day prior to
such First Payment Date and (b) in the case of a Due Period that is applicable
to the Payment Date relating to the Maturity Date ending on (and including) the
Business Day immediately preceding such Payment Date).

 

"Early Opt-in Election" means the occurrence of:

 

(1)        (i) a determination by the Administrative Agent or (ii) a
notification by the Requisite Lenders to the Administrative Agent (with a copy
to the Borrower) that the Requisite Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.19 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace Libor, and

 

(2)        (i) the election by the Administrative Agent or (ii) the election by
the Requisite Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Requisite Lenders of
written notice of such election to the Administrative Agent.

 

"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

"Effective Date" means December 2, 2019.

 

"Effective Date Collateral Obligation" means each Collateral Obligation
identified on Appendix C-2.

 

"Eligible Assignee" means any Person other than a Natural Person or a
Disqualified Institution that is (a) a Lender, an affiliate of any Lender or a
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), or (b) a commercial bank, insurance company,
investment or mutual fund or other entity that is an "accredited investor" (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans in the ordinary course of business; provided that no Defaulting
Lender, Credit Party or Affiliate of a Credit Party shall be an Eligible
Assignee.

 

"Eligible Equity Interest" means a preferred Equity Interest backed by corporate
cash flows and/or asset value, as determined by the Administrative Agent.

 

"Eligible Investment" means any (a) Cash or (b) Dollar denominated investment
that, at the time it, or evidence of it, is Delivered to the Collateral Agent
(directly or through an intermediary or bailee), is one or more of the following
obligations or securities (in each case denominated in a Specified Currency):

 

(a)       direct Registered debt obligations of, and Registered debt obligations
the timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America that satisfies the
Eligible Investment Required Ratings at the time of such investment or
contractual commitment providing for such investment;

 

(b)       demand and time deposits in, certificates of deposit of, trust
accounts with, bankers' acceptances issued by, or federal funds sold by any
depository institution or trust company (x) incorporated under the laws of the
United States of America (including the Bank) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, or
(y) organized under the laws of a jurisdiction the legal currency of which is a
Specified Currency (other than USD) or any province or state thereof and subject
to supervision and examination by banking authorities of such jurisdiction or
such province or state, in each case payable within 183 days of issuance, so
long as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

 



 20







 

(c)       unleveraged repurchase obligations with respect to (x) any security
described in clause (a) above or (y) any other security issued or guaranteed by
an agency or instrumentality of the United States of America, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (b) above or entered into with an entity (acting
as principal) with, or whose parent company has, the Eligible Investment
Required Ratings;

 

(d)       Registered debt securities bearing interest or sold at a discount with
maturities up to 365 days (but in any event such securities will mature by the
next succeeding Payment Date) issued by any entity formed under the laws of the
United States of America or any State thereof that have a S&P rating of "AA" or
better at the time of such investment or contractual commitment providing for
such investment;

 

(e)       commercial paper or other short-term debt obligations with the
Eligible Investment Required Ratings and that either bear interest or are sold
at a discount from the face amount thereof and have a maturity of not more than
183 days from their date of issuance; provided that this clause (e) will not
include extendible commercial paper or asset backed commercial paper; and

 

(f)       money market funds which have, at the time of such reinvestment, a
credit rating of "AAA" by S&P;

 

subject, in each case, to such obligations or securities having a maturity date
not later than the earlier of (A) the date that is 60 days after the date of
Delivery thereof and (B) the Business Day immediately preceding the Payment Date
immediately following the date of Delivery thereof; provided that Eligible
Investments shall not include (1) any interest-only security, any security
purchased at a price in excess of 100% of the par value thereof or any security
whose repayment is subject to substantial non-credit related risk as determined
in the sole judgment of the Investment Manager, (2) any security whose rating
assigned by S&P includes the subscript "f", "p", "q", "pi", "r", "sf" or "t" (3)
any security that is subject to an Offer, (4) any other security that is an
asset the payments on which are subject to withholding tax if owned by the
Borrower unless the issuer or obligor or other Person (and guarantor, if any) is
required to make "gross-up" payments that cover the full amount of any such
withholding taxes, or (5) any security secured by real property. Eligible
Investments may include those investments with respect to which the Bank or an
Affiliate of the Bank is an obligor or provides services and receives
compensation. The Collateral Agent will not be responsible for determining or
overseeing compliance with the ‎foregoing.

 

"Eligible Investment Required Ratings" means a long-term senior unsecured debt
rating of at least "A" and a short-term credit rating of at least "A-1" by S&P
(or, if such institution has no short-term credit rating, a long-term senior
unsecured debt rating of at least "A+" by S&P).

 

"Employee Benefit Plan" means any "employee benefit plan" is defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, any Credit Party or any of their respective ERISA
Affiliates.

 

"Enforcement Priority of Payments" is defined in Section 7(c).

 

"Entitlement Order" has the meaning specified in Section 8-102(a)(8) of the UCC.

 



 21



 

"Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

"Equity Owner" means FS Energy and Power Fund, as the owner of the entire
membership interest of the Borrower.

 

"Equity Security" means (a) any equity security or any other security that is
not eligible for purchase by the Borrower hereunder and is received with respect
to a Collateral Obligation or (b) any security purchased as part of a "unit"
with a Collateral Obligation and that itself is not eligible for purchase by the
Borrower hereunder.

 

"ERISA" means the Employee Retirement Income Security Act of 1974.

 

"ERISA Affiliate" means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member. Any former ERISA Affiliate of the Borrower or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

"Escrowed Assignment Agreement Documents" means, with respect to each Underlying
Asset, three Assignment Agreements, each executed in blank by (a) the Borrower,
as assignor, and (b) if the signature of any affiliate of the Borrower (whether
as administrative agent, servicer, registrar or in any other capacity) is or
could be required on such Assignment Agreement for the transfer of all or any
portion of such Underlying Asset by the Borrower, each such affiliate.

 

"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

 

"Event of Default" has the meaning specified in Section 9.

 

"Excess Concentration Amount" means, with respect to any Collateral Obligation
included in the Borrowing Base on any date (the "calculation date" for purposes
hereof), the amount by which such Collateral Obligation causes any Collateral
Portfolio Requirement to be out of compliance, all as determined by the
Calculation Agent; provided that, solely in the case of non-compliance with
clause (e) of the definition of Collateral Portfolio Requirement exclusively,
such non-compliance shall only be counted towards any Excess Concentration
Amount from the date that is three (3) Business Days after the date upon which
the Administrative Agent has notified the Borrower in writing of such
non-compliance.

 

"Excess Cure Collateral Refund Amount" is defined in the Margining Agreement.

 

"Exchange Act" means the Securities Exchange Act of 1934.

 



 



 22



 

"Excluded Tax" means any of the following Taxes imposed on or with respect to
Administrative Agent and any Lender (each a "Recipient") or required to be
withheld or deducted from a payment under a Transaction Document to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by Borrower)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.15(b), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient's failure to comply
with Section 2.15(c) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

"Existing Account" means an account identified on the Existing Account Schedule.

 

"Existing Account Bank" means Citibank, N.A., a national banking association,
and any successor thereto.

 

"Existing Account Schedule" means Schedule B hereto.

 

"Existing Account Control Agreement" means the securities account control
agreement dated on or around the Effective Date among the Borrower, the
Collateral Agent, as secured party, and the Existing Account Bank, with respect
to the Existing Accounts.

 

"Existing Credit Agreement" is defined in the recitals.

 

"Existing Loans" means the Loans (as defined in the Existing Credit Agreement)
made under the Existing Credit Agreement and outstanding as of the Effective
Date.

 

"Failure to Pay" is defined in the definition of "Zero Value Event".

 

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (including any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any applicable intergovernmental agreement with respect thereto and
applicable official implementing guidance thereunder.

 

"Federal Funds Effective Rate" means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

"Fee Letter" means each of (a) the Agent Fee Letters and (b) the GS Fee Letter.

 

"Financial Asset" has the meaning specified in Section 8-102(a)(9) of the UCC.

 



 23



 

"Financial Covenant Compliance Certificate" means a certificate duly executed by
the Borrower and the Equity Holder in the form of Exhibit I.

 

"First Lien Bond" means a senior secured Bond, as determined by the
Administrative Agent.

 

"First Lien Loan Obligation" means a first lien Loan Obligation, as determined
by the Administrative Agent.

 

"First Payment Date" means January 15, 2020.

 

"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Transaction Document, that such Collateral is subject
to no equal or prior Lien (and is not subject to any other Liens).

 

"Freely Transferable" means, with respect to each Underlying Asset, that:

 

(a)       such Underlying Asset may be transferred by the owner thereof (or by
the Collateral Agent upon foreclosure) under the related underlying instruments
and applicable law, in each case without the consent of any Obligor thereon or
obtaining any third party or governmental consents or authorizations (other than
any customary agent consents with respect to such asset); it being agreed that a
requirement that the transferee for any Underlying Asset be a bank or other
financial institution shall not preclude such Asset from being Freely
Transferable for purposes of this clause (a); and

 

(b)       Escrowed Assignment Agreement Documents with respect to such
Underlying Asset are held by the Collateral Agent.

 

"FSEP" is defined in Schedule A.

 

"Funding Notice" means a notice substantially in the form of Exhibit A.

 

"GAAP" means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

"GBP", "Pounds Sterling" or "£" mean the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.

 

"general intangibles" has the meaning specified in the UCC.

 

"Goldman Sachs" is defined in the preamble.

 

"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States or any other foreign entity or government.

 

"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

"Grant" means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, create and grant a security
interest in and right of set-off against, deposit, set over or confirm. A Grant
of the Collateral, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal and interest payments in respect of the Collateral, and
all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 



 24



 



 

"Grantor" is defined in the Pledge and Security Agreement.

 

"GS Fee Letter" means the Fee Letter dated on or around the Initial Funding Date
between Goldman Sachs and the Borrower with respect to certain fees to be paid
from time to time to the Lenders.

 

"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

"Increased Amount Date" is defined in Section 2.1(d)(1).

 

"Increased-Cost Lenders" is defined in Section 2.18.

 

"Indemnified Liabilities" means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, fees, costs, expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of external counsel for Indemnitees, including in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations, on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of any suit, action or
other legal proceeding or investigation relating to (a) acceptance or
administration or the performance of its duties under‎ this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby
(including the Lenders' agreement to make Credit Extensions or the use or
intended use of the proceeds thereof), any amendments, waivers or consents with
respect to any provision of this Agreement or any of the other Transaction
Documents, any exercise of its powers or duties under or enforcement of any of
the Transaction Documents (including any sale of, collection from, or other
realization upon any of the Collateral) and any reasonable attorneys' fees and
expenses and court costs and any losses incurred directly as a result of a
successful defense, in whole or in part, of any claim that an Agent breached its
standard of care or any successful action, claim or suit brought to enforce an
Indemnitee's right to indemnification; or (b) any Fee Letter or any other fee
letter delivered by any Agent or any Lender to the Borrower with respect to the
transactions contemplated by this Agreement or any other Transaction Document.
Without limiting the foregoing, the Borrower shall be liable to each Lender for
damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into or terminating hedge transactions in connection
with or as a result of an Event of Default, and any other loss, damage, cost or
expense directly arising or resulting from the occurrence of an Event of Default
hereunder.

 

"Indemnitee" is defined in Section 11.3(a).

 

"Independent" means as to any Person, any other Person (including a firm of
accountants or lawyers and any member thereof or an investment bank and any
member thereof) who (a) does not have and is not committed to acquire any
material direct or any material indirect financial interest in such Person or in
any Affiliate of such Person, (b) is not connected with such Person as an
officer, employee, promoter, underwriter, voting trustee, partner, director or
Person performing similar functions and (c) is not Affiliated with a firm that
fails to satisfy the criteria set forth in clauses (a) and (b).

 



 25



 

"Independent" when used with respect to any accountant may include an accountant
who audits the books of any Person if in addition to satisfying the criteria set
forth above the accountant is independent with respect to such Person within the
meaning of Rule 101 of the Code of Ethics of the American Institute of Certified
Public Accountants.

 

"Independent Manager Agreement" means that certain agreement relating to the
designation of Independent Managers, among the Borrower and/or Member and Lord
Securities Corporation, as such agreement may be amended from time to time.

 

"Independent Managers" means the Independent Managers appointed in the Limited
Liability Company Agreement of the Borrower.

 

"Initial Buffer Asset Value" is defined in the Margining Agreement.

 

"Initial Funding Date" means April 19, 2017.

 

"Initial FX Rate" means, with respect to any Collateral Obligation, the Current
FX Rate for such Collateral Obligation as at the date on which the Acquisition
of such Collateral Obligation has been approved pursuant to the provisions set
forth in the Transaction Documents.

 

If the Borrower has Committed to Acquire a Collateral Obligation in more than
one lot and/or a Collateral Obligation has been added to the Underlying
Portfolio in more than one lot (for example, by Commitments or Acquisitions on
separate days), then each lot of such a Collateral Obligation shall be treated
as separate Collateral Obligations for purposes of determining the Initial FX
Rates therefor.

 

"instruments" has the meaning specified in the UCC.

 

"Interest Collection Accounts" means the trust accounts established pursuant to
Section 6.2(a).

 

"Interest Only Security" means any obligation or security that does not provide
in the related Reference Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.

 

"Interest Period" means, with respect to each Credit Extension:

 

(a)       the period from (and including) the related Credit Date to but
excluding the immediately following Payment Date, and

 

(b)       each successive period from and including each Payment Date to but
excluding the immediately following Payment Date until the Obligations are
repaid in full.

 

"Interest Priority of Payments" is defined in Section 7(a).

 

"Interest Proceeds" means, with respect to any Payment Date, without
duplication:

 

(a)       all payments of interest and dividends, commitment fees, facility fees
and fees payable with respect to the approval of amendments, waivers and similar
actions received during the related Due Period on the Pledged Obligations
(including Reinvestment Income, if any), other than (x) any payment of interest
received on any Defaulted Obligation if the outstanding principal amount thereof
then due and payable has not been received by the Borrower after giving effect
to the receipt of such payments of interest and (y) the amounts as specified in
clause (f) of the definition of Principal Proceeds;

 



 26



 

(b)       to the extent not included in the definition of "Sale Proceeds", if so
designated by the Investment Manager and notice thereof is conveyed in writing
to the Collateral Agent, the Collateral Administrator and the Administrative
Agent, any portion of the accrued interest received during the related Due
Period in connection with the sale of any Pledged Obligations (excluding accrued
interest received in connection with the sale of (x) Defaulted Obligations if
the outstanding principal amount thereof has not been received by the Borrower
after giving effect to such sale, (y) Pledged Obligations in connection with a
Voluntary Prepayment or (z) an asset that was acquired with Principal Proceeds);

 

(c)       unless otherwise designated by the Investment Manager as Principal
Proceeds and notice thereof is conveyed in writing to the Collateral Agent, the
Collateral Administrator and the Administrative Agent, all amendment and waiver
fees, all late payment fees and all other fees received during such Due Period
in connection with the Pledged Obligations, excluding (A) fees received in
connection with Defaulted Obligations (but only to the extent that the
outstanding principal amount thereof has not been received by the Borrower); (B)
premiums (including prepayment premiums) constituting Principal Proceeds in
accordance with subclause (c) of the definition thereof); and (C) fees received
in connection with the lengthening of the maturity of the related Collateral
Obligation or the reduction of the par of the related Collateral Obligation, in
each case, as determined by the Investment Manager with notice to the Collateral
Agent, the Collateral Administrator and the Administrative Agent;

 

(d)       any recoveries on Defaulted Obligations in excess of the outstanding
principal amount thereof;

 

(e)       (x) any amounts remaining on deposit in the Interest Collection
Accounts from the immediately preceding Payment Date and (y) any Principal
Proceeds and unused proceeds transferred to the Borrowing Base Interest
Collection Account for application as Interest Proceeds as expressly provided
for herein;

 

(f)       the aggregate amount of the Investment Management Fees, if any, that
the Investment Manager has elected to waive in the manner described under
Section 6 of the Investment Management Agreement (to the extent not included in
Principal Proceeds); and

 

(g)       all payments of principal and interest on Eligible Investments
purchased with the proceeds of any of subclauses (a) through (f) of this
definition (without duplication);

 

provided that, in connection with the final Payment Date, Interest Proceeds
shall include any amount referred to in subclauses (a) through (f) above that is
received from the sale of Collateral Obligations on or prior to the day
immediately preceding the final Payment Date.

 

"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

"Internal Revenue Code" means the Internal Revenue Code of 1986.

 

"Investment Company Act" means the United States Investment Company Act of 1940,
as amended.

 

"Investment Management Agreement" means the Third Amended and Restated
Investment Management Agreement dated on or around the Effective Date by and
among the Investment Manager and the Borrower, as amended from time to time in
accordance with the terms thereof.

 

"Investment Management Fee" means the Management Fee as defined in the
Investment Management Agreement.

 



 27



 

"Investment Manager" means FS Energy and Power Fund, a Delaware statutory trust,
until a successor Person shall have become the investment manager pursuant to
the provisions of the Investment Management Agreement, and thereafter
"Investment Manager" shall mean such successor Person. Each reference herein to
the Investment Manager shall be deemed to constitute a reference as well to any
agent of the Investment Manager and to any other Person to whom the Investment
Manager has delegated any of its duties hereunder in accordance with the terms
of the Investment Management Agreement, in each case during such time as and to
the extent that such agent or other Person is performing such duties.

 

"investment property" has the meaning specified in the UCC.

 

"investments" has the meaning specified in the UCC.

 

"Lender" means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

"Libor" means the London interbank offered rate.

 

"Lien" means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

"Limited Guarantor" means the Equity Owner.

 

"Limited Guaranty" means the Non-Recourse Carveout Guaranty Agreement dated on
or around the Effective Date between the Limited Guarantor, the Collateral Agent
and Goldman Sachs.

 

"Limited Liability Company Agreement" means the governing organizational
document of the Borrower.

 

"Loan" is defined in Section 2.1(a).

 

"Loan Obligations" means, collectively, commercial loans and Participations.

 

"Make-Whole Amount" means, in connection with a Make-Whole Event, an amount
equal to the aggregate amount of Spread that would otherwise have been payable
to the Lenders hereunder (in each case on an aggregate principal amount of Loans
equal to the related Make-Whole Calculation Amount) during the period from and
including the date on which such Make-Whole Event occurs to but excluding the
scheduled Maturity Date, discounted to present value, all as calculated by the
Calculation Agent.

 

"Make-Whole Calculation Amount" means, in connection with:

 

(a)       a Voluntary Commitment Reduction, the amount of the relevant Voluntary
Commitment Reduction; and

 

(b)       the acceleration of the Loans under Section 9, the Adjusted USD
Facility Amount.

 

"Make-Whole Event" means, during the Non-Call Period, each of:

 

(a)       the occurrence of a Voluntary Commitment Reduction during the
Availability Period, other than during the continuance of (i) a
Rejection-Related Prepayment Right (in each case to the extent of the related
Rejection-Related Prepayment Amount) or (b) a Dispute-Related Repayment Right;
or

 



 28



 



 

(b)       the acceleration of the Loans under Section 9.

 

For the avoidance of doubt, more than one Make-Whole Event may occur but only
one, if any, Make-Whole Amount shall be due with respect to any single
Make-Whole Event.

 

"Margin Account" means the trust account maintained pursuant to Section 6.3(d).

 

"Margin Funding Notice" is defined in the Margining Agreement.

 

"Margining Agreement" means the Amended and Restated Margining Agreement dated
on or around the Effective Date, between the Borrower and the Calculation Agent,
as amended from time to time in accordance with the terms thereof, in
substantially the form of Exhibit G.

 

"Margin Notice Deadline" is defined in the Margining Agreement.

 

"Margin Stock" means margin stock as defined under Regulation U, including any
debt security which is by its terms convertible into "Margin Stock".

 

"Market Value" means, with respect to any Collateral Obligation, the Asset
Current Price thereof. With respect to any Eligible Investment, "Market Value"
means (a) the average of at least three firm bids obtained by the Investment
Manager from nationally recognized dealers (that are Independent of the
Investment Manager and Independent of each other) that the Investment Manager
determines (in its sole discretion) to be reasonably representative of the
Eligible Investment's current market value and reasonably reflective of current
market conditions; (b) if only two such bids can be obtained, the lower of such
two bids shall be the Market Value of the Eligible Investment; (c) if only one
such bid can be obtained, such bid shall be the Market Value of the Eligible
Investment; and (d) if no such bids can be obtained, then, the Market Value of
such the Eligible Investment shall be zero.

 

"Material Action" means to: (a) file or consent to the filing of any bankruptcy,
insolvency or reorganization petition under any applicable federal, state or
other law relating to a bankruptcy naming the Borrower as debtor or other
initiation of bankruptcy or insolvency proceedings by or against the Borrower,
or otherwise seek, with respect to the Borrower, relief under any laws relating
to the relief from debts or the protection of debtors generally; (b) seek or
consent to the appointment of a receiver, liquidator, conservator, assignee,
trustee, sequestrator, custodian or any similar official for the Borrower or all
or any portion of its properties; (c) make or consent to any assignment for the
benefit of the Borrower's creditors generally; (d) admit in writing the
inability of the Borrower to pay its debts generally as they become due; (e)
petition for or consent to substantive consolidation of the Borrower with any
other person; (f) amend or alter or otherwise modify or remove all or any part
of Section 9(j) of the Borrower's Limited Liability Company Agreement; or (g)
amend, alter or otherwise modify or remove all or any part of the definition of
"Independent Manager" or the definition of "Material Action" in the Borrower's
Limited Liability Company Agreement.

 

"Material Adverse Effect" means a material adverse effect on and/or material
adverse developments with respect to (a) the business, operations, properties,
assets or financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) the ability of any Credit Party to fully and timely perform its
Obligations; (c) the legality, validity, binding effect or enforceability
against a Credit Party of a Transaction Document to which it is a party; or (d)
the rights, remedies and benefits available to, or conferred upon, any Agent,
any Lender or any other Secured Party under any Transaction Document.

 

"Material Amendment" means an Amendment that the Administrative Agent determines
reasonably and in good faith (after receipt of the related Draft Amendment
Package and an opportunity for the Borrower to consult with the Administrative
Agent) that could reasonably be expect to (a) have a material adverse effect on
(1) the business, operations, properties, assets or financial condition of the
related obligors; (2) the ability of the related obligors to fully and timely
perform their obligations; (3) the legality, validity, binding effect or
enforceability against the related Reference Instruments; (4) the rights,
remedies and benefits available to, or conferred upon, any agent, any lender or
any other secured party under any Reference Instrument; or (5) the value or
liquidity of the related Collateral Obligation; (b) waive, reduce or otherwise
materially modify terms and conditions under the Reference Instruments relating
to the financial performance of the related obligor or material operational
covenants of the related obligor in any manner that would reasonably be expected
to be materially adverse to the Lenders; or (c) result in the related Collateral
Obligation failing to satisfy any of the elements in the definition of
"Collateral Obligation".

 



 29







 

"Material Amendment Information" means, with respect to each Collateral
Obligation:

 

(a)       each Draft Amendment Package and all other all written information
related to amendments, waivers, modifications or supplements to any Reference
Instrument governing such Collateral Obligation, including any written requests
or written communications related thereto; provided that requests or
communications relating thereto will not constitute "Material Amendment
Information" to the extent that such request or communication consists solely of
informal discussions relating to amendments, waivers, modifications or
supplements or of administrative matters in connection therewith; and

 

(b)       copies of each executed amendment, waiver, modification and supplement
to such Reference Instruments.

 

"Material Contract" means any contract or other arrangement to which any Credit
Party is a party (other than the Transaction Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

 

"Material Modification" means a Specified Change.

 

"maturity" means, with respect to any Collateral Obligation, the date on which
such obligation shall be deemed to mature (or its maturity date) shall be the
earlier of (a) the Stated Maturity of such obligation and (b) if the Borrower
has a right to require the issuer or obligor of such Collateral Obligation to
purchase, redeem or retire such Collateral Obligation (at par) on any one or
more dates prior to its Stated Maturity (a "put right") and the Investment
Manager determines that it shall exercise such put right on any such date, the
maturity date shall be the date specified in a certification provided to the
Collateral Agent, the Collateral Administrator and the Administrative Agent.

 

"Maturity Date" means, the earlier of (a) December 2, 2022 and (b) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

"Maximum USD Facility Amount" means, at any date, (a) $475,000,000 plus (b) the
aggregate principal amount of New Loans that have been made on or prior to such
date.

 

"Member" means FS Energy and Power Fund, as the initial member of the Borrower,
and any Person admitted as an additional member of the Borrower or a substitute
member of the Borrower pursuant to the provisions of Limited Liability Company
Agreement, each in its capacity as a member of the Company; provided that the
term "Member" shall not include the Independent Managers.

 

"Midstream Collateral Obligation" means a Collateral Obligation deemed a
"Midstream Collateral Obligation" by the Administrative Agent in its reasonable
discretion at the time the Acquisition of such Collateral Obligation is approved
by the Administrative Agent in accordance with Section 8.2.

 

"Midstream Collateral Obligation Rejection-Related Prepayment Right" is an event
that shall arise if three unique and consecutive Rejected Acquisitions occur
with respect to Midstream Collateral Obligations; provided that no Midstream
Collateral Obligation Rejection-Related Prepayment Right shall exist if the
Administrative Agent has irrevocably waived clause (e) of the definition of
Collateral Portfolio Requirement.

 



 30



 



 

"Monetary Default" means a default by a party in the payment of money when due
under a contractual arrangement (determined without regard to any grace period
otherwise specified), or a default by such party in the performance or
observance of any other obligation hereunder (determined without regard to any
grace period otherwise specified) that by its terms can be cured solely by the
payment of money.

 

"money" has the meaning specified in the UCC.

 

"Monthly Report" is defined in Section 6.5(b).

 

"Moody's" means Moody's Investors Service, Inc.

 

"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" is defined in Section 3(37) of ERISA.

 

"Natural Person" means a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person.

 

"Non-Call Period" means the period from the Effective Date to and including June
2, 2022.

 

"Net Cash Amount" is defined in the Margining Agreement.

 

"Net Purchased Loan Balance" means, as of any date of determination, an amount
equal to the Dollar Equivalent of (a) the Aggregate Principal Amount of all
Collateral Obligations included in the Borrowing Base Acquired by the Borrower
prior to such date minus (b) the Aggregate Principal Amount of all Warranty
Transferred Assets (other than any Warranty Transferred Assets that are Buffer
Assets) repurchased by the Equity Owner prior to such date.

 

"New Commitments" is defined in Section 2.1(d)(1).

 

"New Loan" is defined in Section 2.1(d)(3).

 

"Non-Consenting Lender" is defined in Section 2.18.

 

"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

"Non-Private Collateral Obligation" means a Collateral Obligation designated as
such on Appendix C-2 and each other Collateral Obligation designated as such
pursuant to Section 8.2(a)(2).

 

"Non-US Lender" is defined in Section 2.15(c).

 

"Note" means a promissory note in form and substance satisfactory to the
Borrower, the Administrative Agent and the Requisite Lenders.

 

"Obligations" means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several or independent) of every nature of each
Credit Party, including obligations from time to time owed to the Agents
(including former Agents), the Bank Parties, the Lenders or any of them, under
any Transaction Document, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), Ancillary Amounts, other fees, expenses, indemnification or
otherwise.

 



 31



 

"Obligor" means, with respect to each Collateral Obligation, any Person that is
a borrower, guarantor or other obligor on, or issuer of, such Collateral
Obligation.

 

"Offer" means, (a) with respect to any Collateral Obligation or Eligible
Investment, any offer by the issuer of such security or borrower with respect to
such debt obligation or by any other Person made to all of the holders of such
security or debt obligation to purchase or otherwise acquire such security or
debt obligation or to exchange such security or debt obligation for any other
security, debt obligation, Cash or other property (other than, in any case,
pursuant to any redemption in accordance with the terms of any related Reference
Instrument or for the purpose of registering the security or debt obligation) or
(b) with respect to any Collateral Obligation or Eligible Investment that
constitutes a bond, any solicitation by the issuer of such security or borrower
with respect to such debt obligation or any other Person to amend, modify or
waive any provision of such security or debt obligation.

 

"Officer" means, with respect to the Borrower or any other limited liability
company, any manager, officer or other person authorized pursuant to, or by
resolutions approved in accordance with, the operating agreement of such limited
liability company to act on behalf of such limited liability company; with
respect to any corporation, any director, the Chairman of the Board, the
President, any Vice President, the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer of such entity or such person's
attorney-in-fact; with respect to any partnership, any general partner thereof
or such person's attorney-in-fact.

 

"Officer's Certificate" means, with respect to any Person, a certificate signed
by an Authorized Officer of such Person.

 

"Opinion of Counsel" means, a written opinion addressed to the Collateral Agent,
in form and substance reasonably satisfactory to the Administrative Agent, of a
nationally or internationally recognized law firm or an attorney at law admitted
to practice (or law firm, one or more of the partners of which are admitted to
practice) before the highest court of any State of the United States or the
District of Columbia, which attorney may, except as otherwise expressly provided
in this Agreement, be counsel for the Borrower or the Investment Manager and
which attorney or firm shall be reasonably satisfactory to the Administrative
Agent. Whenever an Opinion of Counsel is required hereunder, such Opinion of
Counsel may rely on opinions of other counsel who are so admitted and otherwise
satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall be addressed to the Administrative Agent or shall state that
the Administrative Agent shall be entitled to rely thereon.

 

"Organizational Documents" means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association and its by-laws; (b) with respect to any limited partnership, its
certificate or declaration of limited partnership and its partnership agreement;
(c) with respect to any general partnership, its partnership agreement and (d)
with respect to any limited liability company, its articles of organization and
its operating agreement. In the event any term or condition of this Agreement or
any other Transaction Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such Organizational Document shall only be to a document of a
type customarily certified by such governmental official.

 

"Other Material Default" means a default (other than a Monetary Default) by a
party in the performance or observance of any material obligation of that party
under a contractual arrangement that, with the giving of notice or lapse of time
or both, would become an Event of Default with respect to such party.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Loan or Transaction
Document).

 



 32



 



 

"Other Taxes" means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions related thereto) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Transaction Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment or
other transfer (other than an assignment made pursuant to Section 2.16 or
Section 2.18).

 

"Participant Register" is defined in Section 11.6(g)(1).

 

"Participation" means an interest in a commercial loan acquired indirectly by
way of participation from a Selling Institution.

 

"PATRIOT Act" is defined in Section 3.1(j).

 

"Payment Account" means the trust account maintained pursuant to Section 6.3(c).

 

"Payment Date" means each of the following, as applicable: (a) the First Payment
Date, (b) thereafter, each three-month anniversary of the First Payment Date to,
but excluding, the Maturity Date and (c) the Maturity Date. If any such date is
not a Business Day, then the Payment Date shall be the next following Business
Day.

 

"Payment Default" means any Event of Default specified in subclause (a) of
Section 9.

 

"PBGC" means the Pension Benefit Guaranty Corporation.

 

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

"Permitted Repurchases" is defined in Section 8.3.

 

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

"Platform" means Debt Domain, Intralinks, SyndTrak or another relevant website
or other information platform.

 

"Pledge and Security Agreement" means the Amended and Restated Pledge and
Security Agreement dated on or around the Effective Date between the Borrower
and the Collateral Agent, as amended from time to time in accordance with the
terms thereof.

 

"Pledgeable" means, with respect to each Underlying Asset, that such Underlying
Asset may be pledged as collateral security by the owner thereof under the
related underlying instruments and applicable law, in each case without the
consent of any Obligor thereon, obtaining any third party or governmental
consents or authorizations, delivery of legal opinions or any other conditions
(in each case other than any such consent that has been obtained and remains in
full force and effect).

 

"Pledged Obligations" means, on any date of determination, the Collateral
Obligations and the Eligible Investments owned by the Borrower that have been
Granted to the Collateral Agent.

 

"Portfolio Collateral Value" is defined in the Margining Agreement.

 



 33



 

"Portfolio Waiver" is defined in Section 8.2.

 

"Preferred Equity Rejection-Related Prepayment Right" is an event that shall
arise if four of the previous ten Proposed Underlying Assets that are Eligible
Equity Interests issued by obligors unaffiliated with one another resulted in
Rejected Acquisitions.

 

"Prime Rate" means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation's thirty
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

"Principal Balance" means, as of any date of determination, with respect to (a)
any Collateral Obligation, the outstanding principal amount (excluding any
deferred or capitalized interest thereon) of such Collateral Obligation on such
date; and (b) any Eligible Investment or Cash, the outstanding principal amount
of such Eligible Investment or Cash; provided that:

 

(1)       the Principal Balance of each Defaulted Obligation shall be deemed to
be zero; provided that (1) for the purpose of calculating the amounts payable to
the Collateral Agent pursuant to this Agreement and the Collateral Administrator
pursuant to the Collateral Administration Agreement, the Principal Balance of a
Defaulted Obligation shall be the outstanding principal amount of such Defaulted
Obligation and (2) for the purpose of calculating the Investment Management Fee,
the Principal Balance of a Defaulted Obligation shall be the outstanding
principal amount of such Defaulted Obligation;

 

(2)       the Principal Balance of each Equity Security (other than an Eligible
Equity Interest Acquired by the Borrower in compliance with the terms set forth
herein and in the other Transaction Documents) shall be deemed to be zero; and

 

(3)       the Principal Balance of any Collateral Obligations and any Eligible
Investments in which the Collateral Agent does not have a first priority
perfected security interest shall be deemed to be zero; provided that for the
purpose of calculating the Management Fees and the amounts payable to the
Collateral Agent pursuant to this Agreement and the Collateral Administrator
pursuant to the Collateral Administration Agreement, the Principal Balance of
such Collateral Obligation or Eligible Investment shall be the outstanding
principal amount thereof.

 

"Principal Collection Accounts" means the trust accounts maintained pursuant to
Section 6.3(a).

 

"Principal Office" means, (i) for each Agent other than the Collateral Agent and
the Collateral Administrator, such Person's "Principal Office" as set forth on
Appendix B, (ii) for the Collateral Agent and the Collateral Administrator, the
Corporate Trust Office, or (iii) such other office or office of a third party or
sub-agent, as appropriate, as such Person may from time to time designate in
writing to the Borrower, the Administrative Agent, the Collateral Agent and each
Lender.

 

"Principal Payments" means, with respect to any Payment Date, an amount equal to
the sum of any payments of principal (including optional or mandatory
redemptions or prepayments) received on the Pledged Obligations during the
related Due Period, including payments of principal received in respect of
exchange offers and tender offers and recoveries on Defaulted Obligations up to
the outstanding principal amount thereof, but not including Sale Proceeds
received during the Reinvestment Period.

 

"Principal Proceeds" means, with respect to any Payment Date and the Stated
Maturity, without duplication:

 



 34



 

(a)       all Principal Payments received during the related Due Period on the
Pledged Obligations;

 

(b)       any amounts, distributions or proceeds (including resulting from any
sale) received on any Defaulted Obligations (other than proceeds that constitute
Interest Proceeds under subclause (b) or (e) of the definition thereof) during
the related Due Period to the extent the outstanding principal amount thereof
then due and payable has not been received by the Borrower after giving effect
to the receipt of such amounts, distributions or proceeds, as the case may be;

 

(c)       all premiums (including prepayment premiums) received during the
related Due Period on the Collateral Obligations;

 

(d)       (A) any amounts constituting unused proceeds remaining in the
Principal Collection Accounts from the Loans at the end of the Reinvestment
Period and (B) any Principal Proceeds and unused proceeds designated for
application as Principal Proceeds expressly provided for herein;

 

(e)       Sale Proceeds received during the related Due Period;

 

(f)       any accrued interest purchased with Principal Proceeds;

 

(g)       the aggregate amount of the Investment Management Fees, if any, that
the Investment Manager has elected to waive in the manner described under
Section 6 of the Investment Management Agreement (to the extent not included in
Interest Proceeds); and

 

(h)       all other payments received during the related Due Period on the
Collateral not included in Interest Proceeds;

 

provided that any of the amounts referred to in subclauses (a) through (h) above
shall be excluded from Principal Proceeds to the extent such amounts were
previously reinvested in Collateral Obligations or are designated by the
Investment Manager (with notice to the Collateral Agent, the Collateral
Administrator and the Administrative Agent) as retained for investment or
funding in accordance with certain restrictions set forth herein; provided that,
with respect to the final Payment Date, "Principal Proceeds" shall include any
amounts referred to in subclauses (a) through (h) above that are received from
the sale of Collateral Obligations on or prior to the day immediately preceding
the final Payment Date.

 

"Principal Priority of Payments" is defined in Section 7(b).

 

"Priority of Payments" is defined in Section 7.

 

"Private Collateral Obligation" means a Collateral Obligation designated as such
on Appendix C-2 and each other Collateral Obligation designated as such pursuant
to Section 8.2(a)(2).

 

"Proceeding" means any suit in equity, action at law or other judicial or
administrative proceeding.

 

"Proceeds" means (a) any property (including but not limited to Cash and
securities) received as a Distribution on the Collateral or any portion thereof,
(b) any property (including but not limited to Cash and securities) received in
connection with the sale, liquidation, exchange or other disposition of the
Collateral or any portion thereof and (c) all proceeds (as such term is defined
in the UCC) of the Collateral or any portion thereof.

 

"Proposed Underlying Asset" means a loan or bond that the Investment Manager has
proposed to be acquired by the Borrower that satisfies the Reinvestment Criteria
at the time of such proposal.

 



 35



 

"Pro Rata Share" means, with respect to all payments, computations and other
matters relating to the Loans of any Lender at any time, the percentage obtained
by dividing (a) the outstanding principal amount of the Loans plus the aggregate
unused Commitments of that Lender at such time by (b) the aggregate outstanding
principal amount of the Loans plus the aggregate unused Commitments of all
Lenders at such time.

 

"Prospective Make-Whole Event" is defined in the Margining Agreement.

 

"Protected Purchaser" has the meaning specified in Section 8-303 of the UCC.

 

"Qualified Participation" means a Participation in a Loan that meets each of the
following criteria:

 

(1)       the Selling Institution is a lender of record on such Loan;

 

(2)       the Selling Institution is a creditworthy third party, as determined
by the Administrative Agent (in its commercially reasonable judgment) prior to
the Commitment of the Borrower to acquire such Participation; provided, that,
for purposes of this clause (2), FS Energy and Power Fund shall be deemed a
creditworthy third party;

 

(3)       the aggregate participation in the Loan granted by such Selling
Institution to any one or more participants does not exceed the principal amount
or commitment with respect to which the Selling Institution is a lender under
such Loan;

 

(4)       such Participation does not grant, in the aggregate, to the
participant in such Participation a greater interest than the Selling
Institution holds in the Loan that is the subject of the participation;

 

(5)       the entire purchase price for such Participation is paid in full
(without the benefit of financing from the Selling Institution) at the time of
the Borrower's acquisition thereof;

 

(6)       the Participation provides the participant all of the economic benefit
and risk of the whole or part of the Loan that is the subject of the
Participation;

 

(7)       such participation is documented under a Loan Syndications and Trading
Association or similar agreement standard for loan participation transactions
among institutional market participants; and

 

(8)       such Participation is not a sub-participation interest.

 

"Recipient" is defined in the definition of "Excluded Taxes".

 

"Reference Instrument" means the indenture, credit agreement or other agreement
pursuant to which a Collateral Obligation has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Collateral Obligation or of which the holders of such Collateral
Obligation are the beneficiaries (including, in the case of Collateral
Obligations that are Participations, the related participation agreement).

 

"Refund Request Notice" is defined in the Margining Agreement.

 

"Register" is defined in Section 2.4(b).

 

"Registered" means debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 881(c)(2)(B)(i) of the
Internal Revenue Code and the United States Treasury regulations promulgated
thereunder; provided that an interest in a grantor trust will be considered to
be Registered if such interest is in registered form and each of the obligations
or securities held by such trust was issued after July 18, 1984.

 



 36



 



 

"Regulation A", "Regulation D", "Regulation T", "Regulation U" and "Regulation
X" mean Regulations A, D, T, U and X, respectively, of the Board of Governors
and all official rulings and interpretations thereunder or thereof.

 

"Reinvestment Criteria" means the criteria set forth in the Transaction
Documents (including, without limitation, the definitions of "Collateral
Obligation" and "Collateral Obligation Criteria" set forth herein or the
definitions of "Buffer Asset" and "Buffer Asset Portfolio Requirement" set forth
in the Margining Agreement) that, pursuant to the terms set forth in the
Transaction Documents are required to be satisfied as a condition to the
Acquisition by the Borrower of an Underlying Asset.

 

"Reinvestment Income" means any interest or other earnings on unused proceeds
deposited in the Principal Collection Accounts.

 

"Reinvestment Period" means the period from the Effective Date to but excluding
the earlier to occur of (a) June 2, 2022 and (b) the occurrence of an Event of
Default that results in an acceleration of the Loans in accordance with Section
9.

 

"Rejected Acquisition" is defined in Section 8.2(a).

 

"Rejection-Related Prepayment Amount" means, as of any date of determination,
(a) with respect to any Debt Asset Rejection-Related Prepayment Right, an amount
equal to the Dollar Equivalent of the product of (x) the proposed purchase price
of such rejected Collateral Obligation (determined, for the avoidance of doubt,
taking into account the portion of each such rejected Collateral Obligation that
is or would have been acquired by the Borrower) and (y) the Advance Rate for
such rejected Collateral Obligation (b) with respect to any Preferred Equity
Rejection-Related Prepayment Right, an amount equal to the Dollar Equivalent of
the product of (x) the proposed purchase price of such rejected Eligible Equity
Interest (determined, for the avoidance of doubt, taking into account the
portion of each such rejected Eligible Equity Interest that is or would have
been acquired by the Borrower) and (y) the Advance Rate for such rejected
Eligible Equity Interest; provided that the Rejection-Related Prepayment Amount
in relation to any Rejection-Related Prepayment Right which the Borrower has not
exercised within one year of the date on which such Rejection-Related Prepayment
Right arose shall be reduced to zero and (c) with respect to any Midstream
Collateral Obligation Rejection-Related Prepayment Right, an amount equal to the
Borrowing Base Deficiency.

 

"Rejection-Related Prepayment Right" means a Debt Asset Rejection-Related
Prepayment Right, Midstream Collateral Obligation Rejection-Related Prepayment
Right or a Preferred Equity Rejection-Related Prepayment Right, as applicable.
For the avoidance of doubt, multiple Rejection-Related Prepayment Rights may
arise during the term of this Agreement.

 

"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

"Replacement Lender" is defined in Section 2.18.

 

"Required Amount" is defined in the Margining Agreement.

 



 37



 

"Requisite Lenders" means, at any time, Lenders holding more than 50% of the sum
of (a) the aggregate principal amount of the Loans outstanding at such time and
(b) the aggregate unused Commitments at such time.

 

"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.

 

"Restructuring" means, with respect to an Underlying Asset:

 

(a)       if such Underlying Asset is a Non-Private Collateral Obligation, a
"Restructuring" (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset; and

 

(b)       if such Underlying Asset is a Private Collateral Obligation, a
"Restructuring" (as defined in Section 4.7 of the Credit Definitions) has
occurred in respect of the Underlying Asset (except that, for such purposes,
Section 4.7(a)(iv) of the Credit Definitions shall be amended to include the
following at the end thereof "; or a release of liens or other credit support
for the Obligation; or any other change that materially reduces the level of
subordination enhancing the Obligation").

 

For purposes of this Agreement, "Multiple Holder Obligation" will not be
applicable in determining whether any such Restructuring occurs.

 

"Sale and Contribution Agreement" means the third amended and restated Sale and
Contribution Agreement dated on or around the Initial Funding Date, between FS
Energy and Power Fund, as Seller, and the Borrower, as Purchaser, as amended
from time to time in accordance with the terms thereof.

 

"Sale Proceeds" means all amounts representing:

 

(a)       proceeds from the sale or other disposition of any Collateral
Obligation or an Equity Security;

 

(b)       at the Investment Manager's sole discretion (with notice to the
Collateral Agent, the Collateral Administrator and the Administrative Agent),
any accrued interest received in connection with any Eligible Investment
purchased with any proceeds described in subclause (a) above; and

 

(c)       any proceeds of the foregoing, including from the sale of Eligible
Investments purchased with any proceeds described in subclause (a) above
(including any accrued interest thereon, but only to the extent so provided in
subclause (b) above).

 

In the case of each of subclauses (a) through (c), Sale Proceeds (1) shall only
include proceeds received on or prior to the last day of the relevant Due Period
(or with respect to the final Payment Date, the day immediately preceding the
final Payment Date) and (2) shall be net of any reasonable fees, expenses or
indemnities incurred by the Investment Manager, the Collateral Administrator or
the Collateral Agent in connection with such sale or other disposition.

 

"Sanctions" and "Sanctions Laws" are defined in Section 4.20.

 

"S&P" means Standard & Poor's Financial Services LLC.

 

"Scheduled to be Due" is defined in the definition of "Zero Value Event".

 

"Schedule of Collateral Obligations" means the schedule of Collateral
Obligations, which shall list each Collateral Obligation Acquired by the
Borrower delivered pursuant to Section 3 of the Existing Credit Agreement or any
other schedule substantially in the form, and supplemented, in either case, by
additional information regarding Collateral Obligations acquired by the Borrower
and in which a security interest is Granted to the Collateral Agent on or before
the Effective Date and as amended from time to time to reflect the release of
Collateral Obligations and the inclusion of Substitute Collateral Obligations
pursuant to the terms and conditions hereof.

 



 38



 



 

"Second Lien Bond" means a second lien Bond, as determined by the Administrative
Agent.

 

"Second Lien Buffer Excess Amount" is defined in the Margining Agreement.

 

"Second Lien Loan Obligation" means a second lien Loan Obligation, as determined
by the Administrative Agent.

 

"Secured Parties" means the Agents and the Lenders and each other Person (if
any) identified as a "Secured Party" in any of the Transaction Documents.

 

"securities" has the meaning specified in the UCC.

 

"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

"Securities Account Control Agreement" means the Securities Account Control
Agreement dated on or around the Effective Date between the Borrower and the
Bank, as Collateral Agent and Securities Intermediary, as amended from time to
time in accordance with the terms thereof.

 

"Securities Act" means the Securities Act of 1933.

 

"Securities Intermediary" has the meaning specified in Section 8-102(a)(14) of
the UCC.

"Security Entitlement" has the meaning specified in Section 8-102(a)(17) of the
UCC.

 

"Selling Institution" means an institution from which a Participation is
acquired.

 

"Settlement Value" means, as of any date:

 

(a)       in respect of any Unsettled Purchase Asset, the aggregate
consideration to be paid by the Borrower to acquire such Unsettled Purchase
Asset; and

 

(b)       in respect of any Unsettled Sale Asset, the contractual sale price for
such Unsettled Sale Asset (expressed in the relevant Specified Currency) to be
received by the Borrower from the purchaser of such Underlying Asset; provided
that:

 

(1)        if the sale of such Unsettled Sale Asset remains unsettled for more
than 30 calendar days, then:

 

(x)       from time to time upon request from a Lender the Borrower shall
provide to the Lenders and the Administrative Agent all information known to the
Borrower concerning the facts and circumstances causing such delay in settlement
and cooperate with the Lenders in discussing with the Borrower and the
Investment Manager strategies for accelerating settlement of such sale; and 

 



 39



 

(y)       if the purchaser of such Unsettled Sale Asset is an affiliate of the
Borrower and such delay in settlement is not solely a result of operational or
logistical issues, the Borrower and the Lenders shall work together in good
faith to determine the Settlement Value for such Unsettled Purchase Asset; and

 

(2)        if the sale of such Unsettled Sale Asset continues to remain
unsettled for more than 90 calendar days (or in the case of an Unsettled Sale
Asset where the purchaser is a reputable, creditworthy broker-dealer in good
standing (as determined by the Calculation Agent), for more than 120 calendar
days), then the Settlement Value for such Unsettled Sale Asset will be
determined by the Calculation Agent.

 

"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.

 

"Specified Agent" is defined in Section 10.7(c).

 

"Specified Change" means any amendment or waiver of, or supplement to, a
Reference Instrument or to the terms of the related Collateral Obligation that:

 

(a)        modifies the amortization schedule with respect to such Collateral
Obligation in a manner that:

 

(1)       reduces the Dollar amount of any scheduled distribution by more than
the greater of (x) 20% and (y) $250,000;

 

(2)       postpones any scheduled distribution by more than two payment periods
or eliminates a scheduled distribution; or

 

(3)       causes the weighted average life of the applicable Collateral
Obligation to increase by more than 10%;

 

(b)        reduces or increases the Cash interest rate payable by the Obligor
thereunder by more than 100 basis points (excluding any increase in an interest
rate arising by operation of a default or penalty interest clause under a
Collateral Obligation);

 

(c)        extends the stated maturity date of such Collateral Obligation by
more than 24 months (but only if such extension would cause the weighted average
life of such Collateral Obligation to increase by more than 25%);

 

(d)        releases any party from its obligations under such Collateral
Obligation, if such release would have a material adverse effect on the
Collateral Obligation;

 

(e)        reduces the principal amount thereof; or

 

(f)        in the reasonable business judgment of the Investment Manager, has a
material adverse impact on the value of such Collateral Obligation.

 

"Specified Currency" means (1) each of CAD, GBP and USD, (2) BRL; and (3) such
other currencies as the Borrower, the Requisite Lenders and the Borrower
Accounts Securities Intermediary may agree in writing with written notice to the
Collateral Agent and the Borrower Accounts Securities Intermediary. The
"Specified Currency" applicable to any obligation, payment or Collateral
Obligation means:

 



 40



 

(a)       in respect of any obligation or payment to be made hereunder or under
any of the other Transaction Documents or in connection herewith or therewith,
the currency in which such obligation or payment is denominated; and

 

(b)       in respect of any Collateral Obligation, the currency (if any) in
which such Collateral Obligation is denominated and payable.

 

"Specified Information" is defined in Section 5.13(a).

 

"Specified Lender Parties" means, at any time:

 

(a)       if the Calculation Amount at such time is less than or equal to 25% of
the aggregate Commitments of the Lenders hereunder at such time, the Requisite
Lenders; and

 

(b)       otherwise, all of the Lenders.

 

As used herein, "Calculation Amount" means, at any time, the sum of the
Borrowing Base Values of all Collateral Obligations that are, as of such time,
Pledged Obligations and for which a Portfolio Waiver was granted by the
Requisite Lenders (but excluding Portfolio Waivers granted by all of the
Lenders).

 

"Specified Person" shall mean any Person:

 

(a)       that is an affiliate of the Borrower;

 

(b)       whose investment advisor or investment sub-advisor is, or is an
affiliate of, the investment advisor or investment sub-advisor of FS Energy and
Power Fund (including, for the avoidance of doubt, any Person that is a fund
sponsored by Franklin Square Holdings, L.P.); or

 

(c)       that is a subsidiary of any Person described in clause (a) or (b)
above.

 

"Specified Transfer Asset" is defined in the definition of "Zero Value Asset".

 

"Sponsor" means FS Energy and Power Fund.

 

"Sponsor Affiliate" means each Credit Party and each other Affiliate of the
Sponsor.

 

"Spread" means 3.20% per annum.

 

"Standby Directed Investment" means Wells Fargo Government MM Fund #3802 (WFFXX)
(CUSIP VP7001218).

 

"Stated Maturity" means, with respect to any security or debt obligation, the
date specified in such security or debt obligation as the fixed date on which
the final payment of principal of such security or debt obligation is due and
payable or, if such date is not a Business Day, the next following Business Day.

 

"Structured Finance Obligation" means any obligation secured directly by,
referenced to, or representing ownership of, a pool of receivables or other
financial assets of any Obligor, including collateralized debt obligations and
mortgage-backed securities.

 

"Subordinate Interests" means the rights of the Borrower and the Equity Owner in
and to the Collateral.

 



 



 41



 

"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that, in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a "qualifying share" of the former Person shall be deemed to be outstanding.

 

"Substitute Collateral Obligation" means a Collateral Obligation that Acquired
by the Borrower in connection with the sale or other disposal of another
Collateral Obligation.

 

"Syndication Agent" is defined in the preamble.

 

"Synthetic Security" means a security or swap transaction that has payments
associated with either payments of interest on and/or principal of a reference
obligation or the credit performance of a reference obligation.

 

"Target Amount" means, for each day, the product of the Adjusted USD Facility
Amount in effect on such day and the applicable percentage set forth in the
table below for such day:

 

Period Applicable
Percentage From and Including To but Excluding Effective Date March 2, 2020
75.00% March 2, 2020 Maturity Date 100.00%

 

"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) in the nature of a tax and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority.

 

"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

"Terminated Lender" is defined in Section 2.18.

 

"Transaction Account" means a Borrower Account.

 

"Transaction Data Room" means a password-protected electronic data room
established by the Borrower, access to which shall be available and provided at
all times to the Collateral Agent, on behalf of the Secured Parties; the
Administrative Agent; and the Lenders.

 

"Transaction Document" means any of this Agreement, the Notes (if any), the Fee
Letters, the Collateral Documents, the Investment Management Agreement, the
Additional Transaction Documents, the Limited Guaranty and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent or any Lender in connection
herewith on or after the Closing Date.

 

"Transferable" means an obligation that is transferable to institutional
investors without any contractual, statutory or regulatory restriction, provided
that none of the following shall be considered contractual, statutory or
regulatory restrictions:

 

(a)       contractual, statutory or regulatory restrictions that provide for
eligibility for resale pursuant to Rule 144A or Regulation S promulgated under
the United States Securities Act of 1933, as amended (and any contractual,
statutory or regulatory restrictions promulgated under the laws of any
jurisdiction having a similar effect in relation to the eligibility for resale
of an obligation);

 



 42



 

(b)       restrictions on permitted investments such as statutory or regulatory
investment restrictions on insurance companies and pension funds; or

 

(c)       restrictions in respect of blocked periods on or around payment dates
or voting periods.

 

"Transfer Date" means has the meaning specified in the Sale and Contribution
Agreement.

 

"Transfer Supplement" means the supplement to the Schedule of Collateral
Obligations, as defined in accordance with the Sale and Contribution Agreement,
delivered on each Transfer Date.

 

"Trust Officer" means, when used with respect to the Collateral Agent, any
officer within the Corporate Trust Services Division (or any successor group of
the Collateral Agent) including any director, managing director, vice president,
assistant vice president, associate or officer of the Collateral Agent
customarily performing functions similar to those performed by the persons who
at the time shall be such officers, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of his or her knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

 

"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

"Uncertificated Securities" has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

"Underlying Asset" means each loan, bond, participation interest or Equity
Interest that is owned by the Borrower from time to time and is identified in
the Schedule of Collateral Obligations.

 

"Underlying Portfolio" means the portfolio Underlying Assets or Unsettled
Purchase Assets, as applicable, owned by the Borrower or Committed to be owned
by the Borrower from time to time.

 

"Undrawn Fees" is defined in Section 2.7(c).

 

"Unregistered Securities" means Securities or debt obligations issued without
registration under the Securities Act.

 



"Unsettled Purchase Asset" means, as of any date, an asset that the Borrower has
Committed to acquire and in respect of which the purchase by the Borrower has
not yet settled.

 

"Unsettled Sale Asset" means, as of any date, an Underlying Asset that the
Borrower has Committed to sell and in respect of which the sale by the Borrower
has not yet settled.

 

"U.S. Lender" is defined in Section 2.15(c).

 

"U.S. Tax Compliance Certificate" means a certificate substantially in the form
of one of Exhibits B-1, B-2, B-3 or B-4, as applicable.

 

"Valuation Report" is defined in Section 6.5(c).

 

"Voluntary Commitment Reduction" is defined in Section 2.8(b)(1).

 



 43



 

"Voluntary Prepayment" is defined in Section 2.8(a)(1).

 

"Warranty Transferred Assets" has the meaning set forth in Article VI of the
Sale and Contribution Agreement.

 

"Wells Fargo" is defined in the preamble.

 

"Withholding Tax Security" means a Collateral Obligation if (a) any payments
thereon to the Borrower are subject to deduction or withholding for or on
account of any withholding or similar tax imposed by any jurisdiction or taxing
authority thereof or therein and (b) under the Reference Instrument with respect
to such Collateral Obligation, the issuer of or counterparty with respect to
such Collateral Obligation is not required to make payments to the Borrower that
would result in the net amount actually received by the Borrower (free and clear
of taxes, whether assessed against such obligor thereof, the counterparty with
respect thereto, or the Borrower) being equal to the full amount that the
Borrower would have received had no such deduction or withholding been required.

 

"Write-down and Conversion Powers" means:

 

(a)        in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule; and

 

(b)        in relation to any other applicable Bail-In Legislation:

 

(1)       any powers under that Bail-In Legislation to cancel, transfer or
dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(2)       any similar or analogous powers under that Bail-In Legislation.

 

"Zero Value Asset" means a Collateral Obligation at any time:

 

(a)        in respect of which there has occurred a Zero Value Event;

 

(b)        that did not satisfy the Reinvestment Criteria at the time the
Borrower Committed to acquire such Underlying Asset (unless such Underlying
Asset, after such date, subsequently satisfies the Reinvestment Criteria);

 

(c)        that has been the subject of a Restructuring or a Material
Modification if, in either case:

 

(1)       immediately following such Restructuring or Material Modification,
such Underlying Asset fails to satisfy the Reinvestment Criteria (unless such
Underlying Asset, after such date, subsequently satisfies the Reinvestment
Criteria); or

 

(2)       the Consent Condition is not satisfied with respect to such
Restructuring or Material Modification;

 



 44



 

(d)        with respect to which Escrowed Assignment Agreement Documents have
not been delivered to the Collateral Agent hereunder to be held by the
Collateral Agent hereunder, all in form and substance satisfactory to the
Administrative Agent in its sole and absolute discretion;

 

(e)        that is not a Transferable bond, an Assignable Loan or a Consent
Required Loan (or as to which any rights of first refusal, rights of first
offer, last looks or other material restrictions or conditions to the transfer
or assignment of such obligation (whether in the underlying instruments
governing such obligation, in any intercreditor agreement or agreement among
lenders relating to such obligation or otherwise) exist in favor of any other
holder of such obligation or any other Person), all as determined by the
Administrative Agent in its sole and absolute discretion; or

 

(f)        that, if such Collateral Obligation is in the form of a
Participation, such Participation has been outstanding for more than 40 days
after its Acquisition; or

 

(g)        if such Collateral Obligation is an Eligible Equity Interest, the
Obligor thereof has issued any other shares, interests, participations or other
equivalents (however designated) of capital stock that are senior or pari passu
in any respect to such Eligible Equity Interest, or incurred any indebtedness or
other material liabilities.

 

For purposes of clauses (d) and (e) above, with respect to the Underlying Assets
identified as "Specified Transfer Assets" in Appendix C-2 hereto (each, a
"Specified Transfer Asset"), the Administrative Agent may, in its sole and
absolute discretion, deem them to be Zero Value Assets.

 

A Specified Transfer Asset will cease to be a Specified Transfer Asset when:

 

(a)       the Borrower delivers to the Collateral Agent Escrowed Assignment
Agreement Documents for such Specified Transfer Asset and a Cooperation
Agreement to be held by the Collateral Agent hereunder, all in form and
substance satisfactory to the Administrative Agent in its sole and absolute
discretion, provided that the Administrative Agent in its sole discretion may
waive the requirements to deliver Escrowed Assignment Agreement Documents and/or
a Cooperation Agreement for such Specified Transfer Asset; and

 

(b)       the Administrative Agent determines, in its sole and absolute
discretion, that it is satisfied with the transferability of such Specified
Transfer Asset.

 

"Zero Value Event" means, in respect of any Collateral Obligation, the
occurrence of any one or more of the following:

 

Bankruptcy

 

Failure to Pay

 

As used herein:

 

"Bankruptcy" means, with respect to an Underlying Asset, a "Bankruptcy" (as
defined in the Credit Definitions) with respect to the related Obligor.

 

"Failure to Pay" means, with respect to a Collateral Obligation, after the
expiration of any applicable grace period (however defined under the terms of
such Collateral Obligation), the occurrence of a non-payment of a payment of
interest Scheduled to be Due or principal on the Underlying Asset when due, in
accordance with the terms of the Underlying Asset at the time of such failure.

 

"Scheduled to be Due" shall mean, in the case of an interest payment, that such
interest payment would accrue during the related calculation period for the
Underlying Asset.

 



 45



 

1.2.      Accounting Terms.

 

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Section 5 shall be prepared in accordance
with GAAP as in effect at the time of such preparation.

 

1.3.      Interpretation, Etc.

 

(a)       Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word "include" or
"including", when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as "without limitation" or
"but not limited to" or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(b)     References to any statute or code shall, unless otherwise specified, be
deemed to refer to such statute or code and all rules and regulations
promulgated thereunder, all as amended, modified, supplemented, waived,
restated, amended and restated, replaced or otherwise modified from time to
time.

 

(c)       References to:

 

(1)       any agreements shall, unless otherwise specified, be deemed to refer
to such agreements as amended, modified, supplemented, waived, restated, amended
and restated, replaced or otherwise modified from time to time;

 

(2)       any Person shall, unless otherwise specified, include references to
such Person's successors and assigns; and

 

(3)       any Person acting in any particular capacity shall, unless otherwise
specified, include references to such Person's successors and assigns in such
capacity,

 

provided that the foregoing is without prejudice to the rights or remedies
available to a party herein or in any of the other Transaction Documents that
restricts, limits or imposes conditions upon, or provides consequences for, any
amendments, successions or assignments.

 

(d)        Prior to the date on which the Borrower Accounts are established as
provided herein, references in this Agreement to any Borrowing Account shall be
a reference to the functionally equivalent Existing Account maintained by the
Borrower.

 

(e)       For purposes of this Agreement, an Event of Default shall be deemed to
be continuing until it is waived in accordance with Section 11.5.

 

1.4.         Assumptions as to Collateral Obligations, Etc.

 

(a)       In connection with all calculations required to be made pursuant to
this Agreement with respect to Distributions on any Pledged Obligations, or any
payments on any other assets included in the Collateral, and with respect to the
income that can be earned on Distributions on such Pledged Obligations and on
any other amounts that may be received for deposit in the relevant Interest
Collection Account or the relevant Principal Collection Account, the provisions
set forth in this Section 1.4 shall be applied.

 



 46



 



 

(b)       All calculations with respect to Distributions on the Pledged
Obligations shall be made by the Investment Manager on the basis of information
as to the terms of each such Pledged Obligation and upon report of payments, if
any, received on such Pledged Obligation that are furnished by or on behalf of
the issuer of or borrower with respect to such Pledged Obligation and, to the
extent they are not manifestly in error, such information or report may be
conclusively relied upon in making such calculations. To the extent they are not
manifestly in error, any information or report received by the Investment
Manager (other than those prepared by the Investment Manager), the Collateral
Administrator or the Collateral Agent with respect to the Collateral Obligations
may be conclusively relied upon in making such calculations.

 

(c)       For each Due Period, the Distribution on any Pledged Obligation (other
than a Defaulted Obligation or other Collateral which is assigned a Principal
Balance of zero, which shall be, until any Distribution is actually received by
the Borrower from such Defaulted Obligation or Collateral Obligation, assumed to
have a Distribution of zero) shall be the minimum amount, including coupon
payments, accrued interest, scheduled Principal Payments, if any, by way of
sinking fund payments which are assumed to be on a pro rata basis or other
scheduled amortization of principal, return of principal, and redemption
premium, if any, assuming that any index applicable to any payments on a Pledged
Obligation that is subject to change is not changed, that, if paid as scheduled,
will be available in the relevant Interest Collection Account or the relevant
Principal Collection Account, at the end of the Due Period net of withholding or
similar taxes to be withheld from such payments (but taking into account
payments made in respect of such taxes that result in the net amount actually
received by the Borrower (free and clear of taxes, whether assessed against such
obligor thereof, the counterparty with respect thereto, or the Borrower) being
equal to the full amount that the Borrower would have received had no such
deduction or withholding been required).

 

(d)       The Investment Manager's judgment in all cases under this Agreement
and the other Transaction Documents shall be subject to Section 1 of the
Investment Management Agreement.

 

(e)       For purposes of (1) the Schedule of Collateral Obligations or a list
of Collateral Obligations prepared in accordance with this Agreement, (2) the
Daily Reports, (3) the Valuation Reports, (4) the Monthly Reports, (5) the
Additional Reports prepared in accordance with this Agreement and (6) preparing
any other reports hereunder, Collateral Obligations committed to be purchased by
the Borrower shall be treated as owned or acquired by the Borrower (with the
Borrower deemed to have a perfected security interest in such Collateral
Obligation) and Collateral Obligations committed to be sold by the Borrower
shall be treated as having been sold by the Borrower and shall not be treated as
owned by the Borrower.

 

(f)       All calculations under this Agreement shall be in U.S. Dollars unless
otherwise specified. For purposes of this Agreement, unless otherwise specified,
calculations with respect to all amounts or assets received, held or required to
be paid in a currency other than U.S. Dollars shall be made on the basis of the
Dollar Equivalent thereof.

 

(g)       Unless otherwise stated herein or in the other Transaction Documents
or the context otherwise requires, all determinations and calculations of the
Borrowing Base (and any component thereof), as of each date of determination
thereof shall be made by the Calculation Agent in its sole and absolute
discretion, subject to the Borrower's Dispute rights as set forth in the
Margining Agreement.

 

(h)       No Agent warrants, nor accepts responsibility, nor shall have any
liability with respect to, the administration, submission or any other matter
related to (1) the Adjusted Eurodollar Rate, the Base Rate, the Prime Rate or,
in each case, any comparable or successor rate thereto or (2) the Reuters Screen
or any successors or replacements thereto.

 



 47



 

(i)             With respect to Collateral Obligations that are Eligible Equity
Interests, except as the context otherwise requires:

 

(1)             references herein and in the other Transaction Documents to the
outstanding “principal balance”, or “principal amount” or “par”, or words of
similar import, of such Eligible Equity Interest shall be a reference to the
number of shares or interests, or the nominal amount, of such asset held by the
Borrower at such time;

 

(2)             references to “Interest Proceeds” shall be deemed to be
references to the return on the Borrower’s capital investment therein; and

 

(3)             references to “Principal Proceeds” shall be deemed to be
references to the return of the Borrower’s capital investment therein,

 

as determined by the Calculation Agent.

 

SECTION 2. LOANS

 

2.1.             Loans.

 

(a)             Commitments. During the Availability Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans to the Borrower (each, a “Loan”) in an aggregate amount up to but not
exceeding such Lender’s Commitment as then in effect; provided that:

 

(1)             after giving effect to the making of any Loan, the outstanding
principal amount of the Loans does not exceed the lesser of (x) the Adjusted USD
Facility Amount and (y) the Borrowing Base at such time; and

 

(2)             unless otherwise consented to by the Administrative Agent, Loans
shall not occur more frequently than once per calendar week; provided that Loans
may occur more frequently than once per calendar week if the Borrower delivers a
fully executed Funding Notice in accordance with procedures set forth in clause
(b) below at least five (5) Business Days in advance of the proposed Credit
Date.

 

Amounts borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed
during the Availability Period. Each Lender’s Commitment shall terminate
immediately and without further action on the last day of the Availability
Period. All Existing Loans shall remain outstanding as of the Effective Date and
shall be Loans for all purposes of this Agreement and the other Transaction
Documents.

 

(b)             Borrowing Mechanics for Loans.

 

(1)             Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000 in excess of that amount (or such lesser amount as
shall constitute the entire Commitment then available).

 

(2)             Subject to Section 2.1(c), whenever the Borrower desires that
Lenders make Loans, the Borrower shall deliver to the Administrative Agent (with
a copy to the Collateral Agent) a fully executed Funding Notice no later than
10:00 a.m. (New York City time) at least three Business Days in advance of the
proposed Credit Date (or such period shorter than three Business Days as may be
agreed by the Requisite Lenders and the Administrative Agent). Except as
otherwise provided herein, a Funding Notice shall be irrevocable, and the
Borrower shall be bound to make a borrowing in accordance therewith.

 

(3)             Notice of receipt of each Funding Notice, together with the
amount of each Lender’s Pro Rata Share thereof and the applicable interest rate,
shall be provided by the Administrative Agent to each Lender (with a copy to the
Collateral Administrator and the Collateral Agent) with reasonable promptness,
but (provided the Administrative Agent shall have received such notice by 10:00
a.m. (New York City time)) not later than 3:00 p.m. (New York City time) on the
same day as the Administrative Agent’s receipt of such Funding Notice from the
Borrower.

 

 48

 

 



 

(4)             Each Lender shall make the amount of its Loan available to the
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
principal office designated by the Administrative Agent. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of the Loans available to the Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by the Administrative Agent from Lenders to
be credited (A) in the case of the Effective Date, as separately agreed between
the Borrower and the Administrative Agent (with notice to the Collateral Agent)
and (B) in the case of each other Loan, to the Borrowing Base Principal
Collection Account or as otherwise agreed between the Borrower and the
Administrative Agent.

 

(5)             If a funding does not occur on the proposed borrowing date
because any condition precedent to such requested borrowing herein specified has
not been met, then the Administrative Agent shall return any amounts received to
the respective Lenders without interest.

 

(c)             Notices. Each Funding Notice shall be executed by an Authorized
Officer of the Borrower in a writing delivered to the Administrative Agent. In
lieu of delivering a Funding Notice, the Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing; provided that
each such notice shall be promptly confirmed in writing by delivery of the
applicable Funding Notice to the Administrative Agent on or before the close of
business on the date that the telephonic notice is given; provided that a
Funding Notice for all Loans made on the Effective Date, may, in the
Administrative Agent’s sole and absolute discretion, be deemed to have been
provided by other documentation satisfactory to the Administrative Agent. In the
event of a discrepancy between the telephone notice and the written Funding
Notice, the written Funding Notice shall govern. Neither the Administrative
Agent nor any Lender shall incur any liability to the Borrower in acting upon
any telephonic notice referred to above that the Administrative Agent believes
in good faith to have been given by a duly authorized officer or other person
authorized on behalf of the Borrower or for otherwise acting in good faith.

 

(d)             Commitment Increases.

 

(1)             The Borrower may, by written notice to the Administrative Agent
given during the Availability Period, from time to time request an increase to
the existing Commitments (any such increase, “New Commitments”) by an amount not
in excess of U.S.$175,000,000 in the aggregate and not less than U.S.$50,000,000
in the case of each such increase (or such lesser amount which shall be approved
by Administrative Agent or such lesser amount that shall constitute the
difference between U.S.$175,000,000 and all such New Commitments obtained prior
to such date), and integral multiples of U.S.$1,000,000 in excess of that
amount. Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Borrower proposes that the New Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent or such shorter
period of time as consented to by the Administrative Agent. Each such New
Commitment shall be subject to consent of the Administrative Agent and the
Lenders in their sole and absolute discretion.

 

(2)             Such New Commitments shall become effective as of such Increased
Amount Date, provided that (A) the Administrative Agent and the Lenders shall
have consented to such New Commitments in their sole and absolute discretion;
(B) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such New Commitments; (C) each of the
conditions set forth in Section 3.2 shall be satisfied as if such Increased
Amount Date were a Credit Date; (D) the Borrower shall make any payments
required pursuant to Section 2.7 and the Fee Letters in connection with such New
Commitments; and (E) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.

 

 49

 

 



 

(3)             On any Increased Amount Date on which New Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (A)
each New Commitment shall be deemed for all purposes a “Commitment” and each
Loan made thereunder (a “New Loan”) shall be deemed, for all purposes, a “Loan”.
The terms and provisions of the New Commitments shall be identical to the terms
and conditions of the Commitments, and the terms and conditions of the New Loans
shall be identical to the terms and conditions of the Loans.

 

2.2.          Pro Rata Shares; Availability of Funds

 

(a)             Pro Rata Shares. All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder.

 

(b)             Availability of Funds. Unless the Administrative Agent shall
have been notified by any Lender prior to the applicable Credit Date that such
Lender does not intend to make available to the Administrative Agent the amount
of such Lender’s Loan requested on such Credit Date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on such Credit Date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Credit Date. If the Administrative Agent has made
such corresponding amount available to the Borrower but such corresponding
amount is not in fact made available to the Administrative Agent by such Lender,
then the Administrative Agent shall be entitled to recover such corresponding
amount on demand from such Lender together with interest thereon, for each day
from such Credit Date until the date such amount is paid to the Administrative
Agent, at the customary rate set by the Administrative Agent for the correction
of errors among banks for three Business Days and thereafter at the Base Rate.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent together with interest thereon, for each day
from such Credit Date until the date such amount is paid to the Administrative
Agent, at the interest rate otherwise payable hereunder. If (1) the
Administrative Agent declines to make a requested amount available to the
Borrower until such time as all applicable Lenders have made payment to the
Administrative Agent, (2) a Lender fails to fund to the Administrative Agent all
or any portion of the Loans required to be funded by such Lender hereunder prior
to the time specified in this Agreement and (3) such Lender’s failure results in
the Administrative Agent failing to make a corresponding amount available to the
Borrower on the applicable Credit Date, then such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by the Borrower through and including the time of the Borrower’s
receipt of the requested amount. Nothing in this Section 2.2(b) shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

2.3.          Use of Proceeds.

 

The proceeds of the Loans made hereunder shall be used solely:

 

(a)             to Acquire Collateral Obligations to be included in the
Borrowing Base (and, pending such Acquisitions, to deposit funds into the
Borrowing Base Principal Collection Account);

 

(b)            to fund the Borrower’s payment of the costs and expenses payable
hereunder and under the Fee Letters (including the Upfront Fees payable on each
Credit Date) and otherwise incurred in connection with the transactions
contemplated hereby; and

 



 50

 

 

(c)            to make deposits in the Transaction Accounts identified by the
Administrative Agent to the Collateral Agent with the consent of the Borrower
(notice of which shall be provided to the Collateral Agent and the Collateral
Administrator).

 

2.4.          Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)             Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of the
Borrower to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided that (1)
the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s Obligations in respect of any applicable Loans;
and (2) in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b)            Register. The Administrative Agent (or its agent or sub-agent
appointed by it), in each case acting as a non-fiduciary agent of the Borrower,
shall maintain at its Principal Office a register for the recordation of the
names and addresses of the Lenders, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The Register shall be available for inspection by
the Borrower or any Lender. The Administrative Agent shall record, or shall
cause to be recorded, in the Register the Loans in accordance with the
provisions of Section 11.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on the Borrower and each Lender, absent manifest error.

 

(c)            Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Effective Date, or at any time thereafter, the Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to Section
11.6) on the Effective Date (or, if such notice is delivered after the Effective
Date, promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan.

 

2.5.          Interest on Loans.

 

(a)            Interest Accruals. Except as otherwise set forth herein, each of
the Loans shall bear interest on the unpaid principal amount thereof from the
date made through repayment (whether by acceleration or otherwise) thereof at
the Adjusted Eurodollar Rate for each Interest Period plus the Spread.

 

(b)            Interest Rate Determinations. As soon as practicable after 10:00
a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Loans for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof to the
Borrower, the Collateral Agent, the Collateral Administrator and each Lender.

 

(c)            Day-Count Fractions, Etc.

 

(1)            Interest payable pursuant to Section 2.5(a) shall be computed on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan shall be included, and the date of payment of such Loan
or the expiration date of an Interest Period applicable to such Loan shall be
excluded; provided that, if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

 



 51

 

 

(2)            Except as otherwise set forth herein, interest on each Loan shall
accrue on a daily basis and shall be payable in arrears on each Payment Date,
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid and at maturity of the Loans, including
final maturity of the Loans, in each case in accordance with the Priority of
Payments or otherwise as expressly provided herein.

 

(3)            All calculations of interest payable pursuant to Section 2.5(a)
shall be rounded up to the nearest cent.

 

2.6.          Default Interest.

 

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans and all Ancillary Amounts,
Agent Fees and other fees or other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under Debtor Relief
Laws) payable on demand at a rate that is 1.0% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.6 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of any Secured Party.

 

2.7.          Ancillary Amounts; etc.

 

(a)            [Reserved].

 

(b)            Agent Fees. The Borrower has agreed to pay to the Agents such
fees (the “Agent Fees”), in the amounts and on the dates, as are set forth in
the Agent Fee Letters.

 

(c)            Undrawn Fees. The Borrower agrees to pay to the Lenders
commitment fees (the “Undrawn Fees”) on the Daily Undrawn Fee Calculation Amount
as in effect from time to time for the period from and including the Effective
Date to but excluding the scheduled Maturity Date at a rate per annum equal to
the Adjusted Eurodollar Rate for each Interest Period plus the Spread. Undrawn
Fees shall be calculated on the basis of a 360-day year and the actual number of
days elapsed and shall be payable in arrears pursuant to the Priority of
Payments or as otherwise expressly stated herein.

 

As used herein:

 

“Daily Undrawn Fee Calculation Amount” means, for each day, an amount equal to
the excess (if any) of:

 

(x)             the Target Amount; over

 

(y)            the aggregate principal amount of the Loans outstanding on such
day.

 

(d)       Make-Whole Payments. If at any time a Make-Whole Event occurs, then
the Borrower shall pay to the Lenders an amount equal to the related Make-Whole
Amount. Make-Whole Amounts shall be payable pursuant to the Priority of Payments
or as otherwise expressly stated herein.

 

2.8.           Voluntary Prepayments; Voluntary Commitment Reductions.

 

(a)             Voluntary Prepayments.

 

(1)            Any time and from time to time after the Availability Period, the
Borrower may prepay any Loans on any Business Day in whole or in part (each, a
“Voluntary Prepayment”), in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000 in excess of that amount; provided that:

 

 52

 

 



 

(x)       if such Voluntary Prepayment is a partial prepayment, no Default,
Event of Default or Borrowing Base Deficiency (other than any Borrowing Base
Deficiency which would be cured or improved after giving effect to such
Voluntary Prepayment) has occurred and is continuing or would result therefrom;
and

 

(y)       sufficient amounts in USD are on deposit in the Borrowing Base
Principal Collection Account and Borrowing Base Interest Collection Account to
pay the principal of the Loans to be prepaid together with the other amounts
that will be owing in connection therewith, including the related Make-Whole
Amount.

 

(2)           Voluntary Prepayment Notices, Etc. All such Voluntary Prepayments
shall be made, upon not less than one Business Day’s prior written or telephonic
notice, in each case given to the Administrative Agent by 12:00 p.m. (New York
City time) on the date required and, if given by telephone, promptly confirmed
by delivery of written notice thereof to the Administrative Agent (and the
Administrative Agent will promptly transmit a copy of such written notice to
each Lender, the Collateral Agent and the Collateral Administrator). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein,
except that such notice shall be revocable if a condition to prepayment
specified in such notice is not fulfilled.

 

(b)           Voluntary Commitment Reductions.

 

(1)            The Borrower may, upon not less than three Business Days’ prior
written notice (or such shorter period as agreed to by the Administrative Agent)
to the Administrative Agent (which written notice the Administrative Agent will
promptly transmit by electronic means to each applicable Lender, the Collateral
Agent and the Collateral Administrator), at any time and from time to time after
the Ramp-Up Period, terminate in whole or permanently reduce in part the
Commitments in an amount up to the amount by which the Commitments exceed the
aggregate outstanding principal amount of the Loans at the time of such proposed
termination or reduction (each, a “Voluntary Commitment Reduction”); provided
that:

 

(x)       any such partial reduction of the Commitments shall be in an aggregate
minimum amount of U.S.$5,000,000 and integral multiples of U.S.$1,000,000 in
excess of that amount;

 

(y)       no Default or Event of Default has occurred and is continuing or would
result therefrom; and

 

(z)       sufficient amounts are on deposit in the Borrowing Base Principal
Collection Account in USD to pay the other amounts that will be owing in
connection therewith (including any related Make-Whole Amount).

 

(2)            The Borrower’s notice to the Administrative Agent shall designate
the date (which shall be a Business Day) of such termination or reduction and
the amount of any partial reduction, and such termination or reduction of the
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Commitment of each Lender proportionately to its pro rata
share thereof.

 

(c)           Other Amounts. Each payment of principal of the Loans in
connection with a Voluntary Prepayment shall be accompanied by payment of the
related Make-Whole Amount (if any), the amount of accrued interest on the
portion of the Loans so prepaid and (if such payment is made other than on the
last day of an interest period) any related breakage costs payable under Section
2.13(c). Each Voluntary Commitment Reduction shall be accompanied by payment of
the related Make-Whole Amount and the amount of Undrawn Fees accrued on the
portion of the Commitments so reduced.

 

 53

 

 



 

(d)           Non-Waterfall Payments. Voluntary Prepayments and payment of
amounts under clause (c) above shall not be subject to the Priority of Payments
but instead shall be made first, out of Principal Proceeds then on deposit in
the Borrowing Base Principal Collection Account and second, Interest Proceeds
then on deposit in the Borrowing Base Interest Collection Account, as
applicable; provided that Interest Proceeds shall not be applied to make
Voluntary Prepayments or pay amounts under clause (c) above unless, after giving
effect to such payment, there shall be sufficient Interest Proceeds in USD
available in the Borrowing Base Interest Collection Account to make all payments
of interest in accordance with the Priority of Payments on the next Payment
Date, with any remaining unpaid amounts to be paid out of first, Principal
Proceeds and second, Interest Proceeds thereafter received in the Transaction
Accounts until paid in full, and all amounts that continue to be owing on and
after the next Payment Date shall be payable under the Priority of Payments.

 

2.9.          Scheduled Amortization.

 

(a)           Principal of the Loans will be repayable on each Payment Date in
accordance with the Priority of Payments.

 

(b)           On the Maturity Date the Borrower shall repay the aggregate
principal amount of the Loans that are then outstanding.

 

2.10.       [Reserved].

 

2.11.        General Provisions Regarding Payments.

 

(a)            All payments by the Borrower shall be made in Dollars in same day
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition not later than 12:00 p.m. (New York City time) on the
date due therefor. For purposes of computing interest and fees, payments made
after that time on such due date shall be deemed to have been paid by the
Borrower on the next succeeding Business Day.

 

(b)            Whenever any payment to be made hereunder with respect to any
Loan shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall be included in the computation of the payment of interest hereunder or
Ancillary Amounts or Agent Fees hereunder.

 

(c)            Except as otherwise provided herein, all payments under this
Agreement shall be made on the Payment Dates in accordance with the Priority of
Payments.

 

(d)            If an Event of Default shall have occurred (and not otherwise
been waived), and the maturity of the Obligations shall have been accelerated
pursuant to Section 9 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations shall be applied in
accordance with the Enforcement Priority of Payments.

 

2.12.       Ratable Sharing.

 



 

 54

 

 

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a Voluntary Prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of
set-off or banker’s lien, by counterclaim or cross action or by the enforcement
of any right under the Transaction Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code or
under analogous provisions of any other Debtor Relief Law, receive payment or
reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of fees and other amounts then due and owing to such
Lender hereunder or under the other Transaction Documents (collectively, the
“Aggregate Amounts Due” to such Lender) that is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify the Administrative Agent and each other Lender of the receipt
of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such participations shall be returned to such purchasing Lender ratably to
the extent of such recovery, but without interest. The Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.12 shall not be construed to apply to (1) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (2) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

 

2.13.       Making or Maintaining Eurodollar Rate Loans.

 

(a)            Inability to Determine Applicable Interest Rate. Subject to
Section 2.19, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of “Adjusted Eurodollar Rate”,
the Administrative Agent shall on such date give notice to the Borrower and each
Lender of such determination, whereupon (1) outstanding Loans shall bear
interest at the Base Rate plus the Spread per annum until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (2) any Funding
Notice given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.

 

(b)            Illegality or Impracticability of Eurodollar Rate Loans. If on
any date (1) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Loans has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (2) the Administrative Agent is advised by the Requisite Lenders (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of its Loans has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, such
Lenders (or in the case of the preceding clause (1), such Lender) shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
e-mail or by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If the Administrative Agent
receives a notice from (x) any Lender pursuant to clause (1) of the preceding
sentence or (y) a notice from Lenders constituting the Requisite Lenders
pursuant to clause (2) of the preceding sentence, then (A) the obligation of the
Lenders (or, in the case of any notice pursuant to clause (1) of the preceding
sentence, such Lender) to make additional Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender; (B) to the extent such
determination by the Affected Lender relates to a Loan then being requested by
the Borrower pursuant to a Funding Notice, such Funding Notice shall be deemed
to be rescinded by the Borrower; (C) the Lenders’ (or in the case of any notice
pursuant to clause (1) of the preceding sentence, such Lender’s) obligations to
maintain their respective outstanding Loans that bear interest based on the
Adjusted Eurodollar Rate (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (D) the Affected
Loans shall automatically convert into Loans that bear interest at the Base Rate
plus the Spread per annum on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Loan then being requested by the Borrower pursuant to a
Funding Notice, the Borrower shall have the option, subject to the provisions of
Section 2.13(c), to rescind such Funding Notice as to all Lenders by giving
written or telephonic notice (promptly confirmed by delivery of written notice
thereof) to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender).

 

 55

 





 

(c)            Compensation for Breakage or Non-Commencement of Interest
Periods. The Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or payable by such Lender to lenders of funds borrowed by it to make or carry
its Loans and any loss, expense or liability sustained by such Lender in
connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (1) if for any
reason (other than a default by such Lender) a borrowing of any Loan does not
occur on a date specified therefor in a Funding Notice or a telephonic request
for borrowing; (2) if any prepayment or other principal payment of any of its
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan; or (3) if any prepayment of any of its Loans is not made on any date
specified in a notice of prepayment given by the Borrower.

 

(d)            Booking of Loans. Any Lender may make, carry or transfer Loans
at, to, or for the account of any of its branch offices or the office of an
Affiliate of such Lender.

 

(e)            Assumptions Concerning Funding of Loans. Calculation of all
amounts payable to a Lender under this Section 2.13 and under Section 2.14 shall
be made as though such Lender had actually funded each of its relevant Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (a) of the definition of “Adjusted Eurodollar Rate”
in an amount equal to the amount of such Loan and having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of such Lender to a domestic office of such
Lender in the United States of America; provided that each Lender may fund each
of its Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this Section
2.13 and under Section 2.14.

 

2.14.       Increased Costs; Capital Adequacy.

 

(a)            Compensation for Increased Costs and Taxes. Subject to the
provisions of Section 2.15 (which shall be controlling with respect to the
matters covered thereby), if any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any Change in Law: (1) subjects such Lender (or its
applicable lending office) or any company controlling such Lender to any
additional Tax (other than (A) Taxes for which the Lender is indemnified under
Section 2.15, (B) Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and (C) Connection Income Taxes) with respect to this
Agreement or any of the other Transaction Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (2) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
liquidity, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Loans that are reflected in the definition of “Adjusted
Eurodollar Rate”) or any company controlling such Lender; or (3) imposes any
other condition (other than with respect to a Tax matter) on or affecting such
Lender (or its applicable lending office) or any company controlling such Lender
or such Lender’s obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or in a lump sum or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.14(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

 

 56

 





 

(b)            Capital Adequacy and Liquidity Adjustment. If any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (1) any Change in Law
regarding capital adequacy or liquidity or (2) compliance by any Lender (or its
applicable lending office) or any company controlling such Lender with any
Change in Law regarding capital adequacy or liquidity, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, or participations therein or other obligations hereunder with
respect to the Loans to a level below that which such Lender or such controlling
company could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy and liquidity), then from time to time, within five
Business Days after receipt by the Borrower from such Lender of the statement
referred to in the next sentence, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.14(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(c)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

2.15.       Taxes; Withholding, Etc.

 

(a)            Payments to Be Free and Clear. All sums payable by or on behalf
of any Credit Party hereunder and under the other Transaction Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Tax.

 

(b)            Withholding of Taxes. If any Credit Party or any other Person
(acting as a withholding agent) is (in such withholding agent’s reasonable good
faith discretion) required by law to make any deduction or withholding on
account of any such Tax from any sum paid or payable by any Credit Party to the
Administrative Agent or any Lender under any of the Transaction Documents: (1)
the Borrower shall notify the Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;
(2) the Borrower shall pay, or cause to be paid, any such Tax before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on the Administrative Agent or such Lender, as the case may be) on
behalf of and in the name of the Administrative Agent or such Lender; (3) unless
the withholding or deduction is on account of an Excluded Tax, the sum payable
by such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including any such
Taxes or Other Taxes, other than Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15(b)), the Administrative
Agent or such Lender, as the case may be, receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (4) within thirty days after the due date of
payment of any Tax which it is required by clause (2) above to pay, the Borrower
shall deliver to the Administrative Agent evidence satisfactory to the other
affected parties of such deduction and reasonably available to the party
required to make such withholding or deduction, withholding or payment and of
the remittance thereof to the relevant taxing or other authority.

 

 57

 

 



 

(c)            Evidence of Exemption from U.S. Withholding Tax. Each Lender that
is not a “United States person” (as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code) for (a “Non-US Lender”) shall, to the extent such
Lender is legally entitled to do so, deliver to the Administrative Agent for
transmission to the Borrower and the Collateral Agent, on or prior to the
Effective Date (in the case of each Lender listed on the signature pages hereof
on the Effective Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), (1)
two copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP
and/or W-8IMY (or, in each case, any successor forms), properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower or the Collateral
Agent to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Transaction Documents, or (2) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a U.S. Tax Compliance Certificate together with two
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E or W-8IMY (or any
successor form), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower or the Collateral Agent to establish that such Lender
is not subject to (or is subject to a reduced rate of) deduction or withholding
of United States federal income tax with respect to any payments to such Lender
of interest payable under any of the Transaction Documents. Each Lender that is
a “United States person” (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) (a “U.S. Lender”) shall deliver to the Administrative
Agent, the Collateral Agent and the Borrower on or prior to the Effective Date
(or, if later, on or prior to the date on which such Lender becomes a party to
this Agreement) two copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
Each Lender required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.15(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence expired, obsolete or inaccurate in any respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
and the Collateral Agent two new original copies of Internal Revenue Service
Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or W-9 (or, in each case, any
successor form), or a U.S. Tax Compliance Certificate and two copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E or W-8IMY (or, in each case, any
successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrower or the Collateral Agent to confirm
or establish that such Lender is not subject to deduction or withholding of
United States federal income tax with respect to payments to such Lender under
the Transaction Documents, or notify the Administrative Agent, the Collateral
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence. Each Lender shall also provide any other form or certificate
that would allow the Borrower to make payments at a reduced rate of, or without,
withholding Tax, to the extent that such Lender is reasonably able to provide
such form or certificate. The Borrower shall not be required to pay any
additional amount to any Lender under Section 2.15(b)(3) if such Lender shall
have failed to deliver the forms, certificates or other evidence required by the
first sentence of this Section 2.15(c).

 

 58

 

 



 

(d)            FATCA. Notwithstanding anything to the contrary, the Borrower
shall not be required to pay any additional amount pursuant to Section 2.15(b)
with respect to any United States federal withholding tax imposed under FATCA.
If a payment made to a Lender under any Transaction Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date hereof.

 

(e)            Payment of Other Taxes. Without limiting the provisions of
Section 2.15(b), the Borrower shall timely pay all Other Taxes to the relevant
Governmental Authorities in accordance with applicable law. The Borrower shall
deliver to the Administrative Agent official receipts or other evidence of such
payment reasonably satisfactory to the Administrative Agent in respect of any
Other Taxes payable hereunder promptly after payment of such Other Taxes.

 

(f)             Borrower Indemnity. The Borrower shall indemnify the
Administrative Agent and any Lender for the full amount of Taxes, other than
Excluded Taxes, for which additional amounts are required to be paid pursuant to
Section 2.15(b) arising in connection with payments made under this Agreement or
any other Transaction Document and Other Taxes (including any such Taxes or
Other Taxes other than Excluded Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.15) paid or payable by the Administrative
Agent or Lender or any of their respective Affiliates and any reasonable and
documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Credit Party shall be conclusive
absent manifest error. Such payment shall be due within ten Business Days of
such Credit Party’s receipt of such certificate.

 

(g)            Lender Indemnity. Each Lender shall severally indemnify the
Administrative Agent for (1) Taxes for which additional amounts are required to
be paid pursuant to Section 2.15(b) arising in connection with payments made
under this Agreement or any other Transaction Document and Other Taxes
(including any such Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.15) attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent therefor and without limiting the obligation of the
Borrower to do so); (2) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.6(g)(1) relating to the maintenance of
a Participant Register and (3) any Taxes that are Excluded Taxes, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Such payment shall be due within ten days of such Lender’s receipt of such
certificate. Each Lender hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (g).

 

(h)            Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.15 (including additional
amounts pursuant to this Section 2.15), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.15 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

 59

 

 



 

2.16.        Obligation to Mitigate.

 

Each Lender agrees that, if such Lender requests payment under Section 2.13,
2.14 or 2.15, then such Lender will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to make, issue, fund or maintain its Credit
Extensions, including any Affected Loans, through another office of such Lender
if, as a result thereof, the additional amounts payable to such Lender pursuant
to Section 2.13, 2.14 or 2.15, as the case may be, in the future would be
eliminated or reduced and if, as determined by such Lender in its sole
discretion, the making, issuing, funding or maintaining of such Loans through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Loans or the interests of such Lender;
provided that (1) such Lender will not be obligated to utilize such other office
pursuant to this Section 2.16 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above and (2) such payment may only be requested by the Lenders
imposing such increased costs on borrowers similarly situated to the Borrower
under credit facilities comparable to the facility provided hereunder. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.16 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent and the Collateral Agent) shall be conclusive absent
manifest error.

 

2.17.       Defaulting Lenders.

 

(a)            Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law, any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrower, to
be held in a Deposit Account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, so long as no Default or Event of Default shall
have occurred and be continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans and (y) such Loans were made at a time when the conditions
set forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of such Defaulting Lender until
such time as all Loans are held by the Lenders pro rata in accordance with the
applicable Commitments. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 60

 

 



 

(b)            Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the applicable Commitments,
whereupon such Lender will cease to be a Defaulting Lender; provided that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

2.18.        Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, if:

 

(a)            (1) any Lender (an “Increased-Cost Lender”) shall give notice to
the Borrower that such Lender is an Affected Lender or that such Lender is
entitled to receive payments under Section 2.13, 2.14 or 2.15, (2) the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect, and (3)
such Lender shall fail to withdraw such notice within five Business Days after
the Borrower’s request for such withdrawal; or

 

(b)            (1) during the Availability Period, any Lender shall become a
Defaulting Lender, and (2) such Defaulting Lender shall fail to cure the default
pursuant to Section 2.17(b) within five Business Days after the Borrower’s
request that it cure such default; or

 

(c)             in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 11.5(b), the consent of the Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained,

 

then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans in full to one
or more Eligible Assignees identified by the Borrower (each a “Replacement
Lender”) in accordance with the provisions of Section 11.6 and the Borrower
shall pay the fees, if any, payable thereunder in connection with any such
assignment from an Increased-Cost Lender, a Non-Consenting Lender or a
Defaulting Lender; provided that:

 

(1)            such Replacement Lender shall have consented to such assignment
and be ready to execute and deliver all relevant assignment documentation and to
perform all of its obligations in connection therewith;

 

(2)            the Borrower, such Terminated Lender, the Administrative Agent
and any other Person whose consent is required for such assignment shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act;

 

 61

 

 



 

(3)            on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender and (B) an amount equal to all accrued, but theretofore unpaid
fees owing to such Terminated Lender hereunder;

 

(4)            on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.13(c), 2.14 or
2.15; or otherwise as if it were a prepayment;

 

(5)            such assignment does not conflict with applicable law;

 

(6)             in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(7)            in the event such Terminated Lender is a Non-Consenting Lender,
each Replacement Lender shall consent, at the time of such assignment, to each
matter in respect of which such Terminated Lender was a Non-Consenting Lender.

 

Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided that any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender or Terminated Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
11.6. If a Lender does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, each
Lender hereby authorizes and directs the Administrative Agent to execute and
deliver such documentation as may be required to give effect to an assignment in
accordance with Section 11.6 on behalf of a Non-Consenting Lender or Terminated
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to Section 11.6.
Any removal of Goldman Sachs or its successor as a Defaulting Lender pursuant to
this Section shall also constitute the removal of Goldman Sachs or its successor
as the Administrative Agent pursuant to Section 11.7.

 

2.19.       Effect of Benchmark Transition Event

 

(a)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Transaction Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Adjusted
Eurodollar Rate with a Benchmark Replacement. Any such amendment with respect to
a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Requisite Lenders. Any such amendment with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Requisite Lenders have delivered to the Administrative Agent
written notice that such Requisite Lenders accept such amendment. No replacement
of the Adjusted Eurodollar Rate with a Benchmark Replacement pursuant to this
Section 2.19 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

 62

 

 



 

(c)            Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.19, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.19.

 

(d)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, (1) outstanding Loans
shall bear interest at the Base Rate plus the Spread per annum during the
Benchmark Unavailability Period and (2) any Funding Notice given by the Borrower
with respect to such Loans shall be deemed to be rescinded by the Borrower or,
at the election of the Borrower, a request that such Loans be made bearing
interest based on the applicable Base Rate instead of the Adjusted Eurodollar
Rate.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1.          Initial Funding Date.

 

[Reserved.]

 

3.2.          Conditions to Each Credit Extension.

 

(a)            Conditions Precedent. The obligation of each Lender to make any
Loan on any Credit Date, including the Effective Date, are subject to the
satisfaction, or waiver in accordance with Section 11.5, of the following
conditions precedent:

 

(1)            the Administrative Agent and the Lenders shall have received a
fully executed and delivered Funding Notice relating thereto;

 

(2)            the principal amount of the Loans to be made in such Credit
Extension shall not exceed the undrawn Commitments as at the related Credit
Date; and, after giving effect to such Credit Extension, the outstanding
principal amount of the Loans does not exceed the lesser of (x) the Adjusted USD
Facility Amount and (y) the Borrowing Base at such time;

 

(3)            as of such Credit Date, the representations and warranties
contained herein and in the other Transaction Documents shall be true and
correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

 

(4)            as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute a Default or an Event of Default.

 



 63

 

 

Any Agent or the Requisite Lenders shall be entitled, but not obligated to,
request and receive, prior to the making of any Credit Extension, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or the Requisite Lenders such request is warranted under the
circumstances.

 

(b)            Notices. Each Funding Notice shall be executed by an Authorized
Officer of the Borrower in a writing delivered to the Administrative Agent. In
lieu of delivering a Funding Notice, the Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing; provided that
each such notice shall be promptly confirmed in writing by delivery of the
applicable Funding Notice to the Administrative Agent on or before the close of
business on the date that the telephonic notice is given. In the event of a
discrepancy between the telephone notice and the written Funding Notice, the
written Funding Notice shall govern. In the case of any Funding Notice that is
irrevocable once given, if the Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by a duly authorized officer or
other person authorized on behalf of the Borrower or for otherwise acting in
good faith.

 

(c)            Deemed Representations. Each borrowing of a Loan hereunder shall
constitute a representation and warranty by the Borrower as of the applicable
Credit Date that the conditions contained in Section 3.2(a) have been satisfied.

 

3.3.          Effective Date.

 

The obligation of each Lender to enter into this Agreement (and the amendment
and restatement of the Existing Credit Agreement to be effected hereby) is
subject to the satisfaction, or waiver in accordance with Section 11.5, of the
following conditions:

 

(a)            Transaction Documents. The Administrative Agent shall have
received sufficient copies of each Transaction Document as the Administrative
Agent shall request, originally executed and delivered by each Credit Party and
each other Person party thereto.

 

(b)            Organizational Documents; Incumbency. The Administrative Agent
shall have received, in respect of each Credit Party, (1) sufficient copies of
each Organizational Document as the Administrative Agent shall request, and, to
the extent applicable, certified as of the Effective Date or a recent date prior
thereto by the appropriate Governmental Authority; (2) signature and incumbency
certificates of the officers of such Credit Party; (3) resolutions of the Board
of Managers or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party or by which it or its assets
may be bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (4) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated the Effective
Date or a recent date prior thereto; (5) signature and incumbency certificates
of one or more officers of the Borrower who are authorized to execute Funding
Notices delivered under this Agreement and (6) such other documents as the
Administrative Agent may reasonably request.

 

(c)            Governmental Authorizations and Consents. Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Transaction Documents and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to the
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Transaction Documents or the financing thereof and no
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending, and the time for
any applicable agency to take action to set aside its consent on its own motion
shall have expired.

 

 64

 

 



 

(d)            Personal Property Collateral. In order to create in favor of the
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Credit
Party shall have delivered to the Administrative Agent:

 

(1)            evidence satisfactory to the Administrative Agent of the
compliance by each Credit Party of their obligations under the Pledge and
Security Agreement and the other Transaction Documents (including their
obligations to execute or authorize, as applicable, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);
and

 

(2)            opinions of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) with respect to the creation of and
perfection of the security interest in favor of the Collateral Agent in such
Collateral and such other matters governed by the laws of each jurisdiction in
which any Credit Party or any personal property Collateral is located as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent.

 

(e)            Opinions of Counsel to Credit Parties. The Agents and Lenders and
their respective counsel shall have received an opinion of Clifford Chance US
LLP, counsel to the Investment Manager and the Credit Parties dated the
Effective Date, all in form and substance reasonably satisfactory to the
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to the Agents and Lenders).

 

(f)             Opinions of Counsel to Bank Parties and Collateral
Administrator. The Agents and Lenders and their respective counsel shall have
received an opinion of Locke Lord LLP, counsel to the Collateral Agent and the
Collateral Administrator, dated the Effective Date, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(g)            Fees. The Borrower shall have paid to each Agent the fees payable
on or before the Effective Date referred to in Section 2.7(a) and all expenses
payable pursuant to Section 11.2 that have accrued to the Effective Date.

 

(i)             No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the Administrative
Agent, singly or in the aggregate, materially impairs any of the other
transactions contemplated by the Transaction Documents or that could have a
Material Adverse Effect.

 

(j)             Patriot Act. At least 10 days prior to the Effective Date, the
Lenders and the Collateral Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) the “PATRIOT Act”).

 

(k)            Payments; Accounts. The Administrative Agent and the Lenders
shall have received evidence satisfactory to the Lenders:

 

(i)       that the Existing Account Control Agreement covering each Existing
Account shall have been executed and delivered by the respective parties thereto
and shall be in full force and effect;

 



 65

 

 

(ii)       that each deposit account control agreement and securities account
control agreement relating to the Existing Accounts (other than the Existing
Account Control Agreement) has been terminated on or prior to the Initial
Funding Date; and

 

(iii)       of the establishment of the Borrower Accounts.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension to be made thereby, the
Borrower represents and warrants to each Agent and Lender, on the Effective Date
and on each Credit Date, that the following statements are true and correct:

 

4.1.          Organization; Requisite Power and Authority; Qualification.

 

Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

4.2.          Equity Interests; Ownership; Collateral Obligations

 

(a)            The Equity Interests of each Credit Party have been duly
authorized and validly issued and are fully paid and non-assessable. As of the
Effective Date, there is no existing option, warrant, call, right, commitment or
other agreement to which any Credit Party is a party requiring, and there is no
membership interest or other Equity Interests of any Credit Party outstanding
which upon conversion or exchange would require, the issuance by any Credit
Party of any additional membership interests or other Equity Interests of it or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
such Credit Party. Appendix C-1 correctly sets forth the ownership interest of
the Borrower in its Subsidiaries as of the Effective Date.

 

(b)            Appendix C-2 correctly sets forth a true, correct and complete
list of all Collateral Obligations owned by the Borrower and its Subsidiaries as
of the Closing Date.

 

4.3.          Due Authorization

 

The execution, delivery and performance of the Transaction Documents have been
duly authorized by all necessary action on the part of each Credit Party that is
a party thereto.

 

4.4.          No Conflict

 

The execution, delivery and performance by Credit Parties of the Transaction
Documents to which they are parties and the consummation of the transactions
contemplated by the Transaction Documents do not and will not (a) violate (1)
any provision of any law or any governmental rule or regulation applicable to
the Credit Parties, (2) any of the Organizational Documents of any of the Credit
Parties or (3) any order, judgment or decree of any court or other agency of
government binding on any of the Credit Parties (except where the violation
could not reasonably be expected to result in a Material Adverse Effect); (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any contractual obligation of any of the Credit
Parties (except where the conflict could not reasonably be expected to result in
a Material Adverse Effect); (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of any of the Credit Parties
(other than any Liens created under any of the Transaction Documents in favor of
Collateral Agent, for the benefit of the Secured Parties); or (d) require any
approval of stockholders, members or partners or any approval or consent of any
Person under any contractual obligation of any of the Credit Parties, except for
such approvals or consents which will be obtained on or before the Effective
Date and disclosed in writing to the Lenders.

 

 66

 

 



 

4.5.          Governmental Consents

 

The execution, delivery and performance by Credit Parties of the Transaction
Documents to which they are parties and the consummation of the transactions
contemplated by the Transaction Documents do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Administrative
Agent for filing and/or recordation, as of the Effective Date.

 

4.6.          Binding Obligation

 

Each Transaction Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

4.7.          No Material Adverse Effect

 

Since December 31, 2018, no event, circumstance or change has occurred that has
caused or evidences, or could reasonably be expected to result in, either in any
case or in the aggregate, a Material Adverse Effect.

 

4.8.          Adverse Proceedings, Etc.

 

There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. No Credit Party (a) is
in violation of any applicable laws that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

4.9.          Payment of Taxes.

 

Except as otherwise permitted hereunder, all material Tax returns and reports
covering the Credit Parties required to be filed by any of them or the Equity
Owner have been timely filed, and all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon the
Credit Parties and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except where contested in good faith and by appropriate proceedings (and for
which there are adequate reserves maintained in accordance with GAAP). There is
no proposed material Tax assessment against any Credit Party that is not being
actively contested by such Credit Party in good faith and by appropriate
proceedings.

 

4.10.       Properties

 

Each Credit Party has good, sufficient and legal title to its properties and
assets. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens. As of the Effective Date, no Credit Party owns or
leases any real estate.

 



 67

 

 

4.11.       Environmental Matters

 

No Credit Party nor any of their respective assets or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any environmental law, any environmental claim, or any
hazardous materials activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

4.12.       No Defaults

 

No Credit Party is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any of its
contractual obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not reasonably be expected to have a Material Adverse Effect.

 

4.13.       No Material Contracts

 

No Credit Party is party to a Material Contract.

 

4.14.       Governmental Regulation

 

No Credit Party is required to register as an investment company under the
Investment Company Act or under any other federal or state statute or regulation
which may limit its ability to incur indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.

 

4.15.       Federal Reserve Regulations; Exchange Act

 

No Credit Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock. No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors or to violate the Exchange Act.

 

4.16.       Employee Benefit Plans

 

No Credit Party maintains, contributes to, or has incurred any liability with
respect to, any Pension Plan or Multiemployer Plan. The assets of the Credit
Parties are not treated as “plan assets” for purposes of Section 3(42) of ERISA.

 

4.17.       Solvency

 

The Credit Parties are and, upon the incurrence of any Obligation by any Credit
Party on any date on which this representation and warranty is made, will be, on
a consolidated basis, solvent.

 

4.18.       Compliance with Statutes, Etc.

 

Each Credit Party is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

4.19.       Disclosure

 



 68

 

 

The representations or warranties of any Credit Party contained in any
Transaction Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of any Credit Party
for use in connection with the transactions contemplated hereby, taken as a
whole, do not contain any untrue statement of a material fact or omit to state a
material fact (known to the Borrower, in the case of any document not furnished
by it) necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to the Credit Parties (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

4.20.       Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act

 

None of the Credit Parties or any of their respective directors, officers or, to
the knowledge of the Borrower, employees, agents, advisors or Affiliates is
subject to any sanctions or economic embargoes administered or enforced by the
U.S. Department of State or the U.S. Department of Treasury (including the
Office of Foreign Assets Control) or any other applicable sanctions authority
(collectively, “Sanctions”, and the associated laws, rules, regulations and
orders, collectively, “Sanctions Laws”). Each of the Credit Parties and their
respective directors, officers and, to the knowledge of the Borrower, employees,
agents, advisors and Affiliates is in compliance, in all material respects, with
(a) all Sanctions Laws, (b) the United States Foreign Corrupt Practices Act of
1977, as amended, and any other applicable anti-bribery or anti-corruption laws,
rules, regulations and orders (collectively, “Anti-Corruption Laws”) and (c) the
PATRIOT Act and any other applicable terrorism and money laundering laws, rules,
regulations and orders.

 

No part of the proceeds of the Loans will be used, directly or indirectly, (A)
for the purpose of financing any activities or business of or with any Person or
in any country or territory that at such time is the subject of any Sanctions or
(B) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Law.

 

SECTION 5. COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
obligations), each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants set forth in this Section 5.

 

5.1.          Compliance with Laws, Etc.

 

The Borrower will comply in all material respects with applicable laws, rules,
regulations, writs, judgments, injunctions, decrees, awards and orders with
respect to it, its business and its properties.

 

5.2.          Maintenance of Books and Records.

 

The Borrower shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of its obligations hereunder
and the Borrower shall keep and maintain, or cause the Board of Managers to keep
or maintain at all times, or cause to be kept and maintained at all times in the
registered office of the Borrower specified in the Limited Liability Company
Agreement, all documents, books, records, accounts and other information as are
required under the laws of Delaware.

 



 69

 

 

5.3.          Existence of Borrower.

 

(a)            The Borrower shall take all reasonable steps to maintain its
identity as a separate legal entity from that of its members. The Borrower shall
keep its principal place of business at the address specified on Appendix B. The
Borrower shall keep separate books and records and will not commingle its
respective funds with those of any other Person. The Borrower shall, to the
maximum extent permitted by applicable law, keep in full force and effect its
rights and franchises as a limited liability company incorporated under the laws
of the State of Delaware, shall comply with the provisions of its organizational
documents, and shall obtain and preserve its qualification to do business as a
foreign limited liability company in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Collateral.

 

(b)            The Borrower shall ensure that all limited liability company or
other formalities regarding its existence (including, to the extent required by
applicable law, holding regular member and managers or other similar meetings)
are followed and shall conduct business in its name. The Borrower shall not take
any action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored, will fail to correct any known
misunderstanding regarding its existence, or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. Without limiting the foregoing, the Borrower
shall not (A) have any employees (other than members, managers and any other
officers appointed in compliance with the Limited Liability Company Agreement),
(B) engage in any transaction with any member (other than the issuance of the
Borrower’s equity) that would constitute a conflict of interest (provided that
the Limited Liability Company Agreement, the Collateral Administration
Agreement, the Sale and Contribution Agreement and the Investment Management
Agreement shall not be deemed to be such a transaction that would constitute a
conflict of interest) or (C) pay dividends other than in accordance with the
Priority of Payments or any other provision of any Transaction Document that
expressly permits dividends.

 

(c)            The Borrower shall (1) have a board of managers separate from
that of any other person (although members of the board of managers of the
Borrower may serve as managers of one or more Affiliates of the Borrower); (2)
file its own tax returns, if any, as may be required under applicable law, to
the extent (x) not part of a consolidated group filing a consolidated return or
returns or (y) not treated as a division for tax purposes of another taxpayer,
and pay any taxes so required to be paid under applicable law; (3) not commingle
its assets with assets of any other person; (4) conduct its business in its own
name and strictly comply with all organizational formalities necessary to
maintain its separate existence (and all such formalities have been complied
with since the Borrower’s formation); (5) maintain separate financial statements
(it being understood that, if the Borrower’s financial statements are part of a
consolidated group with its Affiliates, then any such consolidated statements
shall contain a note indicating the Borrower’s separateness from any such
Affiliates and that its assets are not available to pay the debts of such
Affiliate); (6) pay its own liabilities only out of its own funds; (7) maintain
an arm’s-length relationship with its Affiliates; (8) not hold out its credit or
assets as being available to satisfy the obligations of others; (9) pay its fair
and reasonable share of overhead for shared office space, if any; (10) use
separate stationery, invoices and checks and not of any other entity (unless
such entity is clearly designated as being the Borrower’s agent); (11) not
pledge its assets as security for the obligations of any other person; (12)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; and (13) not take any Material Action without the unanimous
affirmative vote of each member of its board of managers, including, in all
cases, each of the Independent Managers.

 

5.4.          Protection of Collateral.

 

(a)            The Borrower shall from time to time execute and deliver all such
supplements and amendments hereto and all such financing statements,
continuation statements, instruments of further assurance and other instruments,
and shall take such other action as may be necessary to secure the rights and
remedies of the Secured Parties hereunder and to:

 

(1)       Grant more effectively all or any portion of the Collateral;

 



 70

 

 

(2)       maintain or preserve the lien (and the priority thereof) of the
Transaction Documents or to carry out more effectively the purposes hereof;

 

(3)       perfect, publish notice of or protect the validity of any Grant made
or to be made by the Transaction Documents;

 

(4)       enforce any of the Pledged Obligations or other instruments or
property included in the Collateral;

 

(5)       preserve and defend title to the Collateral and the rights therein of
the Collateral Agent and the Secured Parties against the claims of all persons
and parties;

 

(6)       pay any and all taxes levied or assessed upon all or any part of the
Collateral and use its commercially reasonable efforts to minimize taxes and any
other costs arising in connection with its activities; and

 

(7)       give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to the Transaction Documents or to enable the Collateral Agent to
exercise and enforce its rights hereunder and thereunder with respect to such
pledge and security interest, and hereby authorizes the Collateral Agent to file
a UCC financing statement listing ‘all assets of the debtor’ in the collateral
description of such financing statement.

 

The Borrower hereby designates the Collateral Agent as its agent and
attorney-in-fact to file, upon Borrower Order, any financing statement,
continuation statement or other instrument required pursuant to this Section 4;
provided that such appointment shall not impose upon the Collateral Agent any of
the Borrower’s obligations under this Section 4. The Borrower shall cause to be
filed one or more continuation statements under the applicable UCC (it being
understood that the Borrower (and to the extent the Collateral Agent is directed
to take any action, the Collateral Agent) shall be entitled to rely upon an
Opinion of Counsel as to the need to file such financing statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdictions in which such filings are required to be made).

 

(b)            The Collateral Agent shall not, unless directed by the Borrower
with the written consent of the Administrative Agent, (1) except in accordance
with the terms and conditions herein, remove any portion of the Collateral that
consists of Cash or is evidenced by an instrument, certificate or other writing
(A) from the jurisdiction in which it was held at the date the most recent
Opinion of Counsel was delivered pursuant to Section 5.5 (or from the
jurisdiction in which it was held as described in the Opinion of Counsel
delivered at the Effective Date pursuant to Section 3 of this Agreement, if no
Opinion of Counsel has yet been delivered pursuant to said Section 5.5) or (B)
from the possession of the Person who held it on such date or (2) cause or
permit ownership or the pledge of any portion of the Collateral that consists of
book-entry securities to be recorded on the books of a Person (A) located in a
different jurisdiction from the jurisdiction in which such ownership or pledge
was recorded at such date or (B) other than the Person on whose books such
ownership or pledge was recorded at such date, unless the Collateral Agent shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Agreement with respect to such property will
continue to be maintained after giving effect to such action or actions.

 

5.5.          Opinions as to Collateral.

 

On or before March 1 in each calendar year, commencing in 2020, the Borrower
shall furnish to the Collateral Agent and the Administrative Agent an Opinion of
Counsel relating to the security interest granted by the Borrower to the
Collateral Agent, stating that, as of the date of such opinion, the lien and
security interest created by the Transaction Documents with respect to the
Collateral remain in effect and that no further action (other than as specified
in such opinion) needs to be taken to ensure the continued effectiveness of such
lien over the next year.

 

 71

 

 



 

5.6.          Performance of Obligations.

 

(a)            If an Event of Default shall have occurred and be continuing, the
Borrower shall not take any action that would release any principal Obligor from
any of such principal Obligor’s covenants or obligations under any Reference
Instrument, except in connection with the restructuring, default, waiver or
amendment of any Collateral; provided that the Requisite Lenders shall have
consented to such action.

 

(b)            The Borrower may contract with other Persons, including the
Investment Manager and the Collateral Administrator, for the performance of
actions and obligations to be performed by the Borrower hereunder by such
Persons and the performance of the actions and other obligations with respect to
the Collateral of the nature set forth in the Investment Management Agreement by
the Investment Manager and the Collateral Administration Agreement by the
Collateral Administrator. Notwithstanding any such arrangement, the Borrower
shall remain primarily liable with respect thereto. In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Borrower; and
the Borrower will punctually perform, and use its commercially reasonable
efforts to cause the Investment Manager or such other Person to perform, all of
their obligations and agreements contained in the Investment Management
Agreement, the Collateral Administration Agreement or such other agreement.

 

(c)            The Borrower agrees to comply in all material respects with all
requirements applicable to it set forth in any Opinion of Counsel obtained
pursuant to any provision of this Agreement including satisfaction of any event
identified in any Opinion of Counsel as a prerequisite for the obtaining or
maintaining by the Collateral Agent of a perfected security interest in any
Collateral Obligation, Substitute Collateral Obligation, Eligible Investment or
other Collateral that is of first priority, free of any adverse claim or the
legal equivalent thereof, as applicable.

 

5.7.          Negative Covenants.

 

(a)           The Borrower will not:

 

(1)       sell, transfer, assign, participate, exchange or otherwise dispose of,
or pledge, mortgage, hypothecate or otherwise encumber (by security interest,
lien (statutory or otherwise), preference, priority or other security agreement
or preferential arrangement of any kind or nature whatsoever or otherwise) (or
permit such to occur or suffer such to exist), any part of the Collateral,
except as expressly permitted by this Agreement, the Sale and Contribution
Agreement and the Investment Management Agreement;

 

(2)       claim any credit on, or make any deduction from, the principal or
interest payable or amounts distributable in respect of the Loans (other than
amounts withheld in accordance with the Internal Revenue Code or any other
applicable law) or assert any claim against any present or future Lender by
reason of the payment of any taxes levied or assessed upon any part of the
Collateral (other than taxes levied or assessed in respect of amounts required
to be deducted or withheld from the principal or interest payable in respect of
the Loans);

 

(3) (A) incur or assume or guarantee any indebtedness or any contingent
obligations, other than this Agreement and the other agreements and transactions
expressly contemplated hereby and thereby or (B) issue any additional securities
(other than the issuance of the Borrower’s equity to the Equity Owner), it being
understood that additional capital contributions to the Borrower from the Equity
Owner are not prohibited by this clause (3);

 



 72

 

 

(4)       (A) permit the validity or effectiveness of this Agreement or any
other Transaction Document or any Grant hereunder or thereunder to be impaired,
or permit the lien of this Agreement or any other Transaction Document to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Agreement or any other Transaction Document, except as may be expressly
permitted hereby, or by the Investment Management Agreement, (B) permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(including any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever or otherwise, other than the lien
of this Agreement or any other Transaction Document) to be created on or extend
to or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the Proceeds thereof, or (C) take any action that would
cause the lien of this Agreement or any other Transaction Document not to
constitute a valid perfected security interest in the Collateral that is of
first priority, free of any adverse claim or the legal equivalent thereof, as
applicable, except as may be expressly permitted hereby (or in connection with a
disposition of Collateral required hereby);

 

(5)       make or incur any capital expenditures, except as reasonably required
to perform its functions in accordance with the terms of this Agreement;

 

(6)       become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to the Equity Owner (other than in
accordance with this Agreement);

 

(7)       enter into any transaction with any Affiliate or any Lender other than
(A) the transactions contemplated by this Agreement, the Limited Liability
Company, the Investment Management Agreement, the Sale and Contribution
Agreement and the Collateral Administration Agreement, (B) the transactions
relating to the making of the Loans or (C) transactions on terms that are no
less favorable than those obtainable in an arm’s-length transaction with a
wholly unaffiliated Person and on terms that are fair and equitable to the
Borrower under all the facts or circumstances under applicable law;

 

(8)       maintain any bank accounts other than

 

(i)       the Borrower Accounts; and

 

(ii)       until March 2, 2020, the Existing Accounts; provided, that the
Existing Accounts shall at all time be subject to an Existing Account Control
Agreement;

 

(9)       change its name without (x) receiving the prior written consent of the
Requisite Lenders, (y) delivering to the Collateral Agent and the Administrative
Agent notice thereof and (z) receiving an Opinion of Counsel that such name
change will not adversely affect the Collateral Agent’s lien or the interest
hereunder of the Secured Parties or the Collateral Agent;

 

(10)      fail to pay any tax, assessment, charge or fee with respect to the
Collateral, or fail to defend any action, if such failure to pay or defend will
adversely affect the priority or enforceability of the lien over the Collateral
created by this Agreement;

 

(11)      amend any Transaction Document without the prior written consent of
the Requisite Lenders;

 



 73

 

 

(12)      other than agreements involving purchase and sale relating to the
Collateral Portfolio having customary purchase and sale terms, enter into any
agreement or contract with any Person unless such contract or agreement contains
“limited recourse” provisions and such Person agrees that, prior to the date
that is one year and one day after all of the related obligations of the
Borrower have been paid in full (or, if longer, the applicable preference period
under applicable insolvency law), such Person shall not take any action or
institute any proceeding against the Borrower under any insolvency law
applicable to the Borrower or which would be reasonably likely to cause the
Borrower to be subject to, or seek protection of, any such insolvency law;
provided that such Person shall be permitted to become a party to and to
participate in any Proceeding or action under any such insolvency law that is
initiated by any other Person other than one of its Affiliates;

 

(13)       amend any provision of this Agreement or any other agreement entered
into by the Borrower with respect to the transactions contemplated hereby,
relating to (A) the institution of proceedings for the Borrower to be
adjudicated as bankrupt or insolvent, (B) the consent of the Borrower to the
institution of bankruptcy or insolvency proceedings against it, (C) the filing
with respect to the Borrower of a petition or answer or consent seeking
reorganization, arrangement, moratorium or liquidation proceedings, or other
proceedings under the Bankruptcy Code or any similar laws, or (D) the consent of
the Borrower to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Borrower or any substantial part of its property, respectively;

 

(14)       amend any limited recourse or non-petition provision of this
Agreement or any limited recourse provision of any other agreement entered into
by the Borrower with respect to the transactions contemplated hereby, (which
limited recourse or non-petition provision provides that the obligations of the
Borrower are limited recourse obligations of the Borrower, payable solely from
the Collateral in accordance with the terms of this Agreement and which
non-petition provision provides that no party entering into an agreement with
the Borrower will initiate insolvency or examinership proceedings against the
Borrower);

 

(15)       amend any non-petition provision of this Agreement or any
non-petition provision of any other agreement entered into by the Borrower with
respect to the transactions contemplated hereby;

 

(16)       acquire any assets or take any action that would require it to
register as an “investment company” under the Investment Company Act;

 

(17)       fail to correct any known misunderstanding regarding its separate
identity;

 

(18)       have any employees;

 

(19)       pay any dividends (other than in accordance with this Agreement);

 

(20)       enter into any transaction other than on arm’s length terms and at
market rates other than as expressly permitted pursuant to this Agreement;

 

(21)       take any action or make an election to classify itself as an
association taxable as a corporation for federal, state or any applicable tax
purposes;

 

(22)       acquire or form any subsidiary; or

 



 74

 

 

(23)       maintain less than two Independent Managers who are not Affiliates of
the Investment Manager; provided in each case that the Borrower shall not be in
breach of this covenant if an Independent Manager resigns, is unable to serve as
an Independent Manager or is otherwise incapacitated so long as (x) the Borrower
and/or its governing body replaces such Independent Manager promptly and in any
event within 10 Business Days after obtaining knowledge thereof and (y) at all
times during such period at least one Independent Manager who is not an
Affiliate of the Investment Manager is maintained.

 

(b)           The Borrower shall not sell, transfer, exchange or otherwise
dispose of Collateral, or enter into or engage in any business with respect to
any part of the Collateral except as expressly permitted or required by this
Agreement and the Investment Management Agreement.

 

5.8.           No Consolidation.

 

The Borrower shall not consolidate or merge with or into any other Person or,
other than the security interest Granted to the Collateral Agent pursuant to
this Agreement and the other Transaction Documents, convey or transfer its
properties and assets substantially as an entirety to any Person.

 

5.9.          No Other Business; Etc.

 

The Borrower shall not engage in any business or activity other than making the
Loans pursuant to this Agreement, and Acquiring, owning, holding, selling,
pledging, contracting for the management of and otherwise dealing with
Collateral Obligations and other Collateral in connection therewith and such
other activities which are necessary, required or advisable to accomplish the
foregoing; provided that the Borrower shall be permitted to enter into any
additional agreements not expressly prohibited by this Agreement.

 

Without limiting the foregoing, in the performance of its obligations hereunder,
the Borrower (or the Investment Manager on its behalf) may enter into any
amendment or waiver of, or supplement to, any Reference Instrument (each, an
“Amendment”); provided that (1) the Borrower shall (A) give the Administrative
Agent and the Lenders prompt written notice of each such Amendment, (B) deliver
to the Administrative Agent a summary of such Amendment, along with a
description of the rationale of such request, and the then-most recent available
draft documentation in connection therewith (each, a “Draft Amendment Package”),
and make such Draft Amendment Package available in the Transaction Date Room;
and (C) if such Amendment constitutes a Specified Change or an Event of Default
has occurred and is then continuing, the prior written consent of the Requisite
Lenders shall be required with respect to any such Amendment.

 

The Borrower will not amend its Limited Liability Company Agreement without
giving notice to the Investment Manager and the Administrative Agent and without
the consent of the Requisite Lenders.

 

5.10.       Compliance with Investment Management Agreement.

 

The Borrower agrees to perform all actions required to be performed by it, and
to refrain from performing any actions prohibited under, the Investment
Management Agreement. The Borrower also agrees to take all actions as may be
necessary to ensure that all of the Borrower’s representations and warranties
made pursuant to the Investment Management Agreement are true and correct as of
the date thereof and continue to be true and correct for so long as any Loans
are outstanding. The Borrower further agrees not to authorize or otherwise to
permit the Investment Manager to act in contravention of the representations,
warranties and agreements of the Investment Manager under the Investment
Management Agreement. Neither the Borrower nor the Investment Manager shall
terminate the Investment Management Agreement or select a replacement investment
manager, in each case without the prior consent of the Requisite Lenders (which
the Requisite Lenders may withhold in their sole and absolute discretion).

 



 75

 

 

5.11.       Certain Tax Matters.

 

(a)           FS Energy and Power Fund, as tax owner of the Borrower and its
assets, including the Collateral, shall pay or cause to be paid all federal,
state and local taxes imposed on income derived from the Collateral and timely
file, or cause to be filed, all tax returns and information statements and
returns relating to the Borrower’s income and assets, except where contested in
good faith and by appropriate proceedings (and for which there are adequate
reserves maintained in accordance with GAAP). It shall also provide, if
required, a duly completed IRS Form W-9 (Request for Taxpayer Identification
Number and Certification) or any successor to such IRS form, to the payor with
respect to any item included in the Collateral at the time such item is
purchased or entered into.

 

(b)           To the extent that the Loans are treated as issued for U.S.
federal income tax purposes, the Borrower and each Lender, by making a Loan, or
any interest therein, shall be deemed to have agreed to treat, and shall treat,
the Loans as unconditional debt in the Borrower (or the Equity Owner) for U.S.
federal, state and local income tax purposes, unless otherwise required by law.

 

5.12.       Certain Regulations.

 

Each of the Borrower and the Investment Manager understands that Executive
Orders issued by the President of the United States of America, Federal
regulations administered by OFAC and other federal laws prohibit, among other
things, U.S. persons or persons under jurisdiction of the United States from
engaging in certain transactions with, the provision of certain services to, and
making certain investments in, certain foreign countries, territories, entities
and individuals, and that the lists of prohibited countries, territories,
entities and individuals can be found on, among other places, the OFAC website
at www.treas.gov/ofac. None of the Borrower, the Investment Manager or any of
their respective Affiliates, owners, directors or officers is, or is acting on
behalf of, a country, territory, entity or individual named on such lists, and
none of the Borrower, the Investment Manager or any of their respective
Affiliates, owners, directors or officers is a natural person or entity with
whom dealings with U.S. persons or persons under the jurisdiction of the United
States are prohibited under any OFAC regulation or other applicable federal law
or acting on behalf of such a person or entity. The Borrower does not own and
will not acquire, and the Investment Manager will not cause the Borrower to own
or acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership by U.S. persons or persons under the jurisdiction
of the U.S. would be or is prohibited under any OFAC regulation or other
applicable federal law.

 

5.13.       Financial and other Information.

 

(a)           The Borrower shall deliver the documents and information detailed
in Schedule A (the “Specified Information”) to the Administrative Agent and the
Lenders on or prior to the date required pursuant to Schedule A.

 

(b)            Notice of Default. Promptly upon the Borrower obtaining knowledge
(1) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to the Borrower with respect thereto; or (2) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, the Borrower shall
deliver to the Administrative Agent and the Lenders a certificate of an
Authorized Officer of the Borrower specifying the nature and period of existence
of such condition, event or change, or specifying the notice given and action
taken by any such Person and the nature of such claimed Default, Event of
Default, default, event or condition, and what action the Borrower has taken, is
taking and proposes to take with respect thereto.

 

(c)            Notice of Litigation. Promptly upon the Borrower obtaining
knowledge of (1) any Adverse Proceeding not previously disclosed in writing by
the Borrower to the Lenders, or (2) any material development in any such Adverse
Proceeding that, in the case of either clause (1) or (2), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
the Borrower shall deliver to the Administrative Agent and the Lenders written
notice thereof together with such other information as may be reasonably
available to the Borrower to enable the Lenders and their counsel to evaluate
such matters.

 

 76

 

 



 

5.14.       Transaction Data Room

 

The Borrower shall at all times maintain (or cause the Collateral Custodian to
maintain on their behalf) a Transaction Data Room, and shall cause to be
maintained therein electronic copies of all documents and other information
required by this Agreement and other Transaction Documents to be maintained
therein; provided that, to the extent the Transaction Data Room is unavailable,
the Borrower shall deliver copies of all documents and other information
required by this Agreement and other Transaction Documents to the appropriate
party in accordance with the notice procedures set forth in Section 14.1.

 

5.15.       Inspections, Etc.

 

(a)            Each Credit Party will permit any authorized representatives
designated by the Administrative Agent or any Lender to visit and inspect any of
the properties of any Credit Party, to inspect, copy and take extracts from its
financial and accounting records, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all upon
reasonable advance notice and at such reasonable times during normal business
hours and as often as may reasonably be requested; provided that, in the absence
of an Event of Default, (x) the Credit Parties shall not be required to
reimburse the Administrative Agent and the Lenders for more than one inspection
in any period of twelve consecutive fiscal months and (y) there shall be no more
than one inspection in any period of twelve consecutive fiscal months.

 

(b)       Without limiting paragraph (a) above, each Credit Party will permit
the Administrative Agent and any designee thereof from time to time to inspect
the Collateral Obligations and related Reference Instruments selected by the
Requisite Lenders in their sole and absolute discretion and, in connection
therewith, to investigate any or all of the following (the “Specified Matters”)
with respect to any Collateral Obligation:

 

(1)            all matters relating to the title of Borrower with respect to
such Collateral Obligations;

 

(2)            the perfection of the Collateral Agent’s security interest in the
Collateral under the Collateral Documents; and

 

(3)            the existence of any litigation or other similar proceeding
relating to the Collateral Obligations to which a Credit Party is a party,
either as plaintiff or defendant,

 

in each case at such times during normal business hours, upon reasonable advance
notice to the Borrower and subject to applicable law and the rights of the
relevant Credit Party under the applicable Reference Instruments.

 

(c)            Each Credit Party will, upon the request of the Requisite
Lenders, participate in a meeting of the Administrative Agent and the Lenders:

 

(1)            once during each calendar year, to be held at the Investment
Manager’s corporate offices (or at such other location as may be requested by
the Administrative Agent or the Requisite Lenders that is reasonably acceptable
to the Borrower) at such time as may be agreed to by the Borrower, the
Administrative Agent and the Requisite Lenders; and

 

(2)            if an Event of Default has occurred and is then continuing, at
such other times as may be reasonably requested by any Lender, to be held at the
Investment Manager’s corporate offices (or at such other location as may be
requested by such Lender that is reasonably acceptable to the Borrower).

 

 77

 

 



 

(d)       Each inspection, investigation, visitation or other meeting referred
to in clause (b) and (c) above shall be at the Lenders’ own cost and expense;
provided that, if an Event of Default has occurred and is continuing, then each
such inspection, investigation, visitation or other meeting will be at the
expense of the Borrower.

 

5.16.       Existing Accounts.

 

The Borrower will at all times cause the Existing Account Bank to sweep funds
from each Existing Account to the functionally equivalent Borrower Account on a
daily basis until such time as such Existing Account shall be closed.

 

SECTION 6. ACCOUNTS; ACCOUNTINGS AND RELEASES.

 

6.1.          Collection of Money

 

(a)            Except as otherwise expressly provided herein, the Collateral
Agent may demand payment or delivery of, and shall receive and collect, directly
and without intervention or assistance of any fiscal agent or other
intermediary, all money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement and the other Transaction Documents,
including all payments due on the Collateral, in accordance with the terms and
conditions of such Collateral. The Collateral Agent shall segregate and hold all
such money and property received by it in the Borrower Accounts in trust for the
Secured Parties and shall apply it as provided in this Agreement. If a default
occurs in the making of any payment or performance in connection with any
Collateral, the Collateral Agent shall, subject to paragraph (b) below, take
such action as may be directed to enforce such payment or performance, including
the institution and prosecution of appropriate proceedings.

 

(b)            In the event that in any month the Collateral Administrator
determines based upon the information contained in the Monthly Report or
information received from the Investment Manager that it has not received a
payment with respect to any Pledged Obligation on its Due Date, (a) the
Collateral Administrator shall promptly notify the Borrower and the Investment
Manager in writing and (b) unless within three Business Days (or the end of the
applicable grace period for such payment, if longer), after such notice such
payment shall have been received by the Collateral Administrator, or the
Borrower, in its absolute discretion (but only to the extent not prohibited by
Section 6.2(a)), shall have made provision for such payment satisfactory to the
Collateral Agent in accordance with Section 2(a) below, the Collateral
Administrator shall request the issuer of such Pledged Obligation, the trustee
under the related Reference Instrument or paying agent designated by either of
them, as the case may be, to make such payment as soon as practicable after such
request but in no event later than three Business Days after the date of such
request.

 

(c)            The accounts established by the Collateral Agent pursuant to this
Agreement may include any number of sub-accounts deemed necessary by the
Collateral Agent or requested by the Investment Manager for convenience in
administering the Accounts and the Collateral Obligations (including, for the
avoidance of doubt, separate subaccounts for each Specified Currency).

 

(d)            Each Borrower Account shall be established and maintained (a)
with a federal or state-chartered depository institution (i) with a short-term
rating of at least “A-1” by S&P (or a long-term rating of at least “A+” by S&P
if such institution has no short-term rating) and if such institution’s
short-term rating falls below “A-1” by S&P (or its long-term rating falls below
“A+” by S&P if such institution has no short-term rating), the assets held in
such Account shall be transferred within 60 calendar days to another institution
that has a short-term rating of at least “A-1” by S&P (or which has a long-term
rating of at least “A+” by S&P if such institution has no short-term rating) or
(ii) as otherwise consented to by the Administrative Agent in writing or (b)
with respect to securities accounts, in segregated trust accounts with the
corporate trust department of a federal or state-chartered deposit institution
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulation Section 9.10(b). Such institution shall have a
combined capital and surplus of at least U.S.$200,000,000.

 

 78

 

 



 

(e)            All investment or application of funds in accordance with Section
6.3 shall be made pursuant to a Borrower Order (which may be in the form of
standing instructions) executed by an Authorized Officer of the Investment
Manager. The Borrower shall at all times direct the Collateral Agent or the
Borrower Accounts Securities Intermediary, as applicable to, and, upon receipt
of such Borrower Order, the Collateral Agent or the Borrower Accounts Securities
Intermediary shall, invest or cause the investment of, pending application in
accordance with Section 6.3, all funds received into the Borrower Accounts
(other than the Payment Account) during a Due Period (except when such funds
shall be required to be disbursed hereunder), and amounts received in prior Due
Periods and retained in any Borrower Account, as so directed, in Eligible
Investments. If, prior to the occurrence of an Event of Default, the Borrower
shall not have given any such investment directions, the Collateral Agent shall
within five Business Days after transfer of such funds to such Borrower Account,
invest and reinvest the funds held in such Borrower Account, as fully as
practicable in the Standby Directed Investment. After the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall invest and
reinvest, or cause the investment or reinvestment of, such monies in the Standby
Directed Investment. All interest and other income from such Eligible
Investments shall be deposited into the applicable Borrower Accounts and
transferred to the Interest Collection Account, and any gain realized from such
investments shall be credited to the Interest Collection Account, and any loss
resulting from such investments shall be charged to the Interest Collection
Account. Except as otherwise provided herein, the Collateral Agent shall not in
any way be held liable by reason of any insufficiency of funds in any Borrower
Account resulting from any loss relating to any such investment; and the
Collateral Agent shall not be under any obligation to invest any funds held
hereunder except as otherwise expressly set forth herein.

 

If the Borrower receives Cash denominated in a currency that is not a currency
with respect to which a subaccount of the relevant Borrower Account has been
opened hereunder (regardless of source), the Collateral Agent, when and as
directed by the Borrower (or the Investment Manager on its behalf), shall
convert such amounts into USD at the Collateral Agent Exchange Rate at the time
of such conversion. The Borrower shall bear all risks of investing in Pledged
Obligations denominated in a foreign currency. It is understood and agreed that
any foreign exchange transaction effected by the Collateral Agent may be entered
with the Bank or its affiliates acting as principal or otherwise through
customary banking channels. The Collateral Agent shall be entitled at all times
to comply with any legal or regulatory requirements applicable to currency or
foreign exchange transactions. The Borrower acknowledges that the Collateral
Agent or any affiliates of the Collateral Agent involved in any such foreign
exchange transactions may make a margin or banking income from foreign exchange
transactions entered into pursuant to this section for which they shall not be
required to account to the Borrower or any of its Affiliates. The Collateral
Agent shall have no liability for any losses included in or resulting from the
rates obtained in any such exchange transaction in the absence of its gross
negligence, willful misconduct or bad faith of its duties hereunder.

 

(f)             The Collateral Agent, within one Business Day after becoming
aware of the receipt of any Distribution or other Proceeds that is not Cash,
shall so notify the Investment Manager on behalf of the Borrower and the
Borrower shall, within 10 Business Days of receipt of such notice from the
Collateral Agent, sell such Distributions or other Proceeds for Cash in an arm’s
length transaction and deposit the Proceeds thereof in the relevant Interest
Collection Account or Principal Collection Account, as applicable, for
investment; provided that the Borrower need not sell such Distributions or other
Proceeds if it delivers an Officer’s Certificate to the Collateral Agent
certifying that such Distributions or other Proceeds constitute Collateral
Obligations or Eligible Investments and that all steps necessary to cause the
Collateral Agent to have a perfected lien therein that is of first priority,
free of any adverse claim or the legal equivalent thereof, as applicable, have
been taken.

 

6.2.          Interest Collection Accounts; Collateral Accounts

 

(a)            Interest Collection Accounts.

 



 79

 

 

(1)            The Borrower shall, on or prior to the Effective Date, establish
at the Borrower Accounts Securities Intermediary a segregated trust account in
the name “Gladwyne Funding LLC, subject to the lien of Wells Fargo Bank,
National Association, as Collateral Agent on behalf of the Secured Parties”,
which shall be designated as the Borrowing Base Interest Collection Account,
which shall be held by the Borrower Accounts Securities Intermediary in
accordance with the Securities Account Control Agreement into which the Borrower
shall, from time to time, deposit all Interest Proceeds (unless simultaneously
reinvested in Collateral Obligations or in Eligible Investments) received in
respect of all Collateral Obligations (other than Buffer Assets) except as
otherwise provided in this Section 6. In addition, the Borrower may, but under
no circumstances shall be required to, deposit or cause to be deposited from
time to time such monies in the Borrowing Base Interest Collection Account as it
deems, in its sole discretion, to be advisable. All monies deposited from time
to time in the Borrowing Base Interest Collection Account pursuant to this
Agreement shall be held in trust by the Collateral Agent as part of the
Collateral and shall be applied to the purposes provided herein. The Collateral
Agent agrees to give the Borrower and the Administrative Agent notice as soon as
practicable under the circumstances if an Authorized Officer of the Collateral
Agent obtains actual knowledge or receives written notice that the Borrowing
Base Interest Collection Account or any funds on deposit therein, or otherwise
to the credit of the Borrowing Base Interest Collection Account, shall become
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Borrower shall not have any legal, equitable or beneficial
interest in the Borrowing Base Interest Collection Account other than in
accordance with the provisions of this Agreement and the Securities Account
Control Agreement. At all times, the Borrowing Base Interest Collection Account
shall remain at an institution that satisfies the requirements of Section 6.1.

 

(2)            The Borrower shall, on or prior to the Effective Date, establish
at the Borrower Accounts Securities Intermediary a segregated trust account in
the name “Gladwyne Funding LLC, subject to the lien of Wells Fargo Bank,
National Association, as Collateral Agent on behalf of the Secured Parties”,
which shall be designated as the Buffer Asset Interest Collection Account, which
shall be held by the Borrower Accounts Securities Intermediary in accordance
with the Securities Account Control Agreement into which the Borrower shall,
from time to time, deposit all Interest Proceeds (unless simultaneously
reinvested in Collateral Obligations or in Eligible Investments) received in
respect of all Buffer Assets except as otherwise provided in this Section 6. In
addition, the Borrower may, but under no circumstances shall be required to,
deposit or cause to be deposited from time to time such monies in the Buffer
Asset Interest Collection Account as it deems, in its sole discretion, to be
advisable. All monies deposited from time to time in the Buffer Asset Interest
Collection Account pursuant to this Agreement shall be held in trust by the
Collateral Agent as part of the Collateral and shall be applied to the purposes
provided herein. The Collateral Agent agrees to give the Borrower and the
Administrative Agent notice as soon as practicable under the circumstances if an
Authorized Officer of the Collateral Agent obtains actual knowledge or receives
written notice that the Buffer Asset Interest Collection Account or any funds on
deposit therein, or otherwise to the credit of the Buffer Asset Interest
Collection Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process. The Borrower shall not have any
legal, equitable or beneficial interest in the Buffer Asset Interest Collection
Account other than in accordance with the provisions of this Agreement and the
Securities Account Control Agreement. At all times, the Buffer Asset Interest
Collection Account shall remain at an institution that satisfies the
requirements of Section 6.1.

 



 

 80

 

 

To the extent that any Interest Proceeds are received in a Specified Currency
other than USD, the Collateral Agent will cause such Interest Proceeds to be
deposited in the subaccount of the relevant Interest Collection Account
established for such currency (or in such other account as the Collateral Agent
may have established to hold such currency for purposes of this Agreement and
the other Transaction Documents); provided that, it is understood and agreed
that, notwithstanding the establishment of any such subaccounts on or prior to
the Effective Date, such subaccounts shall not be available for the receipt of
Interest Proceeds until such time as the Borrower Accounts Securities
Intermediary notifies the Borrower and the Collateral Agent that such
subaccounts are operational and available to receive such funds (and neither the
Borrower Account Securities Intermediary nor the Collateral Agent shall have any
liability for any failure or delay in the receipt of such funds). On the
Determination Date preceding each Payment Date (or at any time at the direction
of the Administrative Agent, if an Event of Default has occurred and is
continuing), the Collateral Agent shall cause, at the direction of the
Investment Manager, (or if no such direction is provided by the Investment
Manager, at the direction of the Administrative Agent) all amounts in each
Specified Currency in the relevant Interest Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the relevant Interest Collection Account for
application on such Payment Date pursuant to the terms and conditions set forth
herein. For the avoidance of doubt, Interest Proceeds received during a Due
Period and committed to be converted by the related Determination Date as
described above shall continue to be treated as having been received in such Due
Period, notwithstanding that the settlement of the currency exchange may occur
after such Determination Date (provided that such settlement occurs no later
than the Business Day immediately preceding the related Payment Date).

 

(b)            Investment of Interest Collection Accounts. Subject to Section
6.3, all property in the Interest Collection Accounts, together with any
securities in which funds included in such property are or will be invested or
reinvested during the term of this Agreement, and any income or other gain
realized from such investments, shall be held by the Borrower Accounts
Securities Intermediary in the Interest Collection Accounts as part of the
Collateral subject to disbursement and withdrawal solely as provided in this
Section 6.2 and Section 6.3 below.

 

(c)            Collateral Accounts.

 

(1)             The Borrower shall, on or prior to the Initial Funding Date,
establish at the Borrower Accounts Securities Intermediary a segregated trust
account in the name “Gladwyne Funding LLC, subject to the lien of Wells Fargo
Bank, National Association, as Collateral Agent on behalf of the Secured
Parties”, which shall be designated as the Borrowing Base Collateral Account,
which shall be held by the Borrower Accounts Securities Intermediary in
accordance with the Securities Account Control Agreement into which the Borrower
shall from time to time deposit Collateral (other than Buffer Assets). All
Collateral deposited from time to time in the Borrowing Base Collateral Account
pursuant to this Agreement shall be held in trust by the Collateral Agent as
part of the Collateral and shall be applied to the purposes provided herein. The
Collateral Agent agrees to give the Borrower and the Administrative Agent notice
as soon as practicable under the circumstances if an Authorized Officer of the
Collateral Agent obtains actual knowledge or receives written notice that the
Borrowing Base Collateral Account or any funds on deposit therein, or otherwise
to the credit of the Borrowing Base Collateral Account, shall become subject to
any writ, order, judgment, warrant of attachment, execution or similar process.
The Borrower shall not have any legal, equitable or beneficial interest in the
Borrowing Base Collateral Account other than in accordance with the provisions
of this Agreement and the Securities Account Control Agreement. At all times,
the Borrowing Base Collateral Account shall remain at an institution that
satisfies the requirements of Section 6.1.

 

(2)            The Borrower shall, on or prior to the Initial Funding Date,
establish at the Borrower Accounts Securities Intermediary a segregated trust
account in the name “Gladwyne Funding LLC, subject to the lien of Wells Fargo
Bank, National Association, as Collateral Agent on behalf of the Secured
Parties”, which shall be designated as the Buffer Asset Collateral Account,
which shall be held by the Borrower Accounts Securities Intermediary in
accordance with the Securities Account Control Agreement into which the Borrower
shall from time to time deposit Buffer Assets and all other Collateral related
thereto. All Collateral deposited from time to time in the Buffer Asset
Collateral Account pursuant to this Agreement shall be held in trust by the
Collateral Agent as part of the Collateral and shall be applied to the purposes
provided herein. The Collateral Agent agrees to give the Borrower and the
Administrative Agent notice as soon as practicable under the circumstances if an
Authorized Officer of the Collateral Agent obtains actual knowledge or receives
written notice that the Buffer Asset Collateral Account or any funds on deposit
therein, or otherwise to the credit of the Buffer Asset Collateral Account,
shall become subject to any writ, order, judgment, warrant of attachment,
execution or similar process. The Borrower shall not have any legal, equitable
or beneficial interest in the Buffer Asset Collateral Account other than in
accordance with the provisions of this Agreement and the Securities Account
Control Agreement. At all times, the Buffer Asset Collateral Account shall
remain at an institution that satisfies the requirements of Section 6.1.

 

 81

 

 



 

6.3.          Principal Collection Accounts; Payment Account and Margin Account

 

(a)            Principal Collection Accounts.

 

(1)            The Borrower shall, prior to the Effective Date, establish at the
Borrower Accounts Securities Intermediary a segregated trust account in the name
“Gladwyne Funding LLC, subject to the lien of Wells Fargo Bank, National
Association, as Collateral Agent on behalf of the Secured Parties”, which shall
be designated as the Borrowing Base Principal Collection Account, which shall be
held by the Borrower Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement. Any and all funds at any time on deposit
in, or otherwise to the credit of, the Borrowing Base Principal Collection
Account shall be held in trust by the Collateral Agent for the benefit of the
Secured Parties. The Collateral Agent agrees to give the Borrower and the
Administrative Agent notice as soon as practicable under the circumstances if an
Authorized Officer of the Collateral Agent obtains actual knowledge or received
written notice that the Borrowing Base Principal Collection Account or any funds
on deposit therein, or otherwise to the credit of the Borrowing Base Principal
Collection Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process. The Borrower shall not have any
legal, equitable or beneficial interest in the Borrowing Base Principal
Collection Account other than in accordance with the provisions of this
Agreement and the Securities Account Control Agreement. At all times, the
Borrowing Base Principal Collection Account shall remain at an institution that
satisfies the requirements of Section 6.1.

 

(2)            The Borrower shall, prior to the Effective Date, establish at the
Borrower Accounts Securities Intermediary a segregated trust account in the name
“Gladwyne Funding LLC, subject to the lien of Wells Fargo Bank, National
Association, as Collateral Agent on behalf of the Secured Parties”, which shall
be designated as the Buffer Asset Principal Collection Account, which shall be
held by the Borrower Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement. Any and all funds at any time on deposit
in, or otherwise to the credit of, the Buffer Asset Principal Collection Account
shall be held in trust by the Collateral Agent for the benefit of the Secured
Parties. The Collateral Agent agrees to give the Borrower and the Administrative
Agent notice as soon as practicable under the circumstances if an Authorized
Officer of the Collateral Agent obtains actual knowledge or received written
notice that the Buffer Asset Principal Collection Account or any funds on
deposit therein, or otherwise to the credit of the Buffer Asset Principal
Collection Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process. The Borrower shall not have any
legal, equitable or beneficial interest in the Buffer Asset Principal Collection
Account other than in accordance with the provisions of this Agreement and the
Securities Account Control Agreement. At all times, the Buffer Asset Principal
Collection Account shall remain at an institution that satisfies the
requirements of Section 6.1.

 

(b)            Deposits into Principal Collection Accounts; Investment. All
capital contributions in cash from the Equity Owner, all proceeds of Loans made
hereunder and all Principal Proceeds received in respect of all Collateral
Obligations (other than Buffer Assets) that have not been reinvested in
Substitute Collateral Obligations upon the receipt of such Principal Proceeds
shall be deposited into the Borrowing Base Principal Collection Account. All
such funds, together with any Eligible Investments made with such funds, shall
be held by the Borrower Accounts Securities Intermediary in the Borrowing Base
Principal Collection Account as part of the Collateral subject to disbursement
and withdrawal solely as provided in this Section 6.3(b) and Section 6.3(c)
below. Any income or other gain realized from Eligible Investments in the
Borrowing Base Principal Collection Account shall be transferred to the
Borrowing Base Interest Collection Account and disbursed and withdrawn in
accordance with Section 6.2 above.

 

 82

 

 



 

Prior to the end of the Reinvestment Period, upon the receipt of a Borrower
Order and the written consent of the Administrative Agent, the Borrower Accounts
Securities Intermediary shall reinvest funds on deposit in the Borrowing Base
Principal Collection Account in Collateral Obligations as permitted under and in
accordance with the requirements of Section 8 and such Borrower Order. Any
unused proceeds remaining in the Borrowing Base Principal Collection Account at
the end of the Reinvestment Period (other than Reinvestment Income (which shall
be treated as Interest Proceeds)) shall be applied as Principal Proceeds on the
first Payment Date following the end of the Reinvestment Period.

 

All Principal Proceeds received in respect of all Buffer Assets that have not
been reinvested in Substitute Collateral Obligations upon the receipt of such
Principal Proceeds shall be deposited into the Buffer Asset Principal Collection
Account. All such funds, together with any Eligible Investments made with such
funds, shall be held by the Borrower Accounts Securities Intermediary in the
Buffer Asset Principal Collection Account as part of the Collateral subject to
disbursement and withdrawal solely as provided in this Section 6.3(b) and
Section 6.3(c) below. Any income or other gain realized from Eligible
Investments in the Buffer Asset Principal Collection Account shall be
transferred to the Buffer Asset Interest Collection Account and disbursed and
withdrawn in accordance with Section 6.2 above.

 

The only withdrawals from the Buffer Asset Principal Collection Account shall be
(1) if at any time any Event of Default has occurred and is continuing, for
application under the Enforcement Priority of Payments at the direction of the
Requisite Lenders, (2) if no Default or Event of Default or Collateral Deficit
has occurred and is continuing or would result therefrom, upon receipt of a
Borrower Order, for reinvestment in Buffer Assets as permitted under and in
accordance with the requirements of Section 8 and such Borrower Order, and (3)
if no Default, Event of Default, Borrowing Base Deficiency or Collateral Deficit
has occurred and is continuing or would result therefrom, with the written
consent of the Requisite Lenders (which Requisite Lenders may withhold in their
sole and absolute discretion) for remittance to the Equity Owner. On the
Business Day prior to the Maturity Date, the Collateral Agent shall remit the
balance on deposit in the Buffer Asset Principal Collection Account to the
Borrowing Base Principal Collection Account for application as Principal
Proceeds. Notwithstanding anything to the contrary in this Section 6.3, the
Borrower shall have the right to transfer Cash to the Buffer Asset Principal
Collection Account without restriction.

 

To the extent that any Principal Proceeds are received in a Specified Currency
other than USD, the Collateral Agent will cause such Principal Proceeds to be
deposited in the subaccount of the relevant Principal Collection Account
established for such currency (or in such other account as the Collateral Agent
may have established to hold such currency for purposes of this Agreement and
the other Transaction Documents); provided that, it is understood and agreed
that, notwithstanding the establishment of any such subaccounts on or prior to
the Effective Date, such subaccounts shall not be available for the receipt of
Principal Proceeds until such time as the Borrower Accounts Securities
Intermediary notifies the Borrower and the Collateral Agent that such
subaccounts are operational and available to receive such funds (and neither the
Borrower Account Securities Intermediary nor the Collateral Agent shall have any
liability for any failure or delay in the receipt of such funds). On the
Determination Date preceding each Payment Date (or at any time at the direction
of the Administrative Agent, if an Event of Default has occurred and is
continuing), the Collateral Agent shall cause, at the direction of the
Investment Manager, (or if no such direction is provided by the Investment
Manager, at the direction of the Administrative Agent) all amounts in each
Specified Currency in the relevant Principal Collection Account and such
subaccounts (and in each other such account) received during the related Due
Period to be converted to USD, and shall cause the USD proceeds of such
conversion to be deposited in the relevant Principal Collection Account for
application on such Payment Date pursuant to the terms and conditions set forth
herein. For the avoidance of doubt, Principal Proceeds received during a Due
Period and committed to be converted by the related Determination Date as
described above shall continue to be treated as having been received in such Due
Period, notwithstanding that the settlement of the currency exchange may occur
after such Determination Date (provided that such settlement occurs no later
than the Business Day immediately preceding the related Payment Date).

 

 83

 

 



 

(c)            Payment Account. The Borrower shall, on or prior to the Initial
Funding Date, establish at the Borrower Accounts Securities Intermediary a
segregated trust account in the name “Gladwyne Funding LLC, subject to the lien
of Wells Fargo Bank, National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Payment Account, which shall
be held by the Borrower Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement. Any and all funds at any time on deposit
in, or otherwise to the credit of, the Payment Account shall be held in trust by
the Collateral Agent for the benefit of the Secured Parties. Except as provided
in the Priority of Payments and in this Section 6.3, the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be to pay the interest on and the principal
of and premium, if any, on the Loans in accordance with the provisions of this
Agreement and, upon Borrower Order to pay Administrative Expenses and other
amounts specified in the Priority of Payments in accordance with the Priority of
Payments and Section 12. The Collateral Agent agrees to give the Borrower and
the Administrative Agent notice as soon as practicable under the circumstances
if an Authorized Officer of the Collateral Agent obtains actual knowledge or
receives written notice that the Payment Account or any funds on deposit
therein, or otherwise to the credit of the Payment Account, shall become subject
to any writ, order, judgment, warrant of attachment, execution or similar
process. The Borrower shall not have any legal, equitable or beneficial interest
in the Payment Account other than in accordance with the provisions of this
Agreement and the Securities Account Control Agreement. At all times, the
Payment Account shall remain at an institution that satisfies the requirements
of Section 6.1.

 

The Borrower or the Investment Manager on behalf of the Borrower shall direct
the Collateral Agent in writing to, and upon the receipt of such written
instructions, the Collateral Agent shall, cause the transfer to the Payment
Account, for application pursuant to the Priority of Payments, on the first
Business Day preceding each Payment Date, or, in the event such funds are
permitted to be available in the Interest Collection Accounts or the Borrowing
Base Principal Collection Account, as the case may be, on the Business Day
preceding each Payment Date pursuant to Section 6.1 of any amounts then held in
Cash in (i) the Interest Collection Accounts and (ii) the Borrowing Base
Principal Collection Account (other than Cash that the Investment Manager is
permitted to and elects to retain in such account for subsequent reinvestment in
Collateral Obligations) and any Reinvestment Income on amounts in the Borrowing
Base Principal Collection Account, other than Proceeds received after the end of
the Due Period with respect to such Payment Date.

 

(d)            Margin Account. The Borrower shall, on or prior to the Initial
Funding Date, establish at the Borrower Accounts Securities Intermediary a
segregated trust account in the name “Gladwyne Funding LLC, subject to the lien
of Wells Fargo Bank, National Association, as Collateral Agent on behalf of the
Secured Parties”, which shall be designated as the Margin Account, which shall
be held by the Borrower Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement, into which the Borrower shall deposit cash
in U.S. dollars from time to time as required pursuant to the Margining
Agreement. Any and all funds at any time on deposit in, or otherwise to the
credit of, the Margin Account shall be held in trust by the Collateral Agent for
the benefit of the Secured Parties. The only withdrawals from the Margin Account
shall be (1) if at any time any Event of Default has occurred and is continuing,
for application under the Enforcement Priority of Payments at the direction of
the Requisite Lenders and (2) if no Default or Event of Default or Collateral
Deficit has occurred and is continuing or would result therefrom, for remittance
to the Equity Owner or transfer to the Borrowing Base Principal Collection
Account as provided in the Margining Agreement. On the Business Day prior to the
Maturity Date, the Collateral Agent shall remit the balance on deposit in the
Margin Account to the Borrowing Base Principal Collection Account for
application as Principal Proceeds. At all times, the Margin Account shall remain
at an institution that satisfies the requirements of Section 6.1.

 

6.4.          Reports by Collateral Agent

 

 84

 



The Collateral Agent shall make available in a timely fashion to the Borrower
and the Investment Manager any information regularly maintained by the
Collateral Agent and the Collateral Administrator that the Borrower or the
Investment Manager may from time to time reasonably request with respect to the
Pledged Obligations or the Borrower Accounts reasonably needed to complete the
Valuation Report and the Monthly Report or to provide any other information
reasonably available to the Collateral Agent by reason of its acting as
Collateral Agent hereunder and required to be provided by Section 6.5 or to
permit the Investment Manager to perform its obligations under the Investment
Management Agreement. The Collateral Agent or the Collateral Administrator
shall, in a timely fashion, forward to the Investment Manager copies of notices
and other writings received by it, in its capacity as Collateral Agent or the
Collateral Administrator, as applicable, hereunder, from the Obligor or other
Person with respect to any Collateral Obligation or from any Clearing Agency
with respect to any Collateral Obligation advising the holders of such
obligation of any rights that the holders might have with respect thereto
(including notices of calls and redemptions thereof) as well as all periodic
financial reports received from such Obligor or other Person with respect to
such obligation and Clearing Agencies with respect to such Obligor. The Borrower
and the Investment Manager shall likewise cooperate by providing in a timely
fashion to the Collateral Agent and the Collateral Administrator such
information in such party’s possession as maintained or reasonably available to
it hereunder in respect of the Pledged Securities or otherwise reasonably
necessary to permit the Collateral Agent or the Collateral Administrator, as
applicable, to perform its duties hereunder and, with respect to the Collateral
Administrator, under the Collateral Administration Agreement.

 

Nothing in this Section 6.4 shall be construed to impose upon the Collateral
Agent or the Collateral Administrator any duty to prepare any report or
statement required under Section 6.5 or to calculate or compute information
required to be set forth in any such report or statement other than information
regularly maintained by the Collateral Agent by reason of its acting as
Collateral Agent hereunder.

 

6.5.         Accountings

 

(a)          Daily. On each Business Day, commencing on the second Business Day
following the Effective Date (including each day on which a Monthly Report or a
Valuation Report is delivered), the Borrower shall compile, or cause to be
compiled, a report (the “Daily Report”) and then provide or make available, or
cause to be provided or made available, such Daily Report by electronic mail to
the Collateral Agent, the Collateral Administrator, the Administrative Agent,
the Investment Manager and each Lender (as identified by the Administrative
Agent), provided that a Daily Report may be provided to any such party by
posting such Daily Report on the Collateral Agent’s website and providing access
thereto to such parties. Each Daily Report shall contain the following
information and instructions with respect to the Collateral, determined as of
the close of business on the immediately preceding Business Day:

 

(i)           the Aggregate Principal Amount of the Collateral Obligations and
the Eligible Investments then owned by the Borrower;

 

(ii)          for each Collateral Obligation and Eligible Investment then owned
by the Borrower:

 

(a)       the owner of such Collateral Obligation or Eligible Investment; and

 

(b)       the Principal Balance; the annual interest rate (including the basis
for such rate); maturity date (including the later date if such maturity date is
extended); issuer; where such issuer is organized; and the CUSIP, LIN or other
security identifier, if any, thereof;

 

(iii)         a list of each Collateral Obligation that the Borrower has
Committed to Acquire but for which the related settlement has not yet occurred
(and, for each, the purchase price to be payable by the Borrower for such
Collateral Obligation) in each case as most recently identified by the Borrower
to the Collateral Administrator;

 

 85

 

 



 

(iv)           a list of each Collateral Obligation that the Borrower has
Committed to sell but for which the related settlement has not yet occurred
(and, for each, the purchase price to be received by the Borrower for such
Collateral Obligation) in each case as most recently identified by the Borrower
to the Collateral Administrator;

 

(v)            the Balance on deposit in each Borrower Account;

 

(vi)           determinations made by the Calculation Agent hereunder with
respect to the Borrowing Base (including the Excess Concentration Amount, Asset
Initial Price, Current FX Rate and Asset Amortized Amount), in each case as most
recently identified by the Calculation Agent to the Borrower and the Collateral
Administrator; and

 

(vii)          the identity of each Buffer Asset and each Collateral Obligation
included in the Borrowing Base; and

 

(viii)         such other information as the Administrative Agent, the
Calculation Agent or the Requisite Lenders may reasonably request upon
reasonable advance notice regarding the Collateral;

 

(b)            Monthly. Commencing in January, 2020, (i) in the case of a month
in which there is no Payment Date, not later than the seventh Business Day after
the 10th day of such month and (ii) in the case of a month in which there is a
Payment Date, one Business Day prior to such Payment Date, the Borrower shall
compile, or cause to be compiled, a report (the “Monthly Report”) and the
Borrower shall then provide or make available such Monthly Report by facsimile,
overnight courier or electronic mail to the Collateral Agent, the Collateral
Administrator, the Administrative Agent, the Investment Manager and each Lender
(as identified by the Administrative Agent), provided that a Monthly Report may
be provided to any such party by posting such Monthly Report on the Collateral
Agent’s website and providing access thereto to such parties. The Monthly Report
shall contain the following information and instructions with respect to the
Collateral, determined as of (1) in the case of a month in which there is no
Payment Date, the 10th day of the applicable month and (2) in the case of a
month in which there is a Payment Date, the Determination Date for such Payment
Date:

 

(i)             With respect to the Collateral Portfolio:

 

(1)       the Aggregate Principal Amount of the Collateral Obligations and the
Eligible Investments, each in their respective Specified Currencies;

 

(2)       the Principal Balance, annual interest rate (including the basis for
such rate), maturity date (including the later date if such maturity date is
extended), Domicile, Specified Currency and Obligor of each Collateral
Obligation and Eligible Investment;

 

(3)       the CUSIP, LIN or any other security identifier, if any, of each
Collateral Obligation and Eligible Investment, as the case may be;

 

(4)       an indication as to the classification of such Collateral Obligation
(i.e., first lien, participation, etc.); and

 

(5)       whether each Collateral Obligation has been designated as a “Private
Collateral Obligation” or a “Public Collateral Obligation” pursuant to the terms
hereof;

 

(ii)            the nature, source and amount of any Proceeds in each of the
Borrower Accounts (and all relevant subaccounts) including the Interest Proceeds
and Principal Proceeds (stating separately the amount of Sale Proceeds),
received since the date of determination of the last Monthly Report, each in
their relevant Specified Currencies;

 



 86

 

 

(iii)            the number, identity and, if applicable, principal amount of
any Collateral that was released for sale or other disposition (specifying the
category of permitted sales under Section 8.1) and the number, identity and, if
applicable, par value of Collateral acquired by the Borrower and in which the
Borrower, pursuant to the Transaction Documents, has Granted an interest to the
Collateral Agent since the date of determination of the last Monthly Report (or,
in the case of the first Monthly Report, since the Initial Funding Date);

 

(iv)           (a) the identity of each Collateral Obligation which became a
Defaulted Obligation since the date of determination of the last Monthly Report
(or, in the case of the first Monthly Report, since the Initial Funding Date)
and the date on which such Collateral Obligation became a Defaulted Obligation,
(b) the identity of each Collateral Obligation that is a Defaulted Obligation as
of the date of determination of the current Monthly Report (or, in the case of
the first Monthly Report, as of the Initial Funding Date), the date on which
such Collateral Obligation became a Defaulted Obligation and the Market Value of
such Defaulted Obligation as of the date of determination of the current Monthly
Report, and (c) the Aggregate Principal Amount of all Defaulted Obligations;

 

(v)            the purchase or sale price of each item of Collateral acquired by
the Borrower and in which the Borrower, pursuant to the Collateral Documents,
has Granted an interest to the Collateral Agent and each item of Collateral sold
by the Borrower, in each case, since the date of determination of the last
Monthly Report (or, in the case of the first Monthly Report, since the Initial
Funding Date) and the identity of the purchasers or sellers thereof, if any,
which are Affiliated with the Borrower or the Investment Manager;

 

(vi)           (A) the identity and Principal Balance of each Collateral
Obligation that was upgraded or downgraded since the most recent Monthly Report
(or, in the case of the first Monthly Report, since the Initial Funding Date)
and (B) the Aggregate Principal Amount of Collateral Obligations that were (1)
upgraded and (2) downgraded, respectively since the most recent Monthly Report
(or, in the case of the first Monthly Report, since the Initial Funding Date);

 

(vii)          determinations made by the Calculation Agent hereunder that are
not otherwise included in items (i) through (vi) above, including, without
limitation, calculations with respect to the Borrowing Base, in each case as
most recently identified by the Calculation Agent to the Borrower and the
Collateral Administrator; and

 

(viii)         such other information as the Investment Manager, the Calculation
Agent or the Requisite Lenders may reasonably request upon reasonable advance
notice regarding the Loans and the Collateral therefor.

 

Upon receipt of each Monthly Report, the Investment Manager shall compare the
information contained therein to the information contained in its records with
respect to the Collateral and shall, within three Business Days after receipt of
such Monthly Report, notify the Borrower, the Collateral Agent and the
Administrative Agent if the information contained in the Monthly Report does not
conform to the information maintained by the Investment Manager in its records
and detail any discrepancies. In the event that any discrepancy exists, the
Collateral Agent and the Borrower, or the Investment Manager on behalf of the
Borrower, shall attempt to resolve the discrepancy. If such discrepancy cannot
be promptly resolved, the Borrower shall appoint, within five Business Days, an
Independent accountant to review such Monthly Report and the Collateral Agent’s
records to determine the cause of such discrepancy. If such review reveals an
error in the Monthly Report or the Collateral Agent’s records, the Monthly
Report or the Collateral Agent’s records shall be revised accordingly and, as so
revised, shall be utilized in making all calculations pursuant to this
Agreement.

 

(c)            Payment Date Accounting. The Borrower shall compile or cause to
be compiled a report (the “Valuation Report”) and the Borrower shall then
provide, or cause to be provided, such Valuation Report by facsimile, overnight
courier or electronic mail to the Administrative Agent and the Collateral Agent
(who shall make such Valuation Report available to the Lenders by access to its
website or by first class mail upon written request therefor in the form of
Exhibit F attached hereto) not later than one Business Day prior to the related
Payment Date (or, with respect to the Maturity Date, on the Payment Date). The
Valuation Report shall contain the following information:

 

 87

 

 



 

(i)              the Aggregate Principal Amount of the Collateral Obligations as
of the close of business on the related Determination Date, after giving effect
to (A) Proceeds received on the Collateral Obligations with respect to the
related Due Period and the reinvestment of such Proceeds in Substitute
Collateral Obligations or Eligible Investments during such Due Period and (B)
the release of any Collateral Obligations during such Due Period;

 

(ii)            the aggregate outstanding principal balance of the Loans as a
Dollar figure and as a percentage of the original aggregate outstanding
principal balance of the Loan at the beginning of the Due Period, the amount of
principal payments to be made on the Loans on the next Payment Date, the amount
of any overdue interest on or other amounts in respect of the Loans and the
aggregate outstanding principal balance of the Loans as a Dollar figure and as a
percentage of the original aggregate outstanding principal balance, in each case
after giving effect to the principal payments, if any, for such Payment Date;

 

(iii)           the aggregate amount of interest and other amounts payable to
the Lenders for such Payment Date (in the aggregate) and the amount of Interest
Proceeds and Principal Proceeds payable to the Equity Owner (in each case
determined as of the related Determination Date);

 

(iv)           the amount of Principal Proceeds to be applied pursuant to clause
(1) of the Principal Priority of Payments (in each case determined as of the
related Determination Date);

 

(v)            the Administrative Expenses payable for such Payment Date on an
itemized basis (determined as of the related Determination Date);

 

(vi)           for the Interest Collection Accounts:

 

(1)       the Balance on deposit in each Interest Collection Account (and any
subaccounts) at the end of the related Due Period, all in the related Specified
Currencies;

 

(2)       the amounts payable from the Interest Collection Accounts (through a
transfer to the Payment Account) pursuant to each subclause of the Interest
Priority of Payments; and

 

(3)       the Balance remaining in each Interest Collection Account (and any
subaccounts) immediately after all payments and deposits to be made on such
Payment Date (determined as of the related Determination Date), all in the
related Specified Currencies;

 

(vii)          for the Principal Collection Accounts:

 

(1)       the Balance on deposit in each Principal Collection Account (and any
subaccounts) at the end of the related Due Period, all in the related Specified
Currencies;

 

(2)       the amounts, if any, payable from the Borrowing Base Principal
Collection Account (through a transfer to the Payment Account) as pursuant to
each subclause of the Principal Priority of Payments; and

 

(3)       the Balance remaining in each Principal Collection Account (and any
subaccounts) immediately after all payments and deposits to be made on such
Payment

 

 88

 

 

 

Date (determined as of the related Determination Date), all in the related
Specified Currencies;

 

(viii)       the amount of unpaid interest, if any, with respect to any Loans
and the Investment Management Fee (in each case determined as of the related
Determination Date);

 

(ix)            the principal amount of Loans that have been borrowed hereunder
after the Closing Date and the date of such borrowings (determined as of the
related Determination Date);

 

(x)            the Principal Payments received during the related Due Period,
all in the relevant Specified Currencies;

 

(xi)            the Principal Proceeds received during the related Due Period,
all in the relevant Specified Currencies;

 

(xii)           the Interest Proceeds received during the related Due Period,
all in the relevant Specified Currencies;

 

(xiii)         the identity of each Collateral Obligation that became a
Defaulted Obligation during the related Due Period;

 

(xiv)         the identity of any Collateral Obligations that were released for
sale or other disposition, indicating whether such Collateral Obligation is a
Defaulted Obligation, a Withholding Tax Security or an Equity Security and
whether such Collateral Obligation or an Equity Security was sold or disposed of
since the last Valuation Report;

 

(xv)          such other information as the Investment Manager, the
Administrative Agent or any Lender may reasonably request upon reasonable
advance notice regarding the Loans and the Collateral therefor.

 

(d)            Payment Date Instructions. Each Valuation Report shall constitute
instructions to the Collateral Agent to withdraw on the related Payment Date
from the Payment Account and pay or transfer the amounts set forth in such
report in the manner specified, and in accordance with the priorities
established, in the Priority of Payments.

 

(e)            Valuation Report/Monthly Report/Daily Report. Notwithstanding any
provision to the contrary contained in this Agreement, in the case of a month in
which there is a Payment Date, the Borrower, or the Investment Manager on behalf
of the Borrower, need not compile a separate Daily Report, Monthly Report and
Valuation Report but may in lieu thereof compile a combined report that contains
the information, determined as of the Determination Date, required by paragraphs
(a), (b) and (c) above in this Section 6. Such combined report shall otherwise
be subject to all of the requirements set forth in the first paragraphs of
Sections 6.5(a), 6.5(b) and 6.5(c). Except as otherwise expressly stated,
information in such reports as to any asset shall be in the Specified Currency
of such asset.

 

(f)             Distribution of Reports. The Collateral Agent will make the
Daily Report, the Monthly Report and the Valuation Report available via its
internet website. The Collateral Agent’s internet website shall initially be
located at “www.ctslink.com‎”. Parties that are unable to use the above
distribution option are entitled to have a paper copy mailed to them via first
class mail by delivery of a written request in the form of Exhibit F attached
hereto‎. The Collateral Agent shall have the right to change the way such
statements are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Collateral Agent shall
provide timely and adequate notification to all above parties regarding any such
changes. As a condition to access to the Collateral Agent’s internet website,
the Collateral Agent may require registration and the acceptance of a
disclaimer. The Collateral Agent shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the Daily
Reports, the Monthly Reports and the Valuation Reports which the Collateral
Agent disseminates in accordance with this Agreement and may affix thereto any
disclaimer it deems appropriate in its reasonable discretion. For the avoidance
of doubt, the Daily Reports, the Monthly Reports and the Valuation Reports shall
be made available to all Lenders simultaneously.

 

 89

 

 



 

(g)            ‎In the event the Collateral Agent receives instructions to
effect a securities ‎transaction as contemplated in 12 CFR 12.1, the Borrower
acknowledges that upon its written ‎request and at no additional cost, it has
the right to receive notification from the Collateral Agent after ‎the
completion of such transaction as contemplated in 12 CFR 12.4(a) or (b). The
Borrower agrees ‎that absent such specific request, such notifications shall not
be provided by the Collateral Agent ‎hereunder, and in lieu of such
notifications, the Collateral Agent shall make available the Monthly ‎Report and
Valuation Report in the manner required by this Agreement.‎

 

(h)            Transaction Data Room. The Borrower shall make available each
Monthly Report, each Valuation Report and all Additional Reports in the
Transaction Data Room.

 

6.6.          Custodianship and Release of Collateral

 

(a)            Subject to Section 8, the Borrower may, by Borrower Order
delivered to the Collateral Agent at least two Business Days prior to the
settlement date for any sale of a Collateral Obligation (x) in the case of
Defaulted Obligations, Withholding Tax Securities, or Equity Securities, direct
the Collateral Agent to release such Collateral Obligation and, upon receipt of
such Borrower Order, the Collateral Agent shall deliver any such Collateral
Obligation, if in physical form, duly endorsed to the broker or purchaser
designated in such Borrower Order or against receipt of the sales price therefor
as set forth in such Borrower Order; provided that the Collateral Agent may
deliver any such Collateral Obligation in physical form for examination in
accordance with street delivery custom, or (y) if no Event of Default has
occurred and is continuing, certify that (i) it has determined that a Collateral
Obligation has become a Defaulted Obligation (which certification shall contain
a short statement of the reason for such determination), and in each case, that
the sale of such Collateral Obligation will comply with said Section 8, (ii) the
sale of such Collateral Obligation and the proposed purchase and delivery of
Substitute Collateral Obligations will comply with the terms and conditions set
forth herein or (iii) the sale of such Collateral Obligation will comply with
the terms and conditions set forth herein, and direct the Collateral Agent to
release such Collateral Obligation and, upon receipt of such Borrower Order, the
Collateral Agent shall deliver any such Collateral Obligation, if in physical
form, duly endorsed to the broker or purchaser designated in such Borrower Order
or against receipt of the sales price therefor as set forth in such Borrower
Order; provided that the Collateral Agent may deliver any such Collateral
Obligation in physical form for examination in accordance with street delivery
custom and, in each case, the Lien of the Collateral Agent shall automatically
be released from such Collateral Obligation without further action upon receipt
of the Sale Proceeds.

 

(b)            Subject to Section 8, the Borrower may, by Borrower Order
delivered to the Collateral Agent at least two Business Days prior to the date
set for redemption or payment in full of a Pledged Obligation or other item of
Collateral and certifying that such Collateral Obligation is being redeemed or
paid in full, direct the Collateral Agent, or at the Collateral Agent’s
instructions, the Borrower Accounts Securities Intermediary, to deliver such
Collateral Obligation, if in physical form, duly endorsed, to cause it to be
presented, or otherwise appropriately deliver or present such security or debt
obligation, to the appropriate paying agent therefor or other Person responsible
for payment thereon on or before the date set for redemption or payment, in each
case against receipt of the redemption price or payment in full thereof and the
Lien of the Collateral Agent shall automatically be released from such
Collateral Obligation without further action upon receipt of the applicable
redemption or repayment amount. If an Event of Default has occurred and is
continuing at the time of such direction, the Collateral Agent, if so directed
by the Requisite Lenders, shall disregard such direction.

 

(c)            Subject to Section 8, the Borrower may, by Borrower Order,
delivered to the Collateral Agent at least two Business Days prior to the date
set for an exchange, tender or sale, certifying that a Collateral Obligation is
subject to an Offer and setting forth in reasonable detail the procedure for
response to such Offer, direct the Collateral Agent or, at the Collateral
Agent’s instructions, the Borrower Accounts Securities Intermediary, to deliver
such security or debt obligation, if in physical form, duly endorsed, or, if
such security is a Collateral Obligation for which a Security Entitlement has
been created in a Borrower Account, to cause it to be delivered, or otherwise
appropriately deliver or present such security or debt obligation, in accordance
with such Borrower Order, in each case against receipt of payment therefor and
the Lien of the Collateral Agent shall automatically be released from such
Collateral Obligation without further action upon receipt of the applicable
exchange tender or Sale Proceeds. If an Event of Default has occurred and is
continuing at the time of such direction, the Collateral Agent, if so directed
by the Requisite Lenders, shall disregard such direction.

 

 90

 





 

(d)            The Collateral Agent shall deposit any proceeds received from the
disposition of a Pledged Obligation in the relevant Principal Collection Account
and/or the Interest Collection Account, as the case may be, unless directed to
simultaneously apply to the purchase of Substitute Collateral Obligations or
Eligible Investments as permitted under and in accordance with this Section 6
and Section 8.

 

(e)            The Lien of the Collateral Agent on the Collateral under the
Collateral Documents shall, upon receipt of a Borrower Order at such time as
there are no Loans outstanding and all obligations of the Borrower hereunder
have been satisfied (as evidenced by an Officer’s Certificate) automatically be
released.

 

6.7.          Additional Reports

 

In addition to the information and reports specifically required to be provided
pursuant to the terms of this Agreement, the Borrower (at its expense), or the
Investment Manager on behalf of the Borrower, shall compile and the Borrower
shall then provide the Lenders (upon request of the Requisite Lenders), with all
information or reports delivered to the Collateral Agent hereunder, and such
additional information as the Requisite Lenders may from time to time reasonably
request and the Borrower shall reasonably determine may be obtained and provided
without unreasonable burden or expense. Such a request from a Lender (or its
designee) may be submitted directly to the Collateral Agent and then such
request shall be forwarded to the Borrower for processing. Such request from a
Lender (or its designee) shall be submitted to the Collateral Agent by delivery
of a written request in the form of Exhibit F attached hereto. For the avoidance
of doubt, all Additional Reports shall be made available to all Lenders
simultaneously.

 

6.8.          Procedures Relating to the Establishment of Borrower Accounts
Controlled by the Collateral Agent

 

(a)            Notwithstanding any term in this Agreement to the contrary and
notwithstanding the terms of Part 5 of Article 8 of the UCC, to the extent
applicable, with respect to Collateral Obligations delivered to the Collateral
Agent, any custodian acting on its behalf, or the Bank acting as Borrower
Accounts Securities Intermediary pursuant to the provisions of this Agreement,
the Collateral Agent, any custodian acting on its behalf, or the Bank acting as,
Borrower Accounts Securities Intermediary shall be obligated to receive and hold
until released pursuant to the terms of this Agreement the items delivered or
caused to be delivered to it by the Borrower or the Investment Manager, and to
hold the same in its custody in accordance with the terms of the Transaction
Documents but shall have no further obligation with respect to, or be obligated
to take (or to determine whether there has been taken) any action in connection
with the delivery of such Collateral Obligations. Without limiting the
foregoing, in no instance shall the Collateral Agent, any such custodian or the
Bank acting as Borrower Accounts Securities Intermediary be under any duty or
obligation to examine the underlying credit agreement, loan agreement,
participation agreement, Agreement, trust agreement or similar instrument that
may be applicable to any Collateral Obligation in order to determine (or
otherwise to determine under applicable law) whether sufficient actions have
been taken and documents delivered (including without limitation, any requisite
obligor or agent bank consents, notices or filings) in order to properly assign,
transfer, or otherwise convey title to such Collateral Obligations. 



 

 91

 

 

In connection with the delivery of any Collateral Obligation, the Borrower or
the Investment Manager shall send to the Collateral Agent and the Collateral
Administrator a trade ticket or transmittal letter (in form and content mutually
reasonably acceptable to them), which shall, at a minimum (in addition to other
appropriate information with regard to the subject Collateral Obligation as may
be mutually agreed upon between the Collateral Administrator and the Investment
Manager), (i) specify the purchase price for such Collateral Obligation, and
(ii) identify the Collateral Obligation and its material amount, payment and
interest rate terms. Each of the Collateral Agent, the Collateral Administrator,
any custodian acting on its behalf and the Bank acting as Borrower Accounts
Securities Intermediary shall be entitled to assume the genuineness, validity
and enforceability of each such note, certificate, instrument and agreement
delivered to it in connection with the delivery of a Collateral Obligation, and
to assume that each is what it purports on its face to be, and to assume the
genuineness and due authority of all signatures appearing thereon.

 

(b)            Nothing in this Section 8 shall impose upon the Borrower Accounts
Securities Intermediary the duties, obligations or liabilities of the Collateral
Agent; and nothing herein shall impose upon the Collateral Agent the duties,
obligations or liabilities of the Borrower Accounts Securities Intermediary.

 

SECTION 7. APPLICATION OF MONIES

 

Notwithstanding any other provision in this Agreement, but subject to the other
subsections of this Section 7 and Section 12, on each Payment Date, the
Collateral Agent (based upon the Valuation Report for such Payment Date) shall
disburse amounts transferred to the Payment Account from the Interest Collection
Accounts and, to the extent permitted hereunder, from the Borrowing Base
Principal Collection Account pursuant to this Agreement as follows and for
application by the Collateral Agent in accordance with the following priorities
(collectively, the “Priority of Payments”):

 

(a)             Interest Priority of Payments. On each Payment Date (unless an
Event of Default has occurred and is then continuing), Interest Proceeds shall
be applied as follows (the “Interest Priority of Payments”):

 

(1)            to the payment of taxes of the Borrower, if any, and any
governmental fee, including all filing, registration and annual return fees
payable by the Borrower;

 

(2)            to the payment of accrued and unpaid Administrative Expenses
constituting (x) fees of the Bank Parties under the Transaction Documents and
reimbursement of expenses (including indemnity payments) of the Bank Parties
pursuant to the terms of this Agreement and the other Transaction Documents and
(y) fees and reimbursement of expenses (including indemnity payments) of the
Collateral Administrator under the Collateral Administration Agreement; provided
that total payments pursuant to this subclause (2) shall not exceed, on any
Payment Date other than the First Payment Date, an amount equal to a percentage
of the Aggregate Principal Amount of the Collateral Portfolio equal to an annual
rate of 0.02%, measured as of the beginning of the Due Period preceding such
Payment Date; and, with respect to the First Payment Date, 0.005% (not
annualized) of the Aggregate Principal Amount of the Collateral Portfolio,
measured as of the beginning of the Due Period preceding such Payment Date;

 

(3)            to the payment (in the order set forth in the definition of
Administrative Expenses), of (a) first, remaining accrued and unpaid
Administrative Expenses (other than indemnity payments) of the Borrower
including other amounts payable by the Borrower to the Investment Manager under
the Investment Management Agreement (excluding any Investment Management Fee),
and to the Bank Parties and the Collateral Administrator constituting
Administrative Expenses (other than indemnity payments) not paid pursuant to
subclause (2) above, and (b) second, remaining accrued and unpaid Administrative
Expenses of the Borrower constituting indemnity payments; provided that such
payments pursuant to this subclause (3) shall not exceed an amount equal on any
Payment Date (when taken together with any Administrative Expenses paid during
the period since the preceding Payment Date or, in the case of the First Payment
Date, the Closing Date) to $325,000 per annum;

 



 92

 

 

(4)            to the payment of, pro rata, based on amounts due, accrued and
unpaid interest, Ancillary Amounts (if any), Agent Fees and other amounts due
and payable on the Loans (in each case other than principal of the Loans);

 

(5)            if a Borrowing Base Deficiency exists on such Payment Date, an
amount equal to the Borrowing Base Deficiency (x) during the Reinvestment
Period, to the Borrowing Base Principal Collection Account (for application on
subsequent dates); and (y) after the Reinvestment Period, to the outstanding
principal of the Loans and the other Obligations until the Obligations are paid
in full;

 

(6)            to the payment, first, pari passu, of any accrued and unpaid fees
and expenses of the Collateral Administrator and the Bank Parties; second, in
the order set forth in the definition of Administrative Expenses, of any accrued
and unpaid Administrative Expenses of the Borrower (including, for the avoidance
of doubt and without limitation, (a) indemnities and amounts payable by the
Borrower to the Bank Parties and the Collateral Administrator and (b)
indemnities and amounts payable by the Borrower to the Investment Manager under
the Investment Management Agreement (other than any Investment Management Fee)),
in each case to the extent not paid pursuant to subclauses (2) and (3) above;

 

(7)            to the payment to the Investment Manager of, first, the current
Investment Management Fee in accordance with the terms of the Investment
Management Agreement and, then, any accrued and previously unpaid Investment
Management Fee;

 

(8)            after the Reinvestment Period, to the Borrowing Base Principal
Collection Account (for application on subsequent dates); and

 

(9)            the balance of Interest Proceeds to the Borrower for distribution
to the Equity Owner as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable.

 

(b)           Principal Priority of Payments. On each Payment Date (unless an
Event of Default has occurred and is then continuing), Principal Proceeds shall
be applied as follows (the “Principal Priority of Payments”):

 

(1)            to the payment of the amounts referred to in subclauses (1)
through (5) of the Interest Priority of Payments (in the order of priority set
forth therein), but only to the extent not paid in full thereunder;

 

(2)            during the Reinvestment Period:

 

(I)       first, to the Acquisition of Collateral Obligations or to the
Borrowing Base Principal Collection Account for investment in Eligible
Investments pending purchase of Collateral Obligations at a later date in
accordance with this Agreement and the other Transaction Documents;

 

(II)       second, either (x) if such Payment Date is a date on which a
Voluntary Prepayment is being made or (y) at the election of the Borrower, to
the payment of principal of the Loans; or

 

(III)       third, with the express written consent of the Requisite Lenders
(which Requisite Lenders may withhold in their sole and absolute discretion), so
long as no Default, Event of Default, Collateral Deficit or Borrowing Base
Deficiency has occurred and is then continuing or result therefrom, no Cause has
occurred and is then continuing under the Investment Management Agreement and no
Voluntary Prepayment is then pending, to the Borrower for distribution to the
Equity Owner as a dividend payment thereon;

 

 93

 

 



 

(3)            after the Reinvestment Period, (x) on any Payment Date other than
the Maturity Date, to the Borrowing Base Principal Collection Account (for
application on subsequent dates) and (y) if such Payment Date is the Maturity
Date, to the payment of principal of the Loans, until the Loans are repaid in
full;

 

(4)            to the amounts referred to in subclause (6) of the Interest
Priority of Payments (in the order of priority set forth therein), but only to
the extent not paid in full thereunder;

 

(5)             to the payment to the Investment Manager of the current
Investment Management Fee in accordance with the terms of the Investment
Management Agreement and then, any accrued and previously unpaid Investment
Management Fee, in each case, to the extent not paid pursuant to the Interest
Priority of Payments; and

 

(6)            the balance of Principal Proceeds to the Borrower for
distribution to the Equity Owner as a dividend payment thereon or as a final
distribution in redemption thereof, as applicable.

 

(c)            After an Event of Default has occurred and is continuing, all
Interest Proceeds, Principal Proceeds and any other available funds in the
Borrower Accounts shall be applied as follows (the “Enforcement Priority of
Payments”):

 

(1)             to the payment of the amounts referred to in subclauses (1)
through (3) of the Interest Priority of Payments (in the order of priority set
forth therein);

 

(2)            to the payment (a) first, pro rata, based on amounts due, of the
accrued and unpaid interest, Ancillary Amounts (if any), Agent Fees and other
amounts due and payable on the Loans (in each case other than principal of the
Loans), (b) second, of principal of the Loans, until the Loans have been paid in
full, and (c) third, of the amount referred to in subclause (6) of the Interest
Priority of Payments (in the order of priority set forth therein);

 

(3)            to the payment to the Investment Manager of the current
Investment Management Fee in accordance with the terms of the Investment
Management Agreement and then, any accrued and previously unpaid Investment
Management Fee; and

 

(4)            the balance of such funds, if any, to the Borrower for
distribution to the Equity Owner as a final distribution in redemption thereof,
as applicable.

 

(d)            Other Provisions: Without limiting the foregoing:

 

(a)            Not later than 12:00 noon, New York time, on the Business Day
preceding each Payment Date, the Borrower shall, pursuant to Section 6.3, remit
or cause to be remitted to the Collateral Agent for deposit in the Payment
Account an amount of Cash sufficient to pay the amounts described in the
Priority of Payments required to be paid on such Payment Date.

 

(b)            If on any Payment Date the amount available in the Payment
Account from amounts received in the related Due Period is insufficient to make
the full amount of the disbursements required by the statements furnished by the
Borrower pursuant to Section 6.5, the Collateral Agent shall make the
disbursements called for in the order and according to the priority set forth in
the Priority of Payments, subject to Section 12 of this Agreement, to the extent
funds are available therefor.

 

(c)            Notwithstanding anything to the contrary contained herein,
Interest Proceeds may be applied to the payment of Administrative Expenses of
the Borrower on days other than Payment Dates; provided that (1) in any Due
Period such payments shall not exceed an amount equal on any Payment Date (when
taken together with any Administrative Expenses paid during the period since the
preceding Payment Date or, in the case of the First Payment Date, the Effective
Date) to $325,000 per annum; (2) such payments do not exceed the amounts
permitted to be paid on the related Payment Date pursuant to clause (3) of the
Interest Priority of Payments; and (3) sufficient Interest Proceeds have
theretofore been received to cover such payments.

 

 94

 

 



 

(d)            If the Borrower does not have a sufficient amount of funds in USD
on deposit in the applicable Borrower Accounts that will be needed (1) to pay to
the Lenders all of the amounts required to be paid on such Payment Date and/or
(2) to pay any Administrative Expenses or other amounts required to be paid on
such Payment Date (a “Currency Shortfall”), then, so long as no Default or Event
of Default shall have occurred and be continuing, the Borrower shall convert (or
shall direct the Collateral Agent to convert) amounts held in the Borrower
Accounts in other Specified Currencies into USD in an amount necessary to cure
such Currency Shortfall. Each such conversion shall occur no later than one
Business Day prior to such Payment Date and shall be made at the relevant
Collateral Agent Exchange Rate for such Specified Currency on such date. If for
any reason the Borrower shall have failed to effect any such currency conversion
by the Business Day prior to such Payment Date, then the Administrative Agent
shall be entitled to effect such currency conversions on behalf of the Borrower.

 

(e)            Notwithstanding any other provision of this Agreement, including
the other subsections of this Section 7, the Borrower, at the option of the
Equity Owner, may, with the express written consent of the Requisite Lenders
(which Requisite Lenders may withhold in their sole and absolute discretion),
direct the Collateral Agent to make a cash distribution from Interest Proceeds
to the Equity Owner on any Business Day but only if, and only to the extent
that, after giving effect to such cash distribution: (1) the Borrower will be
able to satisfy all payments requirements under the Priority of Payments
required of it on the next Payment Date as evidenced by an Officer’s Certificate
of the Borrower or the Investment Manager on behalf of the Borrower, provided to
the Collateral Agent and the Administrative Agent upon which the Collateral
Agent and the Administrative Agent shall be entitled to fully rely with no
liability therefor, (2) no Default, Event of Default, Collateral Deficit or
Borrowing Base Deficiency has occurred and is then continuing or result
therefrom, (3) no Cause has occurred and is then continuing under the Investment
Management Agreement and (4) no Voluntary Prepayment is then pending.

 

SECTION 8. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION

 

8.1.           Sales of Collateral Obligations

 

(a)            Discretionary Sales. For so long as no Event of Default has
occurred and is continuing, the Investment Manager may direct the Collateral
Agent, on behalf of the Borrower, in writing to sell, and the Collateral Agent
shall sell, in the manner directed by the Investment Manager any Collateral
Obligation at any time, in accordance with, and subject to, any applicable
limitations on amounts and other requirements set forth herein (it being
understood that the foregoing limitation shall not apply to any optional or
mandatory substitutions or repurchases effected by FS Energy and Power Fund
pursuant to clause (b) below and the Sale and Contribution Agreement); provided
that either:

 

(1)            the related Sale Proceeds are equal to or in excess of the
Borrowing Base Value for such Collateral Obligation and (x) no Borrowing Base
Deficiency has occurred and is then continuing or result therefrom or (y) if any
Borrowing Base Deficiency has occurred and is then continuing, such Borrowing
Base Deficiency shall be maintained at the current level or improved; or

 

(2)            the Administrative Agent has consented thereto (in its sole and
absolute discretion).

 

(b)            Limit on Affiliate Sales. Notwithstanding the foregoing, the
Aggregate Principal Amount of all Collateral Obligations (other than Warranty
Transferred Assets and Buffer Assets) sold pursuant hereto to the Equity Owner
or an Affiliate thereof or released to the Equity Owner pursuant to a dividend
by the Borrower shall not in aggregate exceed 20% of the Net Purchased Loan
Balance measured as of the date of such sale or dividend; provided that the
Aggregate Principal Amount of all Defaulted Obligations (other than Warranty
Transferred Assets) sold pursuant to clause (a) above to the Equity Owner or an
Affiliate thereof or released to the Equity Owner pursuant to a dividend by the
Borrower shall not in any twelve-month period exceed 10% of the Net Purchased
Loan Balance measured as of the date of such sale or dividend.

 

 95

 

 



 

(c)            Application of Sale Proceeds. During the Reinvestment Period, (x)
all Sale Proceeds received in respect of all Collateral Obligations (other than
Buffer Assets) shall be applied to purchase additional Collateral Obligations in
accordance with this Section 8 or to purchase Eligible Investments in accordance
with the terms and conditions set forth in the Transaction Documents, or shall
be applied in accordance with the Priority of Payments applicable thereto on the
next succeeding Payment Date and (y) all Sale Proceeds received in respect of
all Buffer Assets may be applied to purchase additional Collateral Obligations
in accordance with this Section 8 or to purchase Eligible Investments in
accordance with the terms and conditions set forth in the Transaction Documents,
or may be released from the Buffer Asset Principal Collection Account in
accordance with Section 6. After the Reinvestment Period, no Principal Proceeds
may be reinvested in Collateral Obligations at any time.

 

(d)            Sales of Eligible Investments. Except as otherwise expressly
provided herein, none of the Borrower or the Investment Manager may at any time
sell (or direct the Collateral Agent to sell) or permit the sale of any Eligible
Investment prior to its maturity date if the Borrower or the Investment Manager,
as the case may be, determines that such Eligible Investment will sell at a
price that is below the par value of such Eligible Investment.

 

(e)            Collateral Acquisition and Disposition Terms. Any transaction
involving the purchase or sale of Collateral effected under this Agreement shall
be conducted on terms no less favorable to the Borrower than terms prevailing in
the market. All sales of Collateral Obligations or any portion thereof pursuant
to this Section 8 shall be for Cash on a non-recourse basis to the Borrower.

 

(f)             Sales Prior to Stated Maturity. On or prior to the date that is
two Business Days prior to the scheduled Maturity Date, but no earlier than the
date that is 90 Business Days prior to the scheduled Maturity Date, the
Investment Manager shall direct the Collateral Agent in writing to sell, and the
Collateral Agent shall sell, all Collateral Obligations and other securities to
the extent necessary such that no Collateral Obligations or other securities
will be expected to be held by the Borrower on or after such date, and the
Collateral Agent shall sell such Collateral Obligations and such other
securities in accordance with the direction of the Investment Manager. The
settlement dates for any such sales of Collateral Obligations and other
securities shall be no later than two Business Days prior to the scheduled
Maturity Date.

 

(g)            Reinvestment in Collateral Obligations. Whenever the Investment
Manager is required to use commercially reasonable efforts to direct the
reinvestment of Sale Proceeds on behalf of the Borrower under this Section 8,
such reinvestment shall be subject to market conditions and the availability and
suitability of available investments.

 

(h)            Sales following Events of Default, Etc. Following the occurrence
and continuation of an Event of Default or the occurrence and continuation of
Cause under the Investment Management Agreement (and after the application of
any cure or grace periods), the Investment Manager shall (1) obtain the written
consent of the Requisite Lenders before acting on behalf of, or otherwise
directing, the Borrower, the Collateral Agent or any other person in connection
with a sale of Collateral Obligations pursuant to any provision of this
Agreement and (2) comply with the written direction of the Requisite Lenders to
sell, transfer, lease, license, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral on behalf of the Borrower.

 

8.2.           Trading Restrictions

 



 96

 

 

(a)            In connection with the purchase of a Collateral Obligation and
prior to entering into a commitment to purchase such Collateral Obligation, the
Borrower, or the Investment Manager on behalf of the Borrower, shall comply with
the following procedure:

 

(1)            each proposed purchase of a Collateral Obligation shall be
submitted in writing for approval to the Lenders, which submission shall be in
substantially the form of Exhibit D-1, and each such submission shall:

 

(x)       certify that such Collateral Obligation will upon its Acquisition
satisfy each of the elements in the definition of such term, satisfies each of
the Collateral Obligation Criteria and satisfies each of the Collateral
Portfolio Requirements; or

 

(y)       identify each element in the definition of “Collateral Obligation” or
in the “Collateral Obligation Criteria” that is not met (with a description in
reasonable detail of each such deviation) and each of the Collateral Portfolio
Requirements that would not be met after giving effect to such Acquisition;

 

(2)            the Borrower and the Administrative Agent shall, in good faith,
collectively designate each proposed Collateral Obligation as a “Private
Collateral Obligation” or a “Non-Private Collateral Obligation”;

 

(3)            the Borrower (or the Investment Manager on behalf of the
Borrower) may designate such Collateral Obligation as a “Buffer Asset”; provided
that (x) such Collateral Obligation satisfies all requirements in the definition
of “Buffer Asset,” (y) after giving effect thereto, the aggregate Initial Buffer
Asset Values of all Buffer Assets (excluding any Second Lien Buffer Excess
Amount thereof) does not exceed the Buffer Asset Cap and (z) the Administrative
Agent has approved such Collateral Obligation as a “Buffer Asset” in its sole
and absolute discretion;

 

(4)            the Requisite Lenders shall have the right to request (and upon
receipt of such request, the Investment Manager shall promptly provide) the
following information with respect to the Collateral Obligation identified for
purchase: (x) the Reference Instrument (including the collateral and security
documents) relating to such Collateral Obligation; (y) any appraisal or
valuation reports conducted by third parties; and (z) any other information
customary and typical in performing a detailed credit analysis and as reasonably
requested by the Requisite Lenders, including (without limitation) corporate
organization charts of the Obligors (to the extent available to the Investment
Manager) and information concerning the relationship of such Obligor to the
Borrower and the Investment Manager and their respective Affiliates
(collectively, the “Diligence Information”); and

 

(5)            upon receipt of the request for approval and all Diligence
Information, the Administrative Agent shall, within five Business Days, either:

 

(x) approve the Acquisition of such Collateral Obligation (which approval shall
be given in substantially the form of Exhibit D-2) and, in connection with such
approval, determine the Market Value, Assigned Price, Advance Rate and Initial
FX Rate for such Collateral Obligation as of the approval date and specify
whether such Collateral Obligation is a First Lien Loan Obligation, Second Lien
Loan Obligation, First Lien Bond, Second Lien Bond (or another category of Loan
Obligation, Bond or other asset), Midstream Collateral Obligation or Equity
Interest, or (y) reject the purchase of such Collateral Obligation (any such
rejected Acquisition, a “Rejected Acquisition”).

 

The Lenders will be deemed to have waived any of the requirements in the
definition of “Collateral Obligation”, any of the requirements in the Collateral
Obligation Criteria, and any deviation from the Collateral Portfolio
Requirements or the Buffer Asset Portfolio Requirement not otherwise permitted
under the Transaction Documents (each, a “Portfolio Waiver”) if (and only if)
(1) each such deviation or non-compliance is expressly disclosed to the Lenders
in writing pursuant to Section 8.2(a)(1)(x) and (y) after receipt of such
writing, the Specified Lender Parties have expressly consented in writing to the
Acquisition of such Collateral Obligation hereunder. For the avoidance of doubt,
no Collateral Obligations shall be Acquired by the Borrower unless consent of
the Specified Lender Parties (in their sole and absolute discretion) has been
obtained therefor.

 

 97

 





 

For the avoidance of doubt, Buffer Assets shall not be included in the
calculation of the Borrowing Base; provided, however, that, upon the request of
the Borrower and with the written consent of the Requisite Lenders in their sole
and absolute discretion, a Buffer Asset may be included in the Borrowing Base;
provided, further, that any such asset shall no longer constitute a “Buffer
Asset” unless the Requisite Lenders subsequently approve such asset as a “Buffer
Asset” (in which case, for the avoidance of doubt, such asset shall no longer be
included in the calculation of the Borrowing Base as of the date of such
approval).

 

(b)            In connection with the Borrower’s holding of a Collateral
Obligation and for as long as such Collateral Obligation remains part of the
Collateral Portfolio, the Borrower, or the Investment Manager on behalf of the
Borrower, shall use commercially reasonable efforts to provide upon request, as
soon as practically available, upon request of Requisite Lenders the Diligence
Information referred to in subclause (a)(3) above.

 

(c)            Notwithstanding anything to the contrary herein, for the
avoidance of doubt, there shall be no reinvestment in any Collateral Obligations
after the end of the Reinvestment Period.

 

(d)            Notwithstanding anything to the contrary herein, the Borrower
will not at any time commit to purchase any Collateral Obligation unless at the
time of such commitment:

 

(1)            the Borrower, in its commercially reasonable judgment, believes
there is or will be an amount of funds on deposit in the relevant Principal
Collection Account in the relevant Specified Currencies that is equal to or
greater than the full amount required by the Borrower to purchase such
Collateral Obligation (and all other Collateral Obligations that the Borrower
has committed to purchase but that have not yet settled); and

 

(2)            no Borrowing Base Deficiency then exists or would result
therefrom.

 

8.3.          Affiliate Transactions

 

The Borrower will not have the right or ability to sell to an Affiliate any
Collateral Obligation acquired from an Affiliate except for (a) Defaulted
Obligations, (b) required repurchase obligations or other permitted transactions
pursuant to clause (b) of Section 2 above and the Sale and Contribution
Agreement (such repurchase, “Permitted Repurchases”), or (c) sales to Affiliates
conducted on terms and conditions consistent with those of an arm’s length
transaction at fair market value so long as the Investment Manager obtains bid
prices from at least two nationally recognized dealers (unaffiliated with the
Investment Manager or its affiliates) for such Collateral Obligation. The
Borrower will not have the right or ability to purchase Collateral Obligations
from any Affiliate except for purchases from Affiliates conducted on terms and
conditions consistent with those of an arm’s length transaction at fair market
value.

 

8.4.          Purchase and Delivery of Collateral Obligations

 

(a)             Investment in Collateral Obligations. The Investment Manager on
behalf of the Borrower shall seek to invest all amounts on deposit from time to
time in the Principal Collection Accounts in Collateral Obligations in
accordance with the provisions hereof. Subject to the provisions of this Section
8.4, all or any portion of such amounts may be applied prior to the end of the
Reinvestment Period to purchase a Collateral Obligation or one or more Eligible
Investments for inclusion in the Collateral upon (i) in the case of a purchase
of a Collateral Obligation, compliance with the conditions to purchase such
Collateral Obligation in Section 8.2 and (ii) receipt by the Collateral Agent of
a Borrower Order with respect thereto directing the Collateral Agent to pay out
the amount specified therein against delivery of the Collateral Obligations or
Eligible Investments specified therein.

 

 98

 

 



 

(b)            Investment in Eligible Investments. Any amounts on deposit from
time to time in the Principal Collection Accounts that are not invested in
Collateral Obligations at 3:00 p.m., New York City time, on any Business Day
during the Reinvestment Period shall, on the next succeeding Business Day or as
soon as practicable thereafter, be invested in Eligible Investments as directed
by the Investment Manager in writing (which may be in the form of standing
instructions).

 

(c)            Schedule of Collateral Obligations. The Borrower shall cause to
be delivered to the Collateral Agent, the Collateral Administrator, the
Administrative Agent and the Lenders, as promptly as practicable on or after
each Credit Date, either an amended Schedule of Collateral Obligations or a list
of Collateral Obligations setting forth all Collateral Obligations acquired by
the Borrower and Granted to the Collateral Agent pursuant to this Agreement and
the other Transaction Documents through such Credit Date, which schedule or list
shall supersede any prior Schedule of Collateral Obligations delivered
hereunder, and which schedule or list shall include all Collateral Obligations
held as of such Credit Date.

 

SECTION 9. EVENTS OF DEFAULT

 

If any one or more of the following conditions or events shall occur (each, an
“Event of Default”):

 

(a)            Failure to Make Payments When Due. Failure by the Borrower to
pay:

 

(1)       any principal of any Loan at the Maturity Date or upon the
acceleration thereof; or

 

(2)       any interest on any Loan, any Ancillary Amount, any Agent Fees or any
fee or any other amount due hereunder within five Business Days after the date
due (or, in the case of a default in payment resulting solely from an
administrative error or omission by the Collateral Agent, such default continues
for a period of seven or more Business Days after the Collateral Agent receives
written notice of or a Trust Officer has actual knowledge of such administrative
error or omission); or

 

(3)       the failure on any Payment Date to disburse amounts available in the
Payment Account in excess of $1,000 in accordance with the Priority of Payments
and, in the case of this clause (3), continuation of such failure for a period
of ten Business Days (provided that, if such failure results solely from an
administrative error or omission by the Collateral Agent, such default continues
for a period of ten or more Business Days after the Collateral Agent receives
written notice of or a Trust Officer has actual knowledge of such administrative
error or omission);

 

(b)            Breach of Certain Covenants.

 

(1)          Failure of the Borrower:

 

(A)       to perform or comply with any term or condition contained in Section
2.3; in Section 5.3, Section 5.7(a), Section 5.8, Section 5.9 or Section 8; or

 

(B)       to perform or comply with Section 2(a) or Section 2(d) of the
Margining Agreement; or

 

(2)           Failure of the Limited Guarantor to comply with Section 3.4 of the
Limited Guaranty; or

 



 99

 

 

(c)            Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Transaction Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made (for the avoidance of doubt, the foregoing shall not apply in the case of a
breach of any representation or warranty made with respect to a Transferred
Asset such that the applicable Transferred Asset is deemed to be a Warranty
Transferred Asset); or

 

(d)            Other Defaults Under Transaction Documents. Any Credit Party
shall default in the performance of or compliance with any term contained herein
or any of the other Transaction Documents, other than any such term referred to
in any other paragraph of this Section 9, and such default shall not have been
remedied or waived within 30 days after the earlier of (1) an officer of such
Credit Party becoming aware of such default or (2) receipt by the Borrower of
notice from the Administrative Agent or any Lender of such default; or

 

(e)            Involuntary Bankruptcy; Appointment of Receiver, Etc. (1) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party in an involuntary case under any Debtor Relief Laws now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (2) an
involuntary case shall be commenced against any Credit Party under any Debtor
Relief Laws now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Credit Party for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party, and any such event described in this clause (e)
shall continue for 60 days without having been dismissed, bonded or discharged;
or

 

(f)             Voluntary Bankruptcy; Appointment of Receiver, Etc. (1) Any
Credit Party shall have an order for relief entered with respect to it or shall
commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or any Credit Party shall make any assignment for the benefit of
creditors; or (2) any Credit Party shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any Credit Party (or
any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in clause (e) above;
or

 

(g)            Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of 60 days; or

 

(h)            Transaction Documents. At any time after the execution and
delivery thereof, (1) any Transaction Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Transaction Documents with
the priority required by the relevant Transaction Document, in each case for any
reason other than the failure of the Collateral Agent or any other Secured Party
to take any action within its control; or (2) any Credit Party shall contest the
validity or enforceability of any Transaction Document in writing or deny in
writing that it has any further liability, including with respect to future
advances by Lenders, under any Transaction Document to which it is a party or
shall contest the validity or perfection of any Lien in any Collateral purported
to be covered by the Transaction Documents; or

 

 100

 

 



 

(i)              Investment Company. Any Credit Party or the portfolio of
Collateral becomes an “Investment Company” required to be registered under the
Investment Company Act and such status continues unremedied for 45 days; or

 

(j)             ERISA. Any Credit Party establishes any Pension Plan or
Multiemployer Plan; or

 

(k)             Delivery of Specified Information. The Borrower fails to comply
with any obligation to deliver Specified Information within the time specified
in Schedule A; or

 

(l)             Change of Control. Failure of the Equity Owner at any time to
hold, directly, 100% of the issued and outstanding equity interests of the
Borrower; or

 

(m)           Modification of Organizational Documents. The limited liability
company agreement or any other organizational document of the Borrower
(collectively, for purposes of this clause (m), the “Organizational Documents”),
or any provision thereof, shall be amended, modified, changed, waived,
terminated, cease to be effective or cease to be the legally valid, binding and
enforceable obligation, if the effect of such amendment, modification, change,
termination or other action would have a material adverse effect on (1) the
ability of the Borrower to perform its obligations under this Agreement or any
other Transaction Document or (2) the validity or enforceability of this
Agreement or any other Transaction Document against the Borrower by the Secured
Parties or the rights and remedies of the Secured Parties against the Borrower
hereunder or under the other Transaction Documents; or

 

(n)            Default or Breach Under Organizational Documents. The Borrower
shall default or breach of any provision under any Organizational Document, if
the effect of such default or breach, would have a material adverse effect on
(1) the ability of the Borrower to perform its obligations under this Agreement
or any other Transaction Document or (2) the validity or enforceability of this
Agreement or any other Transaction Document against the Borrower by the Secured
Parties or the rights and remedies of the Secured Parties against the Borrower
hereunder or under the other Transaction Documents; or

 

(o)            Defaulted Asset Sale Failure. The occurrence of a Defaulted Asset
Sale Failure; or

 

(p)            Change of Investment Manager. Franklin Square Holdings, L.P. and
EIG Asset Management, LLC shall collectively fail to own a majority of the
Equity Interests in the investment advisor to the Investment Manager.

 

THEN, (1) upon the occurrence of any Event of Default described in Section 9 (e)
or 9(f), automatically, and (2) upon the occurrence and during the continuance
of any other Event of Default, at the request of (or with the consent of) the
Requisite Lenders, upon notice to the Borrower by the Administrative Agent, each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party:

 

(A)           the unpaid principal amount of and accrued interest and premium on
the Loans, and

 

(B)            all other Obligations,

 

and the Administrative Agent or the Requisite Lenders may cause the Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Transaction Documents.

 



 101

 

 

SECTION 10. THE AGENTS

 

10.1.       Appointment of Agents.

 

(a)            Goldman Sachs is hereby appointed Syndication Agent hereunder,
and each Lender hereby authorizes Goldman Sachs to act as Syndication Agent in
accordance with the terms hereof and the other Transaction Documents. The
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates. As
of the Effective Date, Goldman Sachs, in its capacity as Syndication Agent,
shall not have any obligations but shall be entitled to all benefits of this
Section 10. The Syndication Agent may resign from such role at any time, with
immediate effect, by giving prior written notice thereof to the Administrative
Agent and the Borrower.

 

(b)            Goldman Sachs is hereby appointed the Administrative Agent
hereunder and under the other Transaction Documents and each Lender hereby
authorizes Goldman Sachs to act as the Administrative Agent in accordance with
the terms hereof and the other Transaction Documents.

 

(c)            Wells Fargo is hereby appointed the Collateral Agent hereunder
and under the other Transaction Documents to which the Collateral Agent is a
party, and each Lender hereby authorizes it to act as Collateral Agent in
accordance with the terms hereof and thereof. Wells Fargo is hereby appointed
the Collateral Administrator hereunder and under the other Transaction Documents
to which the Collateral Administrator is a party, and each Lender hereby
authorizes it to act as Collateral Administrator in accordance with the terms
hereof and thereof.

 

(d)       Goldman Sachs is hereby appointed the Administrative Agent hereunder
and under the other Transaction Documents and each Lender hereby authorizes
Goldman Sachs to act as the Administrative Agent in accordance with the terms
hereof and the other Transaction Documents.

 

(e)       Each Agent hereby agrees to act in its capacity as such upon the
express provisions contained herein and the other Transaction Documents to which
it is a party, as applicable. The provisions of this Section 10 are solely for
the benefit of Agents and the Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions of this Section 10. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Credit
Party. No implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Transaction Document or otherwise exist
against any Agent. It is understood and agreed that the use of the term “agent”
herein or in any Transaction Documents (or any other similar term) with
reference to the Administrative Agent, the Collateral Agent, the Collateral
Administrator or the Borrower Accounts Securities Intermediary is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. The permissive authorizations,
entitlements, powers and rights granted to the Agents in the Transaction
Documents shall not be construed as duties.

 

10.2.       Powers and Duties.

 

Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Transaction Documents to which it is a party as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together (in
the case of the Agents other than the Collateral Agent, the Collateral
Administrator and the Borrower Accounts Securities Intermediary) with such
powers, rights and remedies as are reasonably incidental thereto. Each Agent
shall have only those duties and responsibilities that are expressly specified
herein and the other Transaction Documents to which it is a party, and each
Agent shall not be liable except for the performance of such duties and
responsibilities as are express specified herein and therein. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees, and no Agent shall be responsible for any misconduct or
gross negligence on the part of any such agent or employee appointed by it with
due care. No Agent shall have, by reason hereof or any of the other Transaction
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Transaction Documents, expressed
or implied, is intended to or shall be so construed as to impose upon any Agent
any obligations in respect hereof or any of the other Transaction Documents
except as expressly set forth herein or therein.

 

 102

 





 

The Agents shall not be liable for any action taken or not taken by them (1)
with the consent of or at the request or direction of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agents shall believe in good faith shall be necessary, to give such request or
direction hereunder), or, solely with respect to the Collateral Agent or the
Collateral Administrator with the consent of or at the direction of the
Administrative Agent or, to the extent expressly permitted hereunder, the
Borrower (or the Investment Manager on behalf of the Borrower) or (2) in the
absence of their own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final non-appealable judgment.

 

The Lenders hereby direct each of the Agents, as applicable, to execute and
deliver the Transaction Documents to which they are a party, respectively, on or
prior to the Effective Date and to execute and deliver additional Transaction
Documents and Escrowed Assignment Agreement Documents from time to time (upon
written direction by the Requisite Lenders). It is hereby expressly acknowledged
and agreed that, in taking any of the foregoing actions, the Agents are not
responsible for the terms or contents of such agreements, or for the validity or
enforceability thereof, or the sufficiency thereof for any purpose. Whether or
not so expressly stated therein, in entering into, or taking (or forbearing
from) any action under pursuant to, the Transaction Documents, the Agents each
shall have all of the rights, immunities, indemnities and other protections
granted to them under this Agreement (in addition to those that may be granted
to them under the terms of such other agreement or agreements).

 

Concurrently herewith, the Administrative Agent directs the Collateral Agent and
the ‎Collateral Agent is authorized to enter into the Securities Account Control
Agreement, the Existing ‎Account Control Agreement, the Pledge and Security
Agreement and that certain Appointment, Assignment and Assumption Agreement,
dated as of the Effective Date, and to acknowledge the Limited Guaranty. For the
avoidance of doubt, all of ‎the Collateral Agent’s rights, protections and
immunities provided herein shall apply to the Collateral ‎Agent for any actions
taken or omitted to be taken under the Securities Account Control Agreement or
‎the Existing Account Control Agreement, the Pledge and Security Agreement and
that certain Appointment, Assignment and Assumption Agreement and the Limited
Guaranty, dated as of the Effective Date in such capacity.

 

10.3.       General Immunity.

 

(a)            No Agent shall be responsible to any Person for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Transaction Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or by or on behalf of any Credit Party to any Agent or any Lender in
connection with the Transaction Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Transaction Documents or as to the use of the proceeds of the Loans
or as to the existence or possible existence of any Event of Default or Default
or to make any disclosures with respect to the foregoing. Anything contained
herein to the contrary notwithstanding, the Administrative Agent shall not have
any liability arising from confirmations of the amount of outstanding Loans or
the component amounts thereof.

 



 

 103

 

 

(b)            No Agent nor any of its officers, partners, directors, employees
or agents shall be liable for any action taken or omitted by any Agent under or
in connection with any of the Transaction Documents except to the extent caused
by such Agent’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. Each Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other
Transaction Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from the Requisite Lenders (or such
other Lenders as may be required to give such instructions hereunder) or, solely
with respect to the Collateral Agent or the Collateral Administrator
instructions in respect thereof from the Administrative Agent or, to the extent
expressly permitted hereunder, the Borrower (or the Investment Manager on behalf
of the Borrower) and, upon receipt of such instructions from the Requisite
Lenders (or such other Lenders, as the case may be) or the Administrative Agent
or, to the extent expressly permitted hereunder, the Borrower (or the Investment
Manager on behalf of the Borrower), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions, including for the avoidance
of doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of any applicable law (including, without
limitation, the automatic stay under any Debtor Relief Law). Without prejudice
to the generality of the foregoing, (1) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any resolution, officer’s
certificate, opinion of counsel, certificate of auditors or any other
certificate, statement, communication, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for such Agent or any
Credit Party), accountants, experts and other professional advisors selected by
it; and (2) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Transaction Documents in accordance with
the instructions of the Requisite Lenders (or such other Lenders as may be
required to give such instructions hereunder) or the Administrative Agent or, to
the extent expressly permitted hereunder, the Borrower (or the Investment
Manager on behalf of the Borrower).

 

(c)            Each Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement or under any other Transaction Document
by or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates (each also a “sub-agent”).
The exculpatory, indemnification and other provisions of this Section 10 shall
apply to any Affiliates, receivers, delegates or sub-agents of the Agents and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein (in the case of the Syndication Agent)
as well as any other activities as the Agents. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10 shall apply to any such sub-agent, receiver or delegate and to the
Affiliates of any such sub-agent, receiver or delegate, and shall apply to their
respective activities as sub-agent, receiver or delegate as if such sub-agent,
receiver or delegate and its respective Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Agents and each receiver and delegate, (1) such sub-agent,
receiver or delegate shall be a third party beneficiary under this Agreement
with respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Credit Parties and the Lenders, (2) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, receiver or delegate, and (3) such sub-agent, receiver or delegate
shall only have obligations to the respective Agent and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent, receiver or delegate. The Agents shall not be
responsible for the conduct of such sub-agents, receivers, delegates or
attorneys appointed by them with due care.

 



 104

 

 

(d)           No Agent shall be deemed to have knowledge of any Collateral
Deficit, Borrowing Base Deficiency, Default, Event of Default, Prospective
Make-Whole Event, Zero Value Event or Make-Whole Event unless and until written
notice describing such circumstance or event is received by an Authorized
Officer of such Agent by the Borrower or a Lender and states that it is a notice
of such circumstance or event. In the absence of receipt of such notice, each
Agent may conclusively assume that there is no Collateral Deficit, Borrowing
Base Deficiency, Default, Event of Default, Prospective Make-Whole Event, Zero
Value Event or Make-Whole Event. Upon receipt of any such notice, the relevant
Agent shall have no duty or obligation in connection therewith unless and until
directed by the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Agents shall believe in good faith
shall be necessary, to give such direction hereunder) or, with respect to
directions to the Collateral Agent or the Collateral Administrator, the
Administrative Agent. No Agent shall have any duty to take any action to
determine whether any such circumstance or event has occurred. Except as
expressly provided herein, delivery of reports, documents and other information
to any Agent is for informational purposes only and such Agent’s receipt of the
foregoing shall not constitute constructive knowledge of any event or
circumstance or any information contained therein or determinable from
information contained therein or any other related document. Except with respect
to written notices of Defaults and Events of Default of which an Authorized
Officer of the applicable Agent has actual knowledge, information contained in
notices, reports or other documents delivered to such Agent and other publicly
available information shall not constitute actual or constructive knowledge. In
the absence of receipt of such notice or actual knowledge, the applicable Agent
may conclusively assume that there is no Default or Event of Default. Knowledge
of notices or other documents delivered to any Agent in any capacity shall not
constitute knowledge of or delivery to (1) such Agent in any other capacity
under the Transaction Documents or to any Affiliate or other division of such
Agent or (2) any other Agent.

 

(e)            The powers conferred on the Collateral Agent under the
Transaction Documents are solely to protect the Secured Parties’ interests in
the Collateral, shall not impose any duty upon the Collateral Agent to exercise
any such powers and are subject to the provisions of this Agreement. Neither the
Collateral Agent nor the Collateral Administrator nor any of their respective
officers, directors, employees or agents shall be responsible for any act or
failure to act, except for gross negligence or willful misconduct, as determined
by a final, non-appealable judgment of a court of competent jurisdiction.
Neither the Collateral Agent nor the Collateral Administrator shall have any
responsibility for taking any necessary steps to protect, preserve or exercise
rights against any Person with respect to any of the Collateral (except to the
extent expressly required in this Agreement and the other Transaction Documents
to which it is a party) and (in the case of the Collateral Agent) shall be
relieved of all responsibility for the Collateral upon surrendering it to the
Borrower in accordance with the terms and conditions set forth herein and in the
other Transaction Documents.

 

(f)            Notwithstanding any provision of this Agreement or the other
Transaction Documents to the contrary, before taking or omitting any action to
be taken or omitted by an Agent under the terms of this Agreement and the other
Transaction Documents, such Agent may seek the written direction of the
Requisite Lenders or, solely with respect to direction to a Bank Party, the
Administrative Agent or, to the extent expressly permitted hereunder, the
Borrower (or the Investment Manager on behalf of the Borrower) (which written
direction, in each case, may be in the form of an e-mail), and such Agent shall
be entitled to rely (and shall be fully protected in so relying) upon such
direction. The Agents shall not be liable with respect to any action taken or
omitted to be taken by it in accordance with such direction. In absence of such
direction with respect to any action or inaction, such Agent shall be entitled
to refrain from such action unless and until such Agent shall have received such
direction, and such Agent shall not incur liability to any Person by reason of
so refraining. In the absence of an express statement in the Transaction
Documents regarding which Lender shall direct in any circumstance, the direction
of the Requisite Lenders shall apply and be sufficient for all purposes. Any
provision of this Agreement or the other Transaction Documents authorizing any
Agent to take any action shall not obligate such Agent to take such action.

 

(g)            No Agent shall have any obligation whatsoever to any Lender or to
any other Person to assure that the Collateral exists or is owned by the Person
purporting to own it or is cared for, protected, or insured or has been
encumbered or that the Liens granted to the Collateral Agent herein or pursuant
to the Transaction Documents have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or are entitled to any particular
priority. No Agent shall be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall any Agent be responsible or liable for any
failure to monitor or maintain any portion of the Collateral or to protect
against any diminution in value of the Collateral.

 

 105

 

 



 

(h)            No Agent shall be under any obligation to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document (including, for
the avoidance of doubt, the acts or omissions of the Borrower, the Investment
‎Manager, any Lender, any other Agent, or the Sole Lead Arranger)‎, or to
inspect the properties, books or records of the Borrower, any Affiliate thereof
or any other Person. Without limiting the generality of the foregoing, in no
event shall any Agent have any responsibility or liability with respect to any
instrument, certificate or report furnished pursuant to the Transaction
Documents, or with respect to any calculations not expressly to be determined by
such Agent.

 

(i)             No Agent shall ever be required to use, risk or advance its own
funds or otherwise incur financial liability in the performance of any of its
duties or the exercise of any of its rights and powers under this Agreement or
under the other Transaction Documents (and, without limiting the foregoing, no
Agent, in its capacity as such, shall have any obligation to grant any credit
extension or to make any advance hereunder). In no event shall any Agent be
liable, directly or indirectly, for any special, punitive, indirect or
consequential damages (including, without limitation, lost profits), even if
such Agent has been advised of the possibility of such damages and regardless of
the form of action. No Agent shall be responsible for delays or failures in
performance resulting from acts beyond its control. Such acts shall include but
not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes, terrorist attacks or
other disasters.

 

(j)             Each Agent shall be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
written direction of the Requisite Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Agents shall believe in good
faith shall be necessary, to give such advice or concurrence hereunder or
thereunder) or, solely with respect to a Bank Party or the Collateral
Administrator, the Administrative Agent (and shall not be liable for any loss or
expense that arises as a result of its failure to act while awaiting such advice
or concurrence) and, if it so requests, it shall first be indemnified to its
satisfaction by the Requisite Lenders (or such other Lenders) against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take, or omitting to take any such action.

 

(k)       Each Agent shall be entitled to consult with and rely upon advice of
counsel concerning legal matters and such advice shall be full protection and
authorization for any action taken or omitted by such Agent in good faith
thereon.

 

(l)             In connection with the delivery of any information to any Agent
by the Investment Manager, the Borrower or any other Person to be used by such
Agent in connection with the preparation or distribution of calculations or
reports, such Agent is entitled to conclusively rely on the accuracy of any such
information and shall not be required to investigate or reconfirm its accuracy
and shall not be liable in any manner whatsoever for any errors, inaccuracies or
incorrect information resulting from the use of such information.

 

(m)           If any Agent shall require any information to perform its duties
under the Transaction Documents, the Borrower shall provide, or shall instruct
the Investment Manager to provide, such information to such Agent promptly upon
request.

 

(n)           At any time and from time to time, the Collateral Agent or the
Collateral Administrator may request information from the Administrative Agent
as to the identity of the Requisite Lenders or any other Lender, and the
Administrative Agent will endeavor to provide such information reasonably
promptly. The Collateral Agent and the Collateral Administrator shall be
entitled to fully rely on such information from the Administrative Agent and the
Collateral Agent and the Collateral Administrator shall have no duty, obligation
or liability with respect to the identity or amount of Loans held by any Lender
or the calculation of the Requisite Lenders.

 

 106

 

 



 

(o)            Each Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to such Agent and conforming to the
requirements of this Agreement.

 

(p)       No Agent shall be liable for an error of judgment made in good faith
unless it shall be finally proved that the Agent was grossly negligent in
ascertaining the pertinent facts.

 

(q)            No Agent shall have any duty (1) to see to any recording, filing,
or depositing of this Agreement or any Transaction Documents referred to herein
or any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (2)
to see to any insurance or (3) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied in connection with this Agreement
(except as set forth in Section 2.15).

 

(r)             No Agent nor any of its officers or employees shall be required
to ascertain whether any borrowing hereunder (or any amendment or termination of
this Agreement) has been duly authorized or is in compliance with any other
agreement to which the Borrower is a party (whether or not the Agent is also a
party to such other agreement).

 

(s)            No Agent shall be required to give any bond or surety in respect
of the execution of this Agreement.

 

(t)             No Agent shall be obligated to monitor or confirm, on a
continuing basis or otherwise, any Person’s compliance with the covenants
described herein or with respect to any reports or other documents filed under
this Agreement or any other related document.

 

(u)            No Agent shall be under any obligation to exercise any of the
rights vested in it by this Agreement or to enforce any remedy or realize upon
any of the Collateral unless (1) it has been directed to take such action by the
Administrative Agent or the Requisite Lenders, and (2) it has been offered
security or indemnity satisfactory to it against the costs, expenses and
liabilities (including fees and expenses of its agents and counsel) that might
be incurred by it in compliance with such request or direction. No Agent shall
be held liable for any action or inaction taken in accordance with the
directions of the Administrative Agent or the Requisite Lenders or, to the
extent expressly permitted hereunder, the Borrower (or the Investment Manager on
behalf of the Borrower).

 

(v)           The only obligation of the Bank Parties with respect to any notice
or report delivered to them is to deliver a copy of the same to the
Administrative Agent, in each case unless such Agent is otherwise expressly
required to act in respect of such notice pursuant to the terms and conditions
set forth herein or in another Transaction Document to which such Agent is a
party.

 

(w)           To the extent of any ambiguity in the ‎interpretation of any
definition or ‎term ‎contained in this Agreement or to the extent more than one
‎methodology can be ‎used to make any ‎of the determinations or calculations set
forth in this Agreement, the ‎Collateral Agent or Collateral Administrator
‎shall request direction from the Administrative Agent or the Calculation Agent,
as applicable, and the Administrative Agent or the Calculation Agent, as
applicable, shall provide such direction as ‎to the interpretation and/or
‎methodology ‎to be used, and the Collateral Agent or Collateral Administrator,
respectively, shall ‎follow such direction ‎and shall be entitled to
‎conclusively rely ‎thereon without any responsibility or liability ‎therefor
provided the Collateral Agent or Collateral ‎Administrator, respectively, has
‎complied with such direction in good ‎faith and without willful misconduct or
‎gross negligence.

 



 107

 

 

10.4.       Agents Entitled to Act as Lender.

 

The agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its participation in the Loans
(if any), each Agent shall have the same rights and powers hereunder as any
other Lender and may exercise the same as if it were not performing the duties
and functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include any such Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with any Credit Party or any of their respective
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.

 

10.5.       Lenders’ Representations, Warranties and Acknowledgment.

 

(a)            Each Lender represents and warrants that it has made its own
independent investigation, without reliance upon any Agent or any other Person,
of the financial condition and affairs of the Credit Parties in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of the Credit Parties. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any investigation or appraisal on behalf of Lenders or to provide any Lender
with any credit or other information with respect thereto, and no Agent shall
have any responsibility with respect to the accuracy of or the completeness of
any information provided to the Lenders.

 

(b)            Each Lender, by delivering its signature page to this Agreement
or an Assignment Agreement and funding its Loans on the Effective Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Transaction Document and each other document required to be approved by the
Requisite Lenders or Lenders or delivered to any Agent, as applicable, on the
Effective Date.

 

10.6.       Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by any
Credit Party, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in exercising its powers, rights and remedies or performing its duties hereunder
or under the other Transaction Documents or otherwise in its capacity as such
Agent in any way relating to or arising out of this Agreement, the other
Transaction Documents or the use of proceeds thereof, including the enforcement
of this Agreement or any other Transaction Document; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Agent for any purpose shall, in
the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided that
(1) in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and (2) this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.

 



 108

 

 

10.7.       Successor Administrative Agent, Calculation Agent and Collateral
Agent.

 

(a)           The Administrative Agent shall have the right to resign at any
time by giving prior written notice thereof to the other Agents, the Lenders and
the Borrower, and the Administrative Agent may be removed at any time with or
without cause by an instrument or concurrent instruments in writing delivered to
the Agents, the Borrower and the Administrative Agent and signed by the
Requisite Lenders. In addition, the Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to the Agents, the Borrower and the Administrative Agent and signed by
the Requisite Lenders if the Pro Rata Share of the entity then serving as
Administrative Agent and its Affiliates, collectively, is less than 25%. The
Requisite Lenders shall have the right to appoint a financial institution to act
as the Administrative Agent hereunder, subject to approval of the Borrower, not
to be unreasonably withheld or delayed, and the Administrative Agent’s
resignation shall become effective, and the Administrative Agent shall be
discharged from its obligations and duties hereunder, on the earliest of (1) 30
days after delivery of the notice of resignation or removal (regardless of
whether a successor has been appointed or not), (2) the acceptance of
appointment by such successor Administrative Agent by the Requisite Lenders and
the Borrower or (3) such other date, if any, agreed to by the Requisite Lenders.
If the Requisite Lenders shall not have appointed a successor Administrative
Agent by the end of the period specified above, then the Requisite Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent. Upon the acceptance
of any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent and the resigning or removed
Administrative Agent shall promptly transfer to such successor Administrative
Agent all records and other documents necessary or appropriate in connection
with the performance of the duties of the successor Administrative Agent under
the Transaction Documents. After any resigning or removed Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent hereunder.

 

(b)           The Calculation Agent shall have the right to resign at any time
by giving prior written notice thereof to the other Agents, the Lenders and the
Borrower, and the Calculation Agent may be removed at any time with or without
cause by an instrument or concurrent instruments in writing delivered to the
Agents, the Borrower and the Administrative Agent and signed by the Requisite
Lenders. The Requisite Lenders shall have the right to appoint a financial
institution to act as the Calculation Agent hereunder, subject to approval of
the Borrower, not to be unreasonably withheld, and the Calculation Agent’s
resignation shall become effective, and the Calculation Agent shall be
discharged from its obligations and duties hereunder, on the earliest of (1) 30
days after delivery of the notice of resignation or removal (regardless of
whether a successor has been appointed or not), (2) the acceptance of
appointment by such successor Calculation Agent by the Requisite Lenders and the
Borrower or (3) such other date, if any, agreed to by the Requisite Lenders. If
the Requisite Lenders shall not have appointed a successor Calculation Agent by
the end of the period specified above, then the Requisite Lenders shall be
deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the resigning Calculation Agent. Upon the acceptance of
any appointment as the Calculation Agent hereunder by a successor Calculation
Agent, that successor Calculation Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Calculation Agent and the resigning or removed Calculation Agent shall
promptly transfer to such successor Calculation Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Calculation Agent under the Transaction Documents. After
any resigning or removed Calculation Agent’s resignation or removal hereunder as
the Calculation Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Calculation Agent hereunder.

 



 109

 

 

(c)            The Collateral Agent and the Collateral Administrator (each, a
“Specified Agent”) may resign at any time by giving prior written notice thereof
to the Lenders, the Administrative Agent and the Borrower, and each Specified
Agent may be removed at any time upon at least 30 days’ notice with or without
cause by an instrument or concurrent instruments in writing delivered to the
Borrower and such Specified Agent signed by the Requisite Lenders. The Requisite
Lenders shall have the right to appoint a financial institution (or, in the case
of the Collateral Administrator, another entity acceptable to them) as a
successor Specified Agent hereunder, subject to the approval of the Borrower,
not to be unreasonably withheld, and each Specified Agent’s resignation shall
become effective, and such Specified Agent shall be discharged from its
obligations and duties hereunder, on the earliest of (1) 30 days after delivery
of the notice of resignation or removal (regardless of whether a successor been
appointed or not), (2) the acceptance of appointment by such successor Specified
Agent (which shall be no earlier than 30 days after delivery of such notice of
resignation or removal unless agreed to by the Requisite Lenders and the removed
Specified Agent) or (3) such other date, if any, agreed to by the Requisite
Lenders and the removed Specified Agent. Until a successor Specified Agent is
appointed, any Collateral or other property held by a Specified Agent on behalf
of the Secured Parties under any of the Transaction Documents shall continue to
be held by the resigning or removed Specified Agent as bailee until such time as
a successor Specified Agent is appointed (all costs and expenses incurred by
such resigning or removed Specified Agent for holding such Collateral shall be
paid by the Borrower). Each Specified Agent shall have the right, at the cost
and expense of the Borrower, to petition a court of competent jurisdiction
regarding the delivery of any Collateral or other property it holds as bailee.
Upon the acceptance of any appointment as Specified Agent hereunder by a
successor Specified Agent, such successor Specified Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Specified Agent under this Agreement and the
Transaction Documents, and the resigning or removed Specified Agent shall
promptly (x) transfer to such successor Specified Agent all Collateral or other
property held hereunder or under the Transaction Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Specified Agent under this Agreement
and the Transaction Documents, and (y) execute and deliver to such successor
Specified Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be requested by the
Requisite Lenders (and at the cost and expense of the Borrower) in connection
with the assignment to such successor Specified Agent of the security interests
created under the Transaction Documents. After any resigning or removed
Specified Agent’s resignation or removal hereunder as such Specified Agent, the
provisions of this Agreement and the Transaction Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Transaction Documents while it was such Specified Agent
hereunder.

   

(d)           Any Person into which any Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Agent shall be a party, or any Person
succeeding to the corporate trust services business of such Agent shall be the
successor of such Agent hereunder without the execution or filing of any paper
with any party hereto or any further act on the part of any of the parties
hereto.

 

10.8.       Collateral Documents.

 

(a)            Agents under Collateral Documents. Each Secured Party hereby
further authorizes the Collateral Agent on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Collateral and the Collateral Documents. Subject to Section 11.5,
without further written consent or authorization from any Secured Party, the
Administrative Agent and/or the Collateral Agent (at the direction of the
Administrative Agent) is authorized to and shall execute any documents or
instruments requested by either (1) the Borrower (and at the cost and expense of
the Borrower) in connection with an Acquisition or Disposition of assets
permitted by this Agreement and to evidence the release of any Lien encumbering
any item of Collateral that is the subject of such Disposition as permitted by
Section 6.6 or (2) or otherwise consented to by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Agents shall believe in good faith shall be necessary, to give such request or
direction hereunder) in connection with any other Disposition of assets in
accordance with this Agreement.

 

(b)            Right to Realize on Collateral. Notwithstanding anything
contained in the Transaction Documents to the contrary, the Credit Parties, the
Agents and each other Secured Party hereby agree that (1) no Secured Party
(other than the Collateral Agent) shall have any right to realize upon any of
the Collateral, it being understood and agreed that all such powers, rights and
remedies hereunder and under any of the Transaction Documents may be exercised
solely by the Collateral Agent (at the written direction of the Requisite
Lenders) for the benefit of the Secured Parties in accordance with the terms
hereof and thereof, and (2) in the event of a foreclosure or similar enforcement
action by the Collateral Agent (at the written direction of the Requisite
Lenders) on any of the Collateral pursuant to a public or private sale or other
Disposition (including, without limitation, pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or under any analogous
provisions of any other Debtor Relief Law), the Collateral Agent (or any Lender,
except with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or such other Debtor
Relief Law) may be the purchaser or licensor of any or all of such Collateral at
any such Disposition and the Collateral Agent, as agent for and representative
of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Requisite
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Collateral Agent at such
Disposition.

 

 110

 





 

(c)            Release of Collateral, Termination of Transaction Documents; Etc.
Notwithstanding anything to the contrary contained herein or any other
Transaction Document, when all Obligations have been paid in full and all
Commitments have terminated or expired (as evidenced by an executed payoff
letter and confirmation from the Administrative Agent of the receipt of such
payoff amounts), upon written direction of the Borrower (at the cost and expense
of the Borrower), the Collateral Agent shall (at the sole cost and expense of
the Borrower) take such actions as shall be requested in writing by the Borrower
to evidence the release of its security interest in all Collateral provided for
in any Transaction Document. The Borrower shall prepare any such documentation
at its expense and shall be responsible for the costs and expenses of the
Collateral Agent (including legal fees and expenses) in connection with any
release under this clause (c).

 

10.9.        Withholding Taxes.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without duplication of the provisions of Section 2.15(g), if
the Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding Tax ineffective or for any other reason, or
if the Administrative Agent reasonably determines that a payment was made to a
Lender pursuant to this Agreement without deduction of applicable withholding
Tax from such payment, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

10.10.      Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

 

(a)            to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that complies with such rule’s disclosure
requirements for entities representing more than one creditor;

 

(b)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel and all other
amounts due the Lenders and the Agents under Transaction Documents allowed in
such judicial proceeding); and

 

 111

 





 

(c)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same,

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the Agents
under the Transaction Documents. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Agents, their agents
and counsel, and any other amounts due to the Agents under the Transaction
Documents out of the estate in any such proceeding shall be denied for any
reason, payment of the same shall be secured by a Lien on, and shall be paid out
of, any and all distributions, dividends, money, securities and other properties
that the Lenders may be entitled to receive in such proceeding whether in
liquidation or under any plan of reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

SECTION 11. MISCELLANEOUS

 

11.1.       Notices.

 

(a)           Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, the Collateral Agent or the
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Transaction Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to the
Administrative Agent in writing. Except as otherwise set forth in Section 3.2(b)
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by facsimile (except for any notices sent to any of
the Agents) or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided that (1) no notice to any Agent shall be effective until
received by such Agent; and (2) any such notice or other communication shall at
the request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 11.3(c) as designated by the Administrative Agent from time
to time.

 

(b)            Electronic Communications.

 

(1)            Notices and other communications to any Agent and Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites, including the Platform) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Agent or any Lender pursuant to Section 2 if
such Person has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (x) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (y) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (x) of notification that such notice or communication is available and
identifying the website address therefor.

 

 112

 





 

Wells Fargo (in each of its capacities) agrees to accept and act upon
instructions or directions pursuant to this Agreement or any documents executed
in connection herewith sent by unsecured email, facsimile transmission or other
similar unsecured electronic methods, provided, however, that any person
providing such instructions or directions shall provide to Wells Fargo an
incumbency certificate listing persons designated to provide such instructions
or directions (including the email addresses of such persons), which incumbency
certificate shall be amended whenever a person is added or deleted from the
listing. If such person elects to give Wells Fargo email (of .pdf or similar
files) or facsimile instructions (or instructions by a similar electronic
method) and Wells Fargo in its discretion elects to act upon such instructions,
Wells Fargo’s reasonable understanding of such instructions shall be deemed
controlling. Wells Fargo shall not be liable for any losses, costs or expenses
arising directly or indirectly from Wells Fargo’s reliance upon and compliance
with such instructions notwithstanding such instructions conflicting with or
being inconsistent with a subsequent written instruction. Any person providing
such instructions or directions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to Wells
Fargo, including without limitation the risk of Wells Fargo acting on
unauthorized instructions, and the risk of interception and misuse by third
parties. Any person providing such instructions acknowledges and agrees that
there may be more secure ‎methods of transmitting such instructions than the
method(s) selected by it and agrees that the ‎security procedures (if any) to be
followed in connection with its transmission of such ‎instructions provide to it
a commercially reasonable degree of protection in light of its ‎particular needs
and circumstances.

 

(2)             Each Credit Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

 

(3)            The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents or any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications. In no event shall the Agent Affiliates have
any liability to the Borrower or the other Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of communications through the
Platform.

 

(4)            Each Credit Party, each Lender and each Agent agrees that the
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.

 

(5)           Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.

 



 113

 

 

11.2.       Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (a) all the actual and reasonable costs and
expenses incurred in connection with the negotiation, preparation and execution
of the Transaction Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for the Borrower and the other Credit Parties; (c) the reasonable fees, expenses
and disbursements of counsel to the Agents (in each case excluding allocated
costs of internal counsel) in connection with the negotiation, preparation and
execution of the Transaction Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the
Borrower; (d) all the actual costs and reasonable expenses of creating,
perfecting, recording, maintaining and preserving Liens in favor of the
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
the Requisite Lenders may request in respect of the Collateral or the Liens
created pursuant to the Transaction Documents; (e) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
transactions contemplated by the Transaction Documents and any consents,
amendments, waivers or other modifications thereto and (f) after the occurrence
of a Default or an Event of Default, all costs and expenses, including
reasonable attorneys’ fees (excluding allocated costs of internal counsel) and
costs of settlement, incurred by any Agent and the Lenders in enforcing any
Obligations of or in collecting any payments due from any Credit Party hereunder
or under the other Transaction Documents by reason of such Default or Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

11.3.       Indemnity.

 

(a)            In addition to the payment of expenses pursuant to Section 11.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided that no Credit Party shall
have any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise directly from the
gross negligence or willful misconduct of such Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 11.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

(b)           To the fullest extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against each Lender
and each Agent and their respective Affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Transaction Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, or any Loan, or the use of the
proceeds thereof. None of any Lender or any Agent or any of their respective
Affiliates, directors, employees, attorneys, agents or sub-agents shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby.

 



 114

 

 

(c)            Each Credit Party also agrees that no Lender or Agent nor their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Transaction Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan, or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, in each case, except in the case of any Credit Party to the extent
that any losses, claims, damages, liabilities or expenses incurred by such
Credit Party or its affiliates, shareholders, partners or other equity holders
have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of such Lender or Agent or their respective Affiliates, directors,
employees, attorneys, agents or sub-agents in performing its obligations under
this Agreement or any Transaction Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein; provided that
in no event will such Lender or Agent, or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents have any liability for any
indirect, consequential, special or punitive damages in connection with or as a
result of such Lender’s or Agent’s, or their respective Affiliates’, directors’,
employees’, attorneys’, agents’ or sub-agents’ activities related to this
Agreement, any Transaction Document, or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

 

(d)            The provisions of this Section 11.3 shall survive termination of
this Agreement, payment in full of the Loans, assignment of this Agreement by
any party hereto and the resignation or removal of any Agent.

 

11.4.        Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, if an Event of Default has occurred and
is continuing, each Lender is hereby authorized by each Credit Party at any time
or from time to time subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than the Administrative Agent), any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by such
Lender to or for the credit or the account of any Credit Party against and on
account of the obligations and liabilities of any Credit Party to such Lender
hereunder and under the Transaction Documents, including all claims of any
nature or description arising out of or connected hereto and participations
therein or with any other Transaction Document, irrespective of whether or not
(a) such Lender shall have made any demand hereunder or (b) the principal of or
the interest on the Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that, if
any Defaulting Lender shall exercise any such right of setoff, (1) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Sections 2.12 and 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (2) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and their respective Affiliates under this
Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have.

 

11.5.       Amendments and Waivers.

 

(a)             Requisite Lenders’ Consent. Subject to the additional
requirements of Sections 11.5(b) and 11.5(c), no amendment, modification or
termination of any provision of the Transaction Documents, or consent to any
departure by any Credit Party therefrom, shall in any event be effective without
the written concurrence of the Requisite Lenders; provided that the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Transaction Document to cure any
ambiguity, omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender or the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Requisite Lenders
stating that the Requisite Lenders object to such amendment.

 

 115

 

 



 

(b)            Unanimous Lenders’ Consent. Without the written consent of each
Lender, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:

 

(1)            extend the scheduled final maturity of any Loan or Note;

 

(2)            waive, reduce or postpone any scheduled repayment (but not
prepayment);

 

(3)            reduce the rate of interest on any Loan, any fee or any Ancillary
Amount payable hereunder;

 

(4)            extend the time for payment of any such interest, fees or other
Ancillary Amounts;

 

(5)            reduce the principal amount of any Loan;

 

(6)            amend, modify, terminate or waive any provision of this Section
11.5(b), Section 11.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;

 

(7)            amend the definition of “Advance Rate”, “Borrowing Base”,
“Collateral Obligation”, “Collateral Obligation Criteria”, “Collateral Portfolio
Requirements”, “Pro Rata Share”, “Reinvestment Criteria”, “Requisite Lenders” or
“Spread” herein; or amend the definition of “Borrowing Base Deficiency”, “Buffer
Asset”, “Buffer Asset Cap”, “Buffer Asset Cap Test”, “Buffer Asset Portfolio
Requirement”, “Collateral Deficit”, “Margin Percentage” or “Required Amount” in
the Margining Agreement;

 

(8)            release all or any material portion of the Collateral except as
expressly provided in the Transaction Documents and except in connection with a
“credit bid” undertaken by the Collateral Agent at the direction of the
Requisite Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code or other analogous Debtor Relief Law or other
sale or disposition of assets in connection with an enforcement action with
respect to the Collateral permitted pursuant to the Transaction Documents (in
which case only the consent of the Requisite Lenders will be needed for such
release);

 

(9)            consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Transaction Document; or

 

(10)          amend, modify, terminate or waive any provision of Section 2.1(b)
or Section 7.

 

(c)            Other Consents. No amendment, modification, termination or waiver
of any provision of the Transaction Documents, or consent to any departure by
any Credit Party therefrom, shall amend, modify, terminate or waive any
provision of the Transaction Documents as the same applies to any Agent, or any
other provision hereof as the same applies to the rights or obligations of any
Agent, in each case without the consent of such Agent, as applicable. Unless the
Agents have been given prior written notice of such amendment and has consented
thereto in writing, no amendments may (a) affect the obligations or rights of
the Agents including, without limitation, expanding or restricting the Agents’
discretion, (b) affect the amount or priority of any fees or other amounts
payable to the Agents hereunder or under any other Transaction Document or (c)
otherwise materially and adversely affect any of the Agents.

 



 116

 

 

(d)            Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.

 

(e)            Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent, the Collateral Agent and such Lender.

 

11.6.       Successors and Assigns; Participations.

 

(a)            Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)            Register. The Borrower, the Administrative Agent and Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement effecting the
assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 11.6(d). Each assignment shall
be recorded in the Register promptly following receipt by the Administrative
Agent of the fully executed Assignment Agreement and all other necessary
documents and approvals, prompt notice thereof shall be provided to the Borrower
and a copy of such Assignment Agreement shall be maintained, as applicable. The
date of such recordation of a transfer shall be referred to herein as the
“Assignment Effective Date”. Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.

 

(c)            Right to Assign. Each Lender shall have the right, with the
consent of the Administrative Agent, to sell, assign or transfer all or a
portion of its rights and obligations under this Agreement, including all or a
portion of its Commitment or Loans owing to it or other Obligations (provided
that pro rata assignments shall not be required and each assignment shall be of
a uniform, and not varying, percentage of all rights and obligations under and
in respect of any applicable Loan and any related Commitments):

 

(1)             to any Person meeting the criteria of clause (a) of the
definition of the term “Eligible Assignee” upon the giving of notice to the
Borrower; and

 

(2)            to any Person meeting the criteria of clause (b) of the
definition of the term “Eligible Assignee” upon giving of notice to the
Borrower; and

 



 117

 

 

(3)            to any other Person with the consent of the Borrower (such
consent not to be (x) unreasonably withheld or delayed or (y) required at any
time an Event of Default shall have occurred and then be continuing); provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall have objected thereto by written notice to Administrative Agent
within 10 Business Days after having received notice thereof;

 

provided, however, each such assignment pursuant to this Section 11.6(c) shall
be in an aggregate amount of not less than the lesser of (x) $10,000,000, (y)
such lesser amount as agreed to by the Borrower and Administrative Agent or (z)
the aggregate amount of the Loans and any related Commitments of the assigning
Lender.

 

(d)            Mechanics.

 

(1)            Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to the Administrative Agent
of an Assignment Agreement. Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.15(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (y) in connection
with an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the
case of an assignee which is already a Lender or is an affiliate or Related Fund
of a Lender or a Person under common management with a Lender).

 

(2)            In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, if any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(e)             Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and Loans, as the case may be, represents and warrants as of the
Effective Date or as of the Assignment Effective Date that (1) it is an Eligible
Assignee (or, if not an Eligible Assignee, the assignment to it is permitted
under this Section 11.6); (2) it has experience and expertise in the making of
or investing in commitments or loans such as the applicable Commitments or
Loans, as the case may be; (3) it will make or invest in, as the case may be,
its Commitments or Loans for its own account in the ordinary course and without
a view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 11.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control); and (4) it will not provide any information
obtained by it in its capacity as a Lender to the Sponsor or any Affiliate of
the Sponsor.

 



 118

 

 

(f)             Effect of Assignment. Subject to the terms and conditions of
this Section 11.6, as of the Assignment Effective Date (1) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans and Commitments as reflected in the Register
and shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(2) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned to the assignee, relinquish its rights
(other than any rights which survive the termination hereof under Section 11.8)
and be released from its obligations hereunder (and, in the case of an
assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided that, anything contained in any of the
Transaction Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (3) the Commitments shall be
modified to reflect any Commitment of such assignee; and (4) if any such
assignment occurs after the issuance of any Note hereunder, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

 

(g)            Participations.

 

(1)            Each Lender shall have the right at any time to sell one or more
participations to any Person (other than a Credit Party, the Sponsor, any
Sponsor Affiliate or any Natural Person or, if no Event of Default shall have
occurred and then be continuing at the time of such sale, a Disqualified
Institution) in all or any part of its Commitments, Loans or in any other
Obligation. Each Lender that sells a participation pursuant to this Section
11.6(g) shall, acting as a non-fiduciary agent of the Borrower, maintain a
register on which it records the name and address of each participant and the
principal amounts (and stated interest) of each participant’s participation
interest with respect to the Loans (each, a “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans
or its other obligations under this Agreement) except to the extent that the
relevant parties, acting reasonably and in good faith, determine that such
disclosure is necessary to establish that such Commitment, Loan or other
Obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the Internal Revenue Service,
or otherwise reasonably required by the Borrower in connection with legal or
regulatory requirements, any disclosure required by the foregoing sentence shall
be made by the relevant Lender directly and solely to the Internal Revenue
Service. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation with respect to the
Loan for all purposes under this Agreement, notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as the Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(2)            The holder of any such participation, other than an Affiliate of
the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Transaction Documents (in each case, except as expressly provided in
the Transaction Documents) supporting the Loans hereunder in which such
participant is participating.

 

 119

 



 

(3)             The Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.13(c), 2.14 and 2.15 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (c)
of this Section; provided that (x) a participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after such participant
acquired the participation or unless the sale of the participation to such
participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed); (y) a participant shall not be entitled to
the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Borrower, to comply with Section 2.15 as though it were a Lender;
and (z) except as specifically set forth in clauses (x) and (y) of this
sentence, nothing herein shall require any notice to the Borrower or any other
Person in connection with the sale of any participation. To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 11.4
as though it were a Lender, provided that such participant agrees to be subject
to Section 2.12 as though it were a Lender.

 

(h)            Certain Other Assignments and Participations. In addition to any
other assignment or participation permitted pursuant to this Section 11.6 any
Lender may assign, pledge and/or grant a security interest in all or any portion
of its Loans, the other Obligations owed by or to such Lender, and its Notes, if
any, to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A and any operating circular issued
by such Federal Reserve Bank; provided that (1) no Lender, as between the
Borrower and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and (2) in no event shall the
applicable Federal Reserve Bank, pledgee or trustee, be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

11.7.       Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

 

11.8.       Survival of Representations, Warranties and Agreements.

 

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13(c), 2.14, 2.15, 10.2,
10.3, 10.4 and 10.22 and the agreements of Lenders set forth in Sections 2.15,
9.3(b) and 9.6 shall survive the payment of the Loans, and the termination
hereof.

 

11.9.       No Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Transaction Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. The rights, powers and remedies given to
each Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Transaction Documents. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

 

 120

 





 

11.10.      Marshalling; Payments Set Aside.

 

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or any Agent or Lender enforces any
security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

11.11.      Severability.

 

In case any provision in or obligation hereunder or under any other Transaction
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

11.12.     Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Transaction Document, and no action
taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

11.13.     Headings.

 

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

11.14.     APPLICABLE LAW.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

11.15.     CONSENT TO JURISDICTION.





 

 121

 

 

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER
TRANSACTION DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE (SUBJECT TO CLAUSE (E) BELOW) JURISDICTION AND VENUE OF SUCH COURTS;
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY TRANSACTION DOCUMENT OR AGAINST ANY COLLATERAL OR THE
ENFORCEMENT OF ANY JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND
CONSENTS TO VENUE IN, ANY SUCH COURT.

 

11.16.     WAIVER OF JURY TRIAL.

 

EACH OF THE LENDERS AND OTHER PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.17.     Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Obligations are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Lenders and the Borrower to conform strictly
to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower.

 

 122

 





 

11.18.     Effectiveness; Counterparts.

 

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Administrative
Agent of written notification of such execution and authorization of delivery
thereof. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.19.     PATRIOT Act.

 

Each Lender, the Collateral Agent and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name, tax identification number and address of each Credit Party and other
information that will allow such Lender, the Collateral Agent or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

 

11.20.     Electronic Execution of Assignments.

 

The words “execution”, “signed”, “signature”, and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.21.     No Fiduciary Duty.

 

Each Agent, Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Credit Parties, their stockholders and/or their affiliates. Each
Credit Party agrees that nothing in the Transaction Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and such Credit
Party, its stockholders or its affiliates, on the other. The Credit Parties
acknowledge and agree that (a) the transactions contemplated by the Transaction
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Credit Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Credit Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Credit Party except the obligations expressly set
forth in the Transaction Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person. Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Credit Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

 123

 

 



 

11.22.     Confidentiality.

 

(a)       The Collateral Agent, the Collateral Administrator, the Administrative
Agent and each Lender will maintain the confidentiality of all Confidential
Information to protect Confidential Information delivered to such Person;
provided that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys
and affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 11.22 and to the
extent such disclosure is reasonably required for the administration of this
Agreement and the other Transaction Documents, the matters contemplated hereby
or the investment represented by the Loans; (ii) such Person’s legal advisors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.22 and to the extent such disclosure is reasonably
required for the administration of this Agreement, the matters contemplated
hereby or the investment represented by the Loans; (iii) any other Lender, or
any of the other parties to this Agreement, the Investment Management Agreement
or the other Transaction Documents; (iv) any federal or state or other
regulatory, governmental or judicial authority having jurisdiction over such
Person in the course of any routine examination by such authority; (v) any other
Person with the consent of the Borrower and the Investment Manager; (vi) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to the Borrower and the Investment Manager (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (C) in connection with any litigation to which such Person is
a party upon prior notice to the Borrower and the Investment Manager (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (D) to the extent such Person may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies with respect to the Obligations, this
Agreement or the other Transaction Documents or (E) in the Collateral Agent’s,
the Collateral Administrator’s or the Administrative Agent’s performance of its
obligations under this Agreement, the Collateral Administration Agreement or
other Transaction Document; (vii) any Person of the type that would be, to such
Person’s knowledge, permitted to acquire Loans in accordance with the
requirements of Section 11.6 to which such Person sells or offers to sell any
such Loan or any part thereof (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 11.22); and (viii) with respect to any Collateral Obligation, any actual
or prospective transferee of such Collateral Obligation (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 11.22 with respect to such Confidential
Information or has otherwise agreed to be bound by all applicable
confidentiality restrictions applicable to such Confidential Information in the
Reference Instruments relating to such Collateral Obligation). Each Lender
agrees that it shall use the Confidential Information for the sole purpose of
making an investment in the Loans or administering its investment in the Loans;
and that the Collateral Agent, the Collateral Administrator and the
Administrative Agent shall neither be required nor authorized to disclose to
Lenders any Confidential Information in violation of this Section 11.22. In the
event of any required disclosure of the Confidential Information by such Lender,
such Lender agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information.

 

(b)       For the purposes of this Section 11.22, “Confidential Information”
means information delivered to the Collateral Agent, the Collateral
Administrator, the Administrative Agent or any Lender by or on behalf of the
Borrower or the Investment Manager in connection with and relating to the
transactions contemplated by or otherwise pursuant to this Agreement; provided
that such term does not include information that: (i) was publicly known or
otherwise known to the Collateral Agent, the Collateral Administrator, the
Administrative Agent or such Lender or beneficial owner prior to the time of
such disclosure; (ii) subsequently becomes publicly known through no act or
omission by the Collateral Agent, the Collateral Administrator, the
Administrative Agent or any Lender or any person acting on behalf of the
Collateral Agent, the Collateral Administrator, the Administrative Agent or any
Lender; (iii) otherwise is known or becomes known to the Collateral Agent, the
Collateral Administrator, the Administrative Agent or any Lender other than (x)
through disclosure by or on behalf of the Borrower or the Investment Manager or
(y) to the knowledge of the Collateral Agent, the Collateral Administrator, the
Administrative Agent or Lender, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the
Borrower or the Investment Manager or a contractual duty to the Borrower or the
Investment Manager; or (iv) is allowed to be treated as non-confidential by
consent of the Borrower and the Investment Manager.

 

 124

 

 



 

11.23.      Effect of Amendment and Restatement.

 

On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety. The parties hereto acknowledge and agree that (i) this
Agreement and the other Transaction Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the obligations, security interests and Liens
under the Existing Credit Agreement as in effect immediately prior to the
Effective Date, which remain outstanding and in effect and (ii) such
obligations, security interests and Liens (as amended and restated hereby) are
in all respects continuing. The Borrower, by its execution of this Agreement (a)
confirms its obligations under the Collateral Documents, (b) confirms that its
obligations under the Existing Credit Agreement as amended hereby are entitled
to the benefits of the pledges and guarantees, as applicable, set forth in the
Collateral Documents, (c) confirms that its obligations under the Existing
Credit Agreement as amended hereby constitute “Secured Obligations” (as defined
in the Collateral Documents) and (d) agrees that the Existing Credit Agreement
as amended hereby is the “Credit Agreement” under and for all purposes of the
Collateral Documents. Each Credit Party, by its execution of this Agreement,
hereby confirms that the Secured Obligations shall remain in full force and
effect, and such Secured Obligations shall continue to be entitled to the
benefits of the grant set forth in the Collateral Documents. Each Credit Party,
by its execution of this Agreement, hereby confirms and agrees that references
to the Credit Agreement in each of the Transaction Documents is and shall be a
reference to the Existing Credit Agreement as amended and restated hereby (and
as this Agreement is further amended, modified, supplemented, waived, restated,
amended and restated, replaced or otherwise modified from time to time).

 

11.24.       Contractual Recognition of Bail-In

 

Notwithstanding any other term of any Transaction Document or any other
agreement, arrangement or understanding between the parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Transaction Documents may be subject to Bail-In
Action by the relevant Resolution Authority and acknowledges and accepts to be
bound by the effect of:

 

(a)            any Bail-In Action in relation to any such liability, including
(without limitation):

 

(1)            a reduction, in full or in part, in the principal amount, or
outstanding amount due (including any accrued but unpaid interest) in respect of
any such liability;

 

(2)            a conversion of all, or part of, any such liability into shares
or other instruments of ownership that may be issued to, or conferred on, it;
and

 

(3)            a cancellation of any such liability; and

 

(b)            a variation of any term of any Transaction Document to the extent
necessary to give effect to any Bail-In Action in relation to any such
liability.

 



 125

 

 

SECTION 12. SUBORDINATION

 

(a)            Anything in this Agreement or the other Transaction Documents to
the contrary notwithstanding, the Borrower agrees for the benefit of the Lenders
and the Agents that the rights of the Equity Owner to distribution by the
Borrower and in and to the Collateral, including any payment from Proceeds of
Collateral, shall be subordinate and junior to the Loans, to the extent and in
the manner set forth in this Agreement including as set forth in Section 7 and
hereinafter provided. If any Event of Default has occurred and has not been
cured or waived, and notwithstanding anything contained in Section 7 to the
contrary, interest on and principal and other amounts owing in respect of the
Loans and all other Obligations shall be paid in full in Cash (in order of
priority) before any further payment or distribution is made on account of the
Equity Owner.

 

(b)            If notwithstanding the provisions of this Agreement, any holder
of any Subordinate Interests shall have received any payment or distribution in
respect of such Subordinate Interests contrary to the provisions of this
Agreement, then, unless and until either the Obligations shall have been paid in
full in Cash in accordance with this Agreement, such payment or distribution
shall be received and held in trust for the benefit of, and shall forthwith be
paid over and delivered to, the Collateral Agent, which shall pay and deliver
the same to the Lenders, as the case may be, in accordance with this Agreement;
provided that, if any such payment or distribution is made other than in Cash,
it shall be held by the Collateral Agent as part of the Collateral and subject
in all respects to the provisions of this Agreement, including this Section 12.

 

(c)            The Borrower agrees with all Lenders that the Borrower shall not
demand, accept, or receive any payment or distribution in respect of such
Subordinate Interests in violation of the provisions of this Agreement,
including this Section 12. Nothing in this Section 12 shall affect the
obligation of the Borrower to pay holders of Subordinate Interests.

 

(d)            In exercising any of its or their voting rights, rights to direct
and consent or any other rights as a Lender under this Agreement, subject to the
terms and conditions of this Agreement, a Lender or Lenders shall not have any
obligation or duty to any Person or to consider or take into account the
interests of any Person and shall not be liable to any Person for any action
taken by it or them or at its or their direction or any failure by it or them to
act or to direct that an action be taken, without regard to whether such action
or inaction benefits or adversely affects any Lender, the Borrower, or any other
Person, except for any liability to which such Lender may be subject to the
extent the same results from such Lender’s taking or directing an action, or
failing to take or direct an action, in bad faith or in violation of the express
terms of this Agreement.

 

SECTION 13. ASSIGNMENT OF INVESTMENT MANAGEMENT AGREEMENT

 

(a)            The Borrower, in furtherance of the covenants of this Agreement
and as security for the Obligations and the performance and observance of the
provisions hereof and of the other Transaction Documents, hereby assigns,
transfers, conveys and sets over to the Collateral Agent, for the benefit of the
Secured Parties, all of the Borrower’s estate, right, title and interest in, to
and under the Investment Management Agreement (except as set forth in the second
proviso of this Section 13(a)), including (1) the right to give all notices,
consents and releases thereunder, (2) the right to take any legal action upon
the breach of an obligation of the Investment Manager thereunder, including the
commencement, conduct and consummation of proceedings at law or in equity, (3)
the right to receive all notices, accountings, consents, releases and statements
thereunder and (4) the right to do any and all other things whatsoever that the
Borrower is or may be entitled to do thereunder; provided that, notwithstanding
anything herein to the contrary, the Collateral Agent shall not have the
authority to execute any of the rights set forth in subclauses (1) through (4)
above or may otherwise arise as a result of the grant unless an Event of Default
has occurred and is continuing hereunder and the Collateral Agent is directed in
writing to take any such action by the Required Lenders and such authority shall
terminate at such time, if any, as such Event of Default is cured or waived;
provided that the assignment made hereby does not include an assignment of the
Borrower’s right to terminate the Investment Manager pursuant to Section 11 of
the Investment Management Agreement or any other provision contained therein.

 

 126

 

 



 

(b)            The assignment made hereby is executed as collateral security,
and the execution and delivery hereby shall not in any way impair or diminish
the obligations of the Borrower under the provisions of the Investment
Management Agreement, nor shall any of the obligations contained in the
Investment Management Agreement be imposed on the Collateral Agent.

 

(c)            Upon the repayment of the Loans in full and the release of the
Collateral from the lien of the Transaction Documents, this assignment and all
rights herein assigned to the Collateral Agent for the benefit of the Secured
Parties shall cease and terminate and all the estate, right, title and interest
of the Collateral Agent in, to and under the Investment Management Agreement
shall revert to the Borrower and no further instrument or act shall be necessary
to evidence such termination and reversion.

 

(d)            The Borrower represents that the Borrower has not executed any
other assignment of the Investment Management Agreement, except for any
assignments that have terminated or been cancelled on or prior to the Initial
Funding Date and that are no longer in effect.

 

(e)            The Borrower agrees that this assignment is irrevocable, and that
it will not take any action which is inconsistent with this assignment or make
any other assignment inconsistent herewith. The Borrower will, from time to
time, execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as the Collateral Agent may specify
or as may be required to maintain the perfection thereof.

 

(f)            The Borrower hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Investment Manager in the Investment Management
Agreement, to the following:

 

(1)            The Investment Manager consents to the provisions of this
assignment and agrees to perform any provisions of this Agreement applicable to
the Investment Manager subject to the terms of the Investment Management
Agreement.

 

(2)            The Investment Manager acknowledges that, except as otherwise set
forth in clause (a) above, the Borrower is assigning all of its right, title and
interest in, to and under the Investment Management Agreement to the Collateral
Agent for the benefit of the Secured Parties.

 

(3)            The Investment Manager shall deliver to the Collateral Agent and
the Collateral Administrator duplicate original copies of all notices,
statements, communications and instruments delivered or required to be delivered
to the Borrower pursuant to the Investment Management Agreement.

 

(4)            Neither the Borrower nor the Investment Manager will enter into
any agreement amending, modifying or terminating the Investment Management
Agreement without (x) complying with the applicable provisions of the Investment
Management Agreement, and (y) the consent of the Requisite Lenders.

 

(5)            Except as otherwise set forth herein and therein, the Investment
Manager shall continue to serve as Investment Manager under the Investment
Management Agreement notwithstanding that the Investment Manager shall not have
received amounts due it under the Investment Management Agreement because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments. The Investment Manager agrees not to
cause the filing of a petition in bankruptcy against the Borrower for the
non-payment of the Investment Management Fees, or other amounts payable by the
Borrower to the Investment Manager under the Investment Management Agreement
prior to the date which is one year and one day (or, if longer, the applicable
preference period) after the payment in full of the Loans; provided that nothing
in this Section 13 shall preclude, or be deemed to stop, the Investment Manager
(x) from taking any action prior to the expiration of the aforementioned one
year and one day (or longer) period in (A) any case or proceeding voluntarily
filed or commenced by the Borrower or (B) any involuntary insolvency proceeding
filed or commenced by a Person other than the Investment Manager or its
Affiliates or (y) from commencing against the Borrower or any of its properties
any legal action which is not a bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceeding.

 

 127

 

 



 

(6)            The Investment Manager irrevocably submits to the non-exclusive
jurisdiction of any federal or New York state court sitting in the Borough of
Manhattan in The City of New York in any action or Proceeding arising out of or
relating to the Loans or this Agreement, and the Investment Manager irrevocably
agrees that all claims in respect of such action or Proceeding may be heard and
determined in such federal or New York state court. The Investment Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or Proceeding. The
Investment Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing or delivery of copies of such process to
it at the office of the Investment Manager provided for herein. The Investment
Manager agrees that a final judgment in any such action or Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

[Remainder of page intentionally left blank]

 

 128

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 



  GLADWYNE FUNDING LLC, as the Borrower         By: /s/ Edward T. Gallivan Jr.  
  Name: Edward T. Gallivan Jr.     Title: Chief Financial Officer

 

 

 

 

  GOLDMAN SACHS BANK USA, as the
Administrative Agent and Calculation Agent         By: /s/ Joseph McNeila    
Name: Joseph McNeila     Title: Managing Director

 



 

 

 

  GOLDMAN SACHS BANK USA, as Lender         By: /s/ Joseph McNeila     Name:
Joseph McNeila     Title: Managing Director

 



 

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Administrator         By: /s/Michael J. Baker    
Name: Michael J. Baker     Title: Vice President

 



 

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Agent         By: /s/Michael J. Baker     Name:
Michael J. Baker     Title: Vice President

 



 

 

 

APPENDIX A

 

Lenders and Commitments

 

Lender Commitment Pro Rata Share Goldman Sachs Bank USA $475,000,000 100%
Totals: $475,000,000 100%

  

A-1 

 

 

APPENDIX B

 

Notice Addresses

 

THE CREDIT PARTIES:

 

GLADWYNE FUNDING LLC,

as Borrower:

 

201 Rouse Boulevard

Philadelphia, PA 19112

 

Facsimile:215-339-9131

E-mail:credit.notices@fsinvestments.com

Attention:FSEP Portfolio Management

 

GOLDMAN SACHS BANK USA,

as Lender:

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

 

Facsimile:212-428-4534

E-mail:GS-PFI-Servicing@gs.com

Attention:Operations

 

GOLDMAN SACHS BANK USA,

as Administrative Agent and Calculation Agent:

 

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

 

Facsimile:212-428-4534

E-mail:GS-PFI-Servicing@gs.com

Attention:Operations

 

And, with respect to each Dispute, with copies to:

 

Email:gs-repo-disputes@gs.com

Attention:GS Credit

 

and

 

Facsimile:212-428-4534

Email:gs-sctabs-reporting@ny.email.gs.com

Attention:PFI Middle Office

 

B-1 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Administrator:

 

Corporate Trust Services Division

‎9062 Old Annapolis Road‎

Columbia, MD 21045 ‎

Attention: CDO Trust Services –‎ Gladwyne Funding LLC

‎Facsimile No.: (410) 715 3748

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent:

 

Corporate Trust Services Division

‎9062 Old Annapolis Road‎

Columbia, MD 21045 ‎

Attention: CDO Trust Services –‎ Gladwyne Funding LLC

‎Facsimile No.: (410) 715 3748

 

B-2 

 

 

APPENDIX C-1

 

Borrower Subsidiaries

 

None.

 

C-1-1 

 

 

APPENDIX C-2

 

List of Collateral Obligations

 

[to be attached]

 

C-1 

 

 

SCHEDULE A

 

Financial and Other Information

 

  Form/Document/ Certificate Date by which to be delivered   Audited
consolidated annual financial statements of FS Energy and Power Fund ("FSEP")
Within 120 days of the end of FSEP's fiscal year   Unaudited quarterly financial
statements of FSEP Within 45 days after the end of each fiscal quarter of FSEP
(other than the last fiscal quarter of each fiscal year of FSEP)   Such other
financial or other information with respect to the Borrower as any Lender may
reasonably request from time to time Within five Business Days after request by
such Lender   For each Non-Private Collateral Obligation, all financial
information (other than material non-public information) relating to the
Obligors on such Underlying Asset and made available by such Obligors to the
lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset, and all Material Amendment Information with
respect thereto.

Within five Business Days of such information being made available to the
Borrower, FSEP or FSEP's affiliates.

 

Such information shall be made available in the Transaction Data Room.

  For each Private Underlying Asset, all bank syndicate information relating to
the Obligors on such Underlying Asset and made available by such Obligors to the
lenders of record of such Underlying Asset in accordance with the documents
governing such Underlying Asset (but subject to satisfaction of applicable
confidentiality requirements under the documents governing such Underlying
Asset), and all Material Amendment Information with respect thereto.  For
purposes of the foregoing, "bank syndicate information" shall not include any
material non-public information relating to the Obligors on a Private Underlying
Asset that not been made available to all of the private-side lenders of record
under the documents governing such Underlying Asset.

Within five Business Days of such information being made available to the
Borrower, FSEP or FSEP's affiliates.

 

Such information shall be made available in the Transaction Data Room.

 

 

  A copy of each Commitment to purchase or sell an Underlying Asset entered into
by the Borrower from time to time. Within two Business Days   A Financial
Covenant Compliance Certificate as of the last day of each fiscal quarter of the
Equity Holder

Within 45 days after the end of each fiscal quarter of FSEP (other than the last
fiscal quarter of each fiscal year of FSEP)

 

Within 120 days of the end of FSEP's fiscal year

 

A-1 

 

 

EXHIBIT A

 

Form of Funding Notice

 

Goldman Sachs Bank USA,

as Administrative Agent

c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Facsimile:212-428-4534

E-mail:GS-PFI-Servicing@gs.com

Attention:Operations

 

With a copy to:

 

Wells Fargo Bank, National Association,

as Collateral Agent

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attn:      CDO Trust Services - Gladwyne Funding LLC

 

Funding Notice

 

[_________ __], 2019

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"), by and among GLADWYNE FUNDING LLC, as borrower (the
"Borrower"); the lenders party thereto from time to time (the "Lenders");
GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent; GOLDMAN
SACHS BANK USA, as administrative agent (in such capacity, the "Administrative
Agent") and calculation agent; WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral administrator (the "Collateral Administrator"); and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as collateral agent (the "Collateral Agent"). Capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Credit Agreement.

 

Pursuant to Section 2.1 of the Credit Agreement, the Borrower desires that
Lenders make Loans to the Borrower in accordance with the applicable terms and
conditions of the Credit Agreement (the "Credit Extension") on [________ __],
20[•] (the "Credit Date") in the amount of $[__________].

 

The Borrower hereby certifies that:

 

(i)       the principal amount of the Loans to be made in the Credit Extension
shall not exceed the undrawn Commitments as at such Credit Date; and, after
giving effect to such Credit Extension, the outstanding principal amount of the
Loans does not exceed the lesser of (x) the Adjusted USD Facility Amount and
(y) the Borrowing Base at such time;

 

(ii)      as of the Credit Date, the representations and warranties contained in
the Credit Agreement and in the other Transaction Documents shall be true and
correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 



 

 

 

(iii)     as of the Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute a Default or an Event of Default; and

 

(iv)     each of the other conditions set forth Section 3.2 of the Credit
Agreement shall be satisfied as of such date.

 

The accounts to which the proceeds of the Loans requested on the Credit Date are
to be made available by Administrative Agent to the Borrower will be determined
pursuant to the terms of the Credit Agreement.

 

Date: [mm/dd/yy]

 



  BORROWER:         GLADWYNE FUNDING LLC, as Borrower         By:       Name:  
  Title:

 

 

 

 

EXHIBIT B-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among GLADWYNE FUNDING LLC, as
borrower (the "Borrower"); the lenders party thereto from time to time (the
"Lenders"); GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent;
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
"Administrative Agent") and calculation agent; WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral administrator (the "Collateral Administrator"); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (the "Collateral
Agent").

 

Pursuant to the provisions of Section 2.15(c) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (d) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished Administrative Agent, the Collateral Agent and the
Borrower with two copies of a certificate of its non-U.S. Person status on
Internal Revenue Service Form W-8BEN or W-8BEN-E. By executing this certificate,
the undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower, the Collateral
Agent and Administrative Agent in writing, and (b) the undersigned shall have at
all times furnished the Borrower, the Collateral Agent and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 



  [NAME OF LENDER]         By:       Name:     Title:

 

  Date: [__________ __], 20[__]

 

 

 

 

EXHIBIT B-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among GLADWYNE FUNDING LLC, as
borrower (the "Borrower"); the lenders party thereto from time to time (the
"Lenders"); GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent;
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
"Administrative Agent") and calculation agent; WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral administrator (the "Collateral Administrator"); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (the "Collateral
Agent").

 

Pursuant to the provisions of Section 2.15(c) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (d) it is not a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with two copies of a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 



  [NAME OF PARTICIPANT]         By:       Name:     Title:

 

  Date: [__________ __], 20[__]

 

 

 

 

EXHIBIT B-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among GLADWYNE FUNDING LLC, as
borrower (the "Borrower"); the lenders party thereto from time to time (the
"Lenders"); GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent;
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
"Administrative Agent") and calculation agent; WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral administrator (the "Collateral Administrator"); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (the "Collateral
Agent").

 

Pursuant to the provisions of Section 2.15(c) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with two original copies
of Internal Revenue Service Form W-8IMY accompanied by two copies of one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (a) an Internal Revenue Service Form W-8BEN or W-8BEN-E or
(b) an Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue
Service Form W-8BEN or W-8BEN-E from each of such partner's/member's beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (ii) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 



  [NAME OF PARTICIPANT]         By:       Name:     Title:         Date:
[__________ __], 20[__]

 



 

 

 

EXHIBIT B-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among GLADWYNE FUNDING LLC, as
borrower (the "Borrower"); the lenders party thereto from time to time (the
"Lenders"); GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent;
GOLDMAN SACHS BANK USA, as administrative agent (in such capacity, the
"Administrative Agent") and calculation agent; WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral administrator (the "Collateral Administrator"); and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (the "Collateral
Agent").

 

Pursuant to the provisions of Section 2.15(c) of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Transaction Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(d) none of its direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (e) none of its direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished Administrative Agent, the Collateral Agent and the
Borrower with two copies of Internal Revenue Service Form W-8IMY accompanied by
two copies of one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an Internal Revenue Service
Form W-8BEN or W-8BEN-E or (b) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E from each of
such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower, the Collateral Agent and Administrative
Agent in writing, and (ii) the undersigned shall have at all times furnished the
Borrower, the Collateral Agent and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 



  [NAME OF LENDER]         By:       Name:     Title:         Date:
[__________ __], 20[__]

 

 

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this "Assignment") is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the "Assignor") and [Insert name of Assignee] (the "Assignee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor's
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guarantees, and
swingline loans included in such facilities), and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1. Assignor: ______________________   2. Assignee:

______________________

Markit Entity Identifier (if any): ______________________

 

3. Borrower: Gladwyne Funding LLC 4. Administrative Agent: Goldman Sachs Bank
USA, as the administrative agent under the Credit Agreement 5. Credit Agreement:

The Amended and Restated Credit Agreement dated as of December 2, 2019 (as it
may be amended, supplemented or otherwise modified, the "Credit Agreement"; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among the Borrower, the lenders party thereto from time
to time, Goldman Sachs Bank USA, as Sole Lead Arranger, Calculation Agent,
Syndication Agent and Administrative Agent, Wells Fargo Bank, National
Association, as Collateral Administrator, and Wells Fargo Bank, National
Association, as Collateral Agent.

 

6. Assigned Interest[s]:

 



1 

 

 

Aggregate Amount of
Commitment Loans

for all Lenders

Amount of
Commitment/ Loans
Assigned Percentage Assigned of
Commitment/ Loans1 $______________ $______________ ____________%

 

Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

Wire Instructions:

[NAME OF ASSIGNEE]

 

Notices:

 

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

with a copy to:

_________________________

_________________________

_________________________

Attention:

Telecopier:

 

Wire Instructions:

 

 

 



1Set forth, to at least 9 decimals, as a percentage of the Commitment Loans of
all Lenders thereunder.

 

2 

 

 

The terms set forth in this Assignment are hereby agreed to:

 



  ASSIGNOR         [NAME OF ASSIGNOR]         By:       Title:         ASSIGNEE
        [NAME OF ASSIGNEE]         By:       Title:



 

[Consented to:]2

 

BORROWER:

 

GLADWYNE FUNDING LLC,

a Delaware limited liability company

 



By:       Name:     Title:  

 

 





2 To the extent required under Section 11.6(c) of the Credit Agreement.

 

3 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.Representations and Warranties.

 

1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the "Credit
Documents"), or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it is not a Natural Person, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Schedule A thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest, and (vii) if it is a Non-US
Lender, attached to this Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

2.Payments. All payments with respect to the Assigned Interests shall be made on
the Effective Date as follows:

 

2.1From and after the Effective Date, Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing,
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.

 



C-1 

 

 

3.General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to conflict of laws principles thereof. In connection with any
dispute arising hereunder or in connection with this Assignment, each party
hereto consents and submits to the exclusive jurisdiction of any federal court
of the United States of America sitting in the Borough of Manhattan or, if that
court does not have subject matter jurisdiction, in any state court located in
the city and county of New York.

 

[Remainder of page intentionally left blank]

 

2 

 

 

EXHIBIT D-1

 

Form of Request for Consent

 

To:Goldman Sachs Bank USA, as Administrative Agent

 

Email:gs-pfi-mo-confidential@ny.email.gs.com

 ficc-pfi-trading-ops@ny.email.gs.com

 

CC:Wells Fargo Bank, National Association, as Collateral Agent under the Credit
Agreement referred to below

 Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attn:      CDO Trust Services - Gladwyne Funding LLC

 

Date:[__________ __, 20__]

 

Re:Credit Agreement – Acquisitions of Collateral Obligations

 

Reference is made to the Amended and Restated Credit Agreement dated as [•],
2019 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement") between Gladwyne Funding LLC (the "Borrower"), the Lenders
party thereto from time to time, Goldman Sachs Bank USA, as Administrative Agent
and Calculation Agent, Wells Fargo Bank, National Association, as Collateral
Administrator, and Wells Fargo Bank, National Association, as Collateral Agent
(the "Collateral Agent"). Except as otherwise defined in this letter,
capitalized terms used in this letter have the meaning given to them in the
Credit Agreement.

 

Pursuant to Section 8.2 to the Credit Agreement, the Borrower hereby requests
that the Lenders consent to the Borrower's acquisition of the Collateral
Obligation(s) identified in the table below:

 

  Collateral Obligation/
LoanX ID Issuer Par Amount
proposed to be
Purchased Proposed
Purchase
Price (% of
par) First Lien Loan
or Second
Lien 1.           2.           3.          

 

Very truly yours,    GLADWYNE FUNDING LLC

 

D-1-1 

 

 

EXHIBIT D-2

 

Form of Consent to Acquisition

 

To:Gladwyne Funding LLC

 

CC:Wells Fargo Bank, National Association, as Collateral Agent under the Credit
Agreement referred to below

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attn:      CDO Trust Services - Gladwyne Funding LLC

 

Date:[__________ __, 20__]

 

Re:Credit Agreement – Acquisitions of Collateral Obligations

 

Reference is made to the Amended and Restated Credit Agreement dated as [•],
2019 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement") between Gladwyne Funding LLC (the "Borrower"), the Lenders
party thereto from time to time, Goldman Sachs Bank USA, as Administrative Agent
and Calculation Agent, Wells Fargo Bank, National Association, as Collateral
Administrator, and Wells Fargo Bank, National Association, as Collateral Agent
(the "Collateral Agent"). Except as otherwise defined in this letter,
capitalized terms used in this letter have the meaning given to them in the
Credit Agreement.

 

Pursuant to Section 8.2 to the Credit Agreement, Goldman Sachs Bank USA, as
Administrative Agent, notifies the Borrower that it has consented to the
Borrower's acquisition of the Collateral Obligation(s) identified in the table
below and designates (with the Borrower) each such Collateral Obligation as a
"Private Collateral Obligation" or a "Non-Private Collateral Obligation" as
noted below:

 

  Collateral
Obligation/
LoanX ID Issuer Par Amount
proposed to
be Purchased Proposed
Purchase
Price (% of
par) First Lien
Loan or
Second
Lien Private or
Non-Private
Collateral
Obligation 1.             2.             3.            

 

Very truly yours,    GOLDMAN SACHS BANK USA, as Administrative Agent

 

D-2-1 

 

 

EXHIBIT E

 

Forms of Cooperation Agreements

 

E-1 

 

 

EXHIBIT F

 

Form of Lender Information Request

 

To:Wells Fargo Bank, National Association, as Collateral Agent under the Credit
Agreement referred to below

Corporate Trust Services Division

9062 Old Annapolis Road

Columbia, MD 21045

Attn:      CDO Trust Services - Gladwyne Funding LLC

 

Date:[__________ __, 20__]

 

Re:Credit Agreement – Lender Information Request

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Credit Agreement dated as [•],
2019 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement") between Gladwyne Funding LLC (the "Borrower"), the Lenders
party thereto from time to time, Goldman Sachs Bank USA, as Administrative Agent
and Calculation Agent, Wells Fargo Bank, National Association, as Collateral
Administrator, and Wells Fargo Bank, National Association, as Collateral Agent
(the "Collateral Agent"). Except as otherwise defined in this letter,
capitalized terms used in this letter have the meaning given to them in the
Credit Agreement.

 

The undersigned hereby certifies that it is a Lender under the Credit Agreement
and hereby requests the Collateral Agent to provide to it (or its designated
nominee set forth below) at the following address or with respect to certain
monthly accounting reports or certain other accounting reports, grant it access,
via a protected password, to such information at the Collateral Agent's websites
in order to view posting of the Valuation Reports and any other information
requested by the Lender pursuant to Section 6.7.

 



  [NAME OF LENDER]         By:       Authorized Signatory           Print Name
Here

 

  Address:              

 

F-1 

 

 

EXHIBIT G

 

Form of Margining Agreement

 

G-1 

 

 

EXHIBIT H

 

Form of Borrower Power of Attorney

 

IRREVOCABLE POWER OF ATTORNEY

 

GLADWYNE FUNDING LLC, as Borrower

 

[__________ __], 2019

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
December 2, 2019 (as it may be amended, supplemented or otherwise modified, the
"Credit Agreement"), by and among GLADWYNE FUNDING LLC, as borrower (the
"Borrower"); the lenders party thereto from time to time (the "Lenders");
GOLDMAN SACHS BANK USA, as sole lead arranger and syndication agent; GOLDMAN
SACHS BANK USA, as administrative agent (in such capacity, the "Administrative
Agent") and calculation agent; WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral administrator (the "Collateral Administrator"); and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as collateral agent (the "Collateral Agent"). Capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Credit Agreement.

 

1.       Appointment. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned (the "Appointing
Party") does irrevocably appoint the Collateral Agent (such appointment being
coupled with an interest) as its attorney-in-fact, with full authority in the
place and stead of the Appointing Party and in the name of the Appointing Party,
the Collateral Agent or otherwise, from time to time, after the occurrence and
during the continuation of an Event of Default, to take in the Collateral
Agent's discretion (acting at the written direction of the Requisite Lenders),
any action and to execute any instrument that the Requisite Lenders may deem
reasonably necessary or advisable to accomplish the purposes of this Power of
Attorney, including, without limitation, the following (in each case at the
written direction of the Requisite Lenders):

 

(a)       only following the acceleration of the Obligations pursuant to Section
9 of the Credit Agreement or the failure of the Investment Manager to comply
with any directions of the Requisite Lenders pursuant to Section 8.1(h) of the
Credit Agreement, to ask for, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral;

 

(b)       only following the acceleration of the Obligations pursuant to Section
9 of the Credit Agreement or the failure of the Investment Manager to comply
with any directions of the Requisite Lenders pursuant to Section 8.1(h) of the
Credit Agreement, to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clause (a) above;

 

(c)       only following the acceleration of the Obligations pursuant to Section
9 of the Credit Agreement or the failure of the Investment Manager to comply
with any directions of the Requisite Lenders pursuant to Section 8.1(h) of the
Credit Agreement, to file any claims or take any action or institute any
proceedings that may be necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

(d)       to prepare and file any UCC financing statements against the
Appointing Party as debtor and the Appointing Party authorizes the Collateral
Agent to file UCC financing statements describing the Collateral as "all assets"
or "all personal property and fixtures" of the Appointing Party (provided that
no such description shall be deemed to modify the definition of Collateral);

 

(e)       to execute, deliver and perfect all documents and to take or cause to
be taken all actions that the Collateral Agent considers to be reasonably
required or desirable to perform or comply or cause performance or compliance
with the terms of this Agreement and to exercise or cause to be exercised the
powers set forth herein, including, without limitation paying or discharging
taxes or Liens levied or placed upon or threatened against the Collateral (the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Requisite Lenders and any such payments to become
obligations of the Appointing Party, due and payable immediately without
demand); and

 



H-1-1 

 

 





(f)       only following the acceleration of the Obligations pursuant to Section
9 of the Credit Agreement or the failure of the Investment Manager to comply
with any directions of the Requisite Lenders pursuant to Section 8.1(h) of the
Credit Agreement, generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and the Appointing
Party's expense, at any time or from time to time, all acts and things that may
be reasonably necessary to protect, preserve or realize upon the Collateral and
the Collateral Agent's security interest therein in order to effect the intent
of the Credit Agreement, all as fully and effectively as the Appointing Party
might do.

 

Neither the Collateral Agent, nor any affiliate thereof, shall incur any
liability to the Appointing Party or any other Person in connection with any
sale effected in accordance with this power of attorney, the terms of any Credit
Document (except, in each case, as provided in the relevant Credit Document).

 

2.       Amendments. No amendment, modification or waiver in respect of this
power of attorney will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the Collateral
Agent and the Appointing Party.

 

3.       Counterparts. This power of attorney (and each amendment, modification
and waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile transmission and e-mail correspondence), each of which
will be deemed an original.

 

4.       Term. This power of attorney shall terminate upon the payment in full
of all Obligations.

 

5.       Governing Law. THIS POWER OF ATTORNEY AND ANY MATTER ARISING AMONG THE
PARTIES UNDER OR IN CONNECTION WITH THIS POWER OF ATTORNEY (WHETHER IN CONTRACT,
TORT OR OTHERWISE), SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

6.       Jurisdiction. With respect to any suit, action or proceedings relating
to this power of attorney or any matter among the parties arising under or in
connection with this power of attorney ("Proceedings"), each party irrevocably:
(i) submits to the non-exclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City; and (ii) waives any objection which it may have at any time to
the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this power of
attorney precludes either party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

7.       Waiver of Jury Trial Right. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby (i)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that any other party would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it has been induced to enter into this power of attorney by,
among other things, the mutual waivers and certifications in this paragraph.

 



H-1-2 

 

 

8.       Powers and Immunities, Etc. In connection with the acceptance of this
power of attorney and the execution of any action in connection therewith, the
Collateral Agent shall be entitled to all of right, protections, immunities and
indemnities set forth in the Credit Agreement subject to the limitations set
forth therein.

 

[remainder of page intentionally blank]

 

H-1-3 

 

 

IN WITNESS WHEREOF, we have set our hands as of the date first written above.

 



  APPOINTING PARTY:         GLADWYNE FUNDING LLC, as Borrower         By:    
Name:     Title:  

 



H-1-4 

 

 

EXHIBIT I

 

Form of Financial Covenant Compliance Certificate

 

This FINANCIAL COVENANT COMPLIANCE CERTIFICATE is given by the undersigned
[officers] of Gladwyne Funding LLC (the "Borrower") and FS Energy and Power Fund
(the "Equity Holder") pursuant to that certain Amended and Restated Credit
Agreement dated as of December 2, 2019 (as it may be amended, supplemented or
otherwise modified, the "Credit Agreement") by and among the Borrower; the
lenders party thereto from time to time (the "Lenders"); GOLDMAN SACHS BANK USA,
as sole lead arranger and syndication agent; GOLDMAN SACHS BANK USA, as
administrative agent (in such capacity, the "Administrative Agent"); WELLS FARGO
Bank, National associaiton, as collateral administrator and as collateral agent
(in such capacity, the "Collateral Agent"). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

 

An Officer of the Borrower and the Equity Holder each hereby certifies as of
[______ __], 20[__] that:

 

1. Asset Coverage Ratio:     A. The Asset Coverage Ratio of the Equity Holder
is: ___________

 

2. Shareholders' Equity:     A. The Shareholders' Equity of the Equity Holder as
of [______ __ ], 20[__] is: $___________   B. The Shareholders' Equity as of the
Effective Date is: $___________   C. Amounts paid by the Equity Holder to
purchase shares of common stock in connection with a Tender Offer: $___________
  D. The difference between (x) B and (y) the lesser of C and $250,000,000:
$___________   E. 65% of D: $___________

 

 

F. 50% of the net proceeds of the sale of Equity Interests by the Equity Holder
and its Subsidiaries after the Effective Date (other than proceeds of any
distribution or dividend reinvestment plan): $___________   G. The sum of E and
F: $___________

 

I-1 

 

 



  GLADWYNE FUNDING LLC         By:     Name:     Title:           FS ENERGY AND
POWER FUND         By:     Name:     Title:  

 



I-2 